Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 1 of 245 - Page ID#:
                                     10855


                                                                               1

  1                         UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
  2                          SOUTHERN DIVISION AT LONDON

  3                                 - - -
       NEW LONDON TOBACCO             :
  4    MARKET, INC.,                  : Civil No. 6:12-CV-91
       FIVEMILE ENERGY, LLC,          :
  5                                   :
                 Plaintiffs,          :
  6                                   :
       -vs-                           :
  7                                   : Thursday, December 13, 2018
       KENTUCKY FUEL CORPORATION,     : London, Kentucky
  8    JAMES C. JUSTICE COMPANIES,    : 8:59 a.m.
       INC.,                          :
  9                                   : Evidentiary Hearing Day 3
                 Defendants.          :
 10                                  - - -
                TRANSCRIPT OF EVIDENTIARY HEARING PROCEEDINGS
 11                  BEFORE THE HONORABLE HANLY A. INGRAM
                        UNITED STATES MAGISTRATE JUDGE
 12                                  - - -

 13    APPEARANCES:

 14    For the Plaintiffs:                  JOHN A. LUCAS, ESQ.
                                            Howard & Howard, P.C.
 15                                         4820 Old Kingston Pike
                                            Kingston, Tennessee 37919
 16
                                            SCOTT MARLOW WEBSTER, ESQ.
 17                                         Tooms, Dunaway & Webster
                                            1306 West Fifth Street, Suite 200
 18                                         London, Kentucky 40743-0905

 19    For the Defendants:                  DANIELLE HARLAN, ESQ.
                                            RICHARD A. GETTY, ESQ.
 20                                         The Getty Law Group, PLLC
                                            250 West Main Street
 21                                         1900 Lexington Financial Center
                                            Lexington, Kentucky 40507
 22
       Court Reporter:                      S. DIANE FARRELL, RDR, CRR
 23                                         Official Court Reporter
                                            310 South Main Street, Suite 317
 24                                         London, Kentucky 40741

 25         Proceedings recorded by mechanical shorthand,
       transcript produced by computer-aided transcription.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 2 of 245 - Page ID#:
                                     10856


                                                                               2

  1            (In open court.)

  2                 THE COURT:    Okay.   Thank you.     Good morning,

  3    everyone.     We're back on the record in case 12-CV-91, New

  4    London Tobacco Market, Inc. et al, versus Kentucky Fuel

  5    Corporation, et al, for the continued evidentiary hearing.                  I

  6    see that counsel and client -- well, we have some change.               I

  7    see that counsel are present.         I don't see the younger

  8    Mr. Brownlow today, Mr. Lucas.         But I see the other

  9    Mr. Brownlow is here as your party representative, correct?

 10                 MR. LUCAS:    Yes, Your Honor.

 11                 THE COURT:    Okay.   Thank you.

 12                 MR. GETTY:    There's another gentleman in the

 13    courtroom, but I inquired of Mr. Lucas.           He's not a witness.

 14                 THE COURT:    Okay.   Fair enough.      We left off

 15    yesterday near the conclusion or the anticipated conclusion of

 16    Mr. Justice's redirect examination.          There was a matter

 17    discussed at the end concerning the potential global admission

 18    of some -- of plaintiffs' exhibits.

 19            Mr. Getty, you look like you've got something on your

 20    mind.

 21                 MR. GETTY:    We resolved that.      We're just going to --

 22    I want to preserve my objection to them.           I don't think they're

 23    relevant, and, you know, for the purpose of simply, you know,

 24    statements from the third parties complaining about lease

 25    payments being late, et cetera, et, cetera, but, you know,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 3 of 245 - Page ID#:
                                     10857


                                                                               3

  1    we'll stipulate they can go in.         In addition --

  2                THE COURT:     And those -- where did we leave off?             Is

  3    it the 11 series of plaintiffs' exhibits?

  4                MR. GETTY:     Yes.

  5                MR. LUCAS:     Your Honor, it's 10, Plaintiffs' Exhibits

  6    10, 11, and 11c through 11v, Charlie through Victor.              11a and b

  7    are already in.

  8                THE COURT:     Okay.

  9                MR. GETTY:     I don't recall discussing anything other

 10    than 11.    What's 10?

 11                MR. LUCAS:     10 is just the summary of the Brownlow

 12    contacts with them.      It's just a summary exhibit.

 13                MR. GETTY:     That's fine.

 14                THE COURT:     Okay.   So those exhibits that Mr. Lucas

 15    just identified will be admitted as unobjected to, although you

 16    have the right to object to their relevancy and any objection

 17    to my recommendations, Mr. Getty.

 18                MR. GETTY:     I understand, Your Honor.

 19                THE COURT:     Okay.

 20                MR. GETTY:     There are a couple of other things, if I

 21    may.   We also discussed additional -- additional witnesses.

 22    And after Mr. Justice, which I assume at this point is

 23    finished, we're going to call Steve Ball.           And we -- we believe

 24    that much of what Mr. Sarber would testify as to the coal

 25    quality, the inability to sell it, Mr. Justice has addressed,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 4 of 245 - Page ID#:
                                     10858


                                                                                  4

  1    and Mr. Ball can also address.         So we're going to let him go

  2    sell coal instead of being here.         And we also understand from

  3    Mr. Lucas this morning that he will not call Mr. Patton or

  4    Mr. Schmid.     They will not be appearing.

  5          I wanted very much to cross-examine Mr. Patton because,

  6    you know, I believe he would admit that, you know, coal has to

  7    be mineable and merchantable.         Frankly, I think his report

  8    speaks for itself.        I would object to the entry of his report

  9    or the use of his report, since he did not appear here.               So

 10    you'll have to resolve that, I guess, one way or another.

 11                 THE COURT:     It hasn't been raised yet.       It hasn't

 12    been entered as an exhibit yet, has it, Mr. Lucas?

 13                 MR. LUCAS:     No, Your Honor, it has not.

 14                 THE COURT:     I didn't think so.     Go ahead, Mr. Getty.

 15                 MR. GETTY:     Then we may not have an issue there.

 16                 THE COURT:     Well, we'll find out.

 17                 MR. GETTY:     And the last issue I want to raise now

 18    rather than later, they intend, I was informed this morning, to

 19    call Mrs. Combs, who is a lessor.

 20                 THE COURT:     Uh-huh.

 21                 MR. GETTY:     The royalties with respect to that would

 22    be due and owing to Mrs. Combs, Mr. Justice indicated that we

 23    have no objection to that $20,000.          There's no issue any longer

 24    with that.     We're obligated to reimburse that to Mr. Brownlow.

 25    We know Mr. Brownlow paid it.         And, you know, we see no purpose
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 5 of 245 - Page ID#:
                                     10859


                                                                               5

  1    in Ms. Combs coming here simply to effectively criticize our

  2    client for being late or not paying royalties.

  3          She has -- the key issue here is what does this fourth

  4    amendment involve, the interpretation of it, does it encompass

  5    mineable and merchantable.          You know, do we have an obligation

  6    to sell coal we can't profit from?          She can offer no testimony

  7    on that.    She's obviously not -- has no expertise in that, to

  8    my knowledge.     And all that testimony is going to be is to sort

  9    of create prejudice against my client.           So I would object to

 10    the use of Ms. Combs.

 11          It's my expectation, and Mr. Lucas indicated, that the

 12    only possible rebuttal he may have would be some short rebuttal

 13    for Mr. Brownlow.      I spent a considerable amount of time and so

 14    did Danielle -- she spent more time than me, frankly, in paring

 15    down Mr. Ball's testimony.          And I think I can get through

 16    Mr. Ball's testimony on cross, he can be offered for

 17    cross-examination, and we can be done, except for any short

 18    rebuttal by Mr. Brownlow.          So I anticipate there's a good

 19    chance, if we don't -- you know, if we exclude Ms. Combs, that

 20    we'll be done by 1:00.

 21                THE COURT:     Okay.     We'll see how things unfold.       So

 22    am I understanding correctly, Mr. Getty, after Mr. Justice

 23    completes his testimony, your only anticipated witness is

 24    Mr. Ball?

 25                MR. GETTY:     That's correct.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 6 of 245 - Page ID#:
                                     10860


                       JAMES C. JUSTICE - EXAM BY THE COURT                    6

  1                THE COURT:     Okay.

  2                MR. GETTY:     That's correct, Your Honor.

  3                THE COURT:     Okay.   Mr. Lucas, any comment in response

  4    to what I have heard from Mr. Getty this morning?

  5                MR. LUCAS:     I'm not going to address the Mrs. Combs

  6    issue until she gets called.         Based upon counsel's stipulation,

  7    I have no further questions of Mr. Justice.

  8                                    EXAMINATION

  9                THE COURT:     Okay.   I have a few questions for

 10    Mr. Justice.

 11                            EXAMINATION BY THE COURT

 12                THE COURT:     Okay.   Sir, would you remind me again.

 13    You are the president and CEO of Kentucky Fuel Corporation,

 14    correct?

 15                THE WITNESS:     Yes, sir.

 16                THE COURT:     And what is your position with Jay

 17    Justice Companies, Inc.?

 18                THE WITNESS:     The same position.

 19                THE COURT:     Okay.   How long have you been president

 20    and CEO of KFC?

 21                THE WITNESS:     Probably since January of '17.

 22                THE COURT:     And who had that role before that?

 23                THE WITNESS:     My father.

 24                THE COURT:     All right.     And how long was he in that

 25    role?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 7 of 245 - Page ID#:
                                     10861


                       JAMES C. JUSTICE - EXAM BY THE COURT                    7

  1                THE WITNESS:     From inception of both companies, and I

  2    think KFC was probably started in '02 or '3, maybe '4, and

  3    James C. Justice about 2001.

  4                THE COURT:     Okay.     While your father was president

  5    and CEO of Kentucky Fuel Corporation, what was your position?

  6                THE WITNESS:     Probably not in the first three or four

  7    years, but at this point, in the last -- certainly during the

  8    2010 through 2017, I was the executive vice president.

  9                THE COURT:     Okay.     And did you have that same role

 10    with Kentucky -- excuse me, James C. Justice Companies, Inc.?

 11                THE WITNESS:     Yes, sir.

 12                THE COURT:     Okay.     Did you have any other official

 13    position or role with either of those corporations?

 14                THE WITNESS:     No, sir.

 15                THE COURT:     And was that the position you were in at

 16    the time this lawsuit was filed until you became president and

 17    CEO?

 18                THE WITNESS:     Yes, sir.

 19                THE COURT:     Can you describe for me what your duties

 20    and responsibilities were as the executive vice president of

 21    those entities?

 22                THE WITNESS:     My primary time that I spent with

 23    Kentucky Fuel was actually running the mining operations.               I

 24    was the direct report above the, you know, superintendent or

 25    engineering level people.          So I was out in the field most all
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 8 of 245 - Page ID#:
                                     10862


                       JAMES C. JUSTICE - EXAM BY THE COURT                    8

  1    the time going from operation to operation.            James C. Justice

  2    Companies is just basically a holding company, so there's no

  3    real, you know, day-to-day type activities.            But that's --

  4    that's what I did in Kentucky Fuel.

  5                THE COURT:     Did your responsibilities as the

  6    executive vice president extend to oversight and management of

  7    the corporation's legal affairs?

  8                THE WITNESS:     No, sir, it did not.

  9                THE COURT:     Did you have any role in how Kentucky

 10    Fuel Corporation or James C. Justice Companies responded to

 11    legal complaints?

 12                THE WITNESS:     I would -- I think I would be remiss if

 13    I said I didn't have any involvement, but, you know, we have or

 14    have had and continue to have general counsel that kind of

 15    takes care of those things.        And there was a gentleman

 16    mentioned at one point, Tom Lusk.          He was our chief operating

 17    officer and he -- Tom was basically in the office and, you

 18    know, Tom dealt with, you know, kind of office-related type

 19    things more than I did.       Tom retired in, I guess, two thousand

 20    maybe nine, and he was gone from us.          And then he worked

 21    probably another stint maybe in 2014, '15, you know, for a year

 22    or so.

 23                THE COURT:     And since you've been the president and

 24    CEO, since January 2017, so almost two full years, what

 25    responsibility or duties do you have with respect to litigation
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 9 of 245 - Page ID#:
                                     10863


                       JAMES C. JUSTICE - EXAM BY THE COURT                    9

  1    involving KFC or James C. Justice Companies?

  2                THE WITNESS:     Well, just by necessity I've probably

  3    been a lot more involved than I would like to be, but, you

  4    know, I'm certainly involved in this case and what has been

  5    going on.    Just from a day-to-day matter, you know, KFC and

  6    James C. Justice Companies have limited operations ongoing.

  7    Most all the Kentucky Fuel Corporation operations were shut

  8    down in Kentucky in probably 2013, '14, because of the market.

  9    We are in the process of trying to get some of those operations

 10    back online now.      But there hasn't been a lot of day-to-day for

 11    a number of years.

 12                THE COURT:     All right.    Since you became president

 13    and CEO in January 2017, can you estimate for me how many

 14    lawsuits KFC is involved in, state and federal?

 15                THE WITNESS:     I certainly don't want to give you a

 16    wrong number.     You know, there seem to always be, you know --

 17    something, you know, that's at play, you know, but I would say,

 18    you know, there -- there are a couple, you know, maybe -- maybe

 19    four or five.     I just don't know exact numbers.

 20                THE COURT:     Okay.   You think Mr. Ball would have

 21    better information on that?

 22                THE WITNESS:     He should, yes.

 23                THE COURT:     So you think since January of 2017, KFC

 24    and James C. Justice have been involved in four or five filed

 25    lawsuits in state and federal court?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 10 of 245 - Page ID#:
                                     10864


                       JAMES C. JUSTICE - EXAM BY THE COURT                   10

  1                 THE WITNESS:     Well, is your question --

  2                 THE COURT:     My question is --

  3                 THE WITNESS:     -- ongoing?

  4                 THE COURT:     My question is, you've been the president

  5    and CEO for nearly two years, correct?

  6                 THE WITNESS:     That's right.

  7                 THE COURT:     You're responsible for all those

  8    corporations' operations and affairs; is that correct?

  9                 THE WITNESS:     That's right.

 10                 THE COURT:     Do you report to anyone in connection

 11    with those responsibilities?

 12                 THE WITNESS:     I don't.

 13                 THE COURT:     Do you have a board of directors?

 14                 THE WITNESS:     We do.

 15                 THE COURT:     Okay.    How many members are there on the

 16    board of directors?

 17                 THE WITNESS:     Currently there are two.

 18                 THE COURT:     And does your obligation to report to the

 19    board of directors include responsibility for the corporation's

 20    legal affairs?

 21                 THE WITNESS:     Yes.

 22                 THE COURT:     So my question is, since January of 2017,

 23    can you estimate for me how many lawsuits filed in state and

 24    federal court Kentucky Fuel Corporation and James C. Justice

 25    Companies have been involved in?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 11 of 245 - Page ID#:
                                     10865


                       JAMES C. JUSTICE - EXAM BY THE COURT                   11

  1                 THE WITNESS:     Newly filed during that time?

  2                 THE COURT:     Pending at any point during those two

  3    years.

  4                 THE WITNESS:     Judge, there are -- there are

  5    cases that were filed probably when we had to close these

  6    operations in, you know, '13, '14, '15, you know, that are

  7    really remnants from that that are still ongoing.              I'm really

  8    not aware of any -- you know, I wouldn't say there's not -- I'm

  9    not aware of any recently filed additional cases.              But we do

 10    have ongoing matters from those, you know, '13, '14, '15 type

 11    years.

 12                 THE COURT:     And when we add those to newly filed

 13    lawsuits in the last two years, can you estimate the number?

 14    I'm just looking for an estimate, don't need an exact figure.

 15    Can you estimate the number of lawsuits Kentucky Fuel

 16    Corporation and James C. Justice Companies, Inc. have been

 17    involved in?

 18                 THE WITNESS:     I would say five would be a good

 19    estimate, five -- you know, they're probably pretty

 20    duplicative.     You know, if Kentucky Fuel Corporation gets

 21    named, James C. Justice probably gets named, vice-versa.               So we

 22    probably have five ongoing, would be a guess.

 23                 THE COURT:     In the last four or five years, you think

 24    there have been a total of five lawsuits?

 25                 THE WITNESS:     Yes.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 12 of 245 - Page ID#:
                                     10866


                       JAMES C. JUSTICE - EXAM BY THE COURT                     12

  1                 THE COURT:     How many of those are in federal court?

  2                 THE WITNESS:     I don't know that.        Mr. Ball could

  3    answer these a little better than I could.

  4                 THE COURT:     I imagine that's true.        Do you regularly

  5    get reports from Mr. Ball about the statuses of the cases?

  6                 THE WITNESS:     I do.

  7                 THE COURT:     Has Kentucky Fuel -- other than in this

  8    case, has Kentucky Fuel Corporation ever been sanctioned by any

  9    courts for any conduct relating to any litigation that you are

 10    aware of?

 11                 THE WITNESS:     Not that I'm aware of.

 12                 THE COURT:     Okay.     Other than in this case, has James

 13    C. Justice Companies, Inc. ever been sanctioned for any conduct

 14    that you are aware of related to a lawsuit?

 15                 THE WITNESS:     Not that I'm aware of.

 16                 THE COURT:     Okay.     Do you think Mr. Ball would have

 17    better information about that?

 18                 THE WITNESS:     He would.     He would.

 19                 THE COURT:     Would you expect if there were a sanction

 20    imposed on either one of those companies by a court, that that

 21    would be reported to you?

 22                 THE WITNESS:     If it's been, you know, in the last

 23    two -- say, two years or so.

 24                 THE COURT:     Who would it have been reported to before

 25    that period of time?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 13 of 245 - Page ID#:
                                     10867


                     JAMES C. JUSTICE III - FURTHER DIRECT EXAM               13

  1                  THE WITNESS:     Probably Tom Lusk at some point and

  2    maybe my father at some point.

  3                  THE COURT:     Have you heard anything at all other than

  4    in this case -- I don't want you to reveal anything that is

  5    attorney-client privileged.          I don't want the substance of any

  6    conversation, but in your entire time with these companies,

  7    other than in this case in this court, have you ever heard of

  8    those companies being sanctioned by a court?

  9                  THE WITNESS:     I don't think so but, you know, I

 10    wouldn't stake my life on it.            But I just don't think so.

 11                  THE COURT:     Okay.   Counsel certainly can ask

 12    follow-up questions to mine.          Mr. Lucas, do you have any, sir?

 13                  MR. LUCAS:     No, Your Honor.

 14                  THE COURT:     Okay.   Mr. Getty, follow-up questions?

 15                  MR. GETTY:     Just one.

 16                           FURTHER DIRECT EXAMINATION

 17    BY MR. GETTY:

 18    Q.    Jay, you are aware that there may be cases where the

 19    companies would be named but they're turned over to insurance,

 20    you know, like insurance carriers and companies really have no

 21    involvement, some insurance lawyer comes and takes care of it?

 22    A.    I am.     What I'm speaking of about the five is cases that

 23    we're working on on an ongoing basis.           Now, if the insurance

 24    company is working them, you know, workers' comp claim or

 25    something of that nature, that wouldn't be included in my
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 14 of 245 - Page ID#:
                                     10868


                            STEPHEN W. BALL - DIRECT EXAM                     14

  1    number.

  2    Q.      That's why I raised that.       Because we get slide cases that

  3    get turned over to carriers.         You know you --

  4                 THE COURT:    Okay.    Questions only.      I'll hear from

  5    Mr. Ball.     Maybe he has better information.

  6                 MR. GETTY:    All right.

  7                 THE COURT:    All right.     Mr. Justice, you can step

  8    down.     Of course you can return to counsel table.           Thank you

  9    for your testimony.

 10            Your next witness, please, Mr. Getty.

 11                 MR. GETTY:    Steve Ball, please.

 12                 THE COURT:    Okay.    Sir would you approach to be

 13    sworn?

 14                              STEVE W. BALL - SWORN

 15                 THE COURT:    Go ahead, please, Mr. Getty.

 16                 MR. GETTY:    Thank you.

 17                                DIRECT EXAMINATION

 18    BY MR. GETTY:

 19    Q.      Steve, state your full name and address for the record,

 20    please.

 21    A.      Stephen William Ball, Roanoke, Virginia.

 22    Q.      And what is your position with respect to the Justice

 23    Companies, Kentucky Fuel?

 24    A.      Vice president and general counsel.

 25    Q.      And can you give me just sort of a snapshot of your
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 15 of 245 - Page ID#:
                                     10869


                             STEPHEN W. BALL - DIRECT EXAM                    15

  1    educational background, undergraduate, law school?

  2    A.      In 1997 I received a bachelor's degree in finance from

  3    Marshall University, and in 2001 I received a law degree from

  4    West Virginia University.

  5    Q.      Okay.    And post graduation from law school, what has been

  6    your employment history, just in a summary?

  7    A.      In 2001, I started as assistant CFO and general counsel

  8    for Bluestone Industries, Inc., remained in that role through

  9    2009.     Starting in 2009, I was vice president of operations and

 10    general counsel for James C. Justice Companies and affiliates.

 11    I remained in that role through 2015.           From 2015 to the end of

 12    '17 I was general counsel for Greenbrier Hotel Corporation, and

 13    since that time I've been vice president and general counsel

 14    for James C. Justice and Kentucky Fuel Corporation.

 15    Q.      What offices do you hold currently?

 16    A.      Currently, the only office I hold is vice president.             At

 17    various times I have also held the office as secretary.

 18    Q.      Okay.    And you are currently general counsel?

 19    A.      Yes.

 20    Q.      I noticed in some of the earlier correspondence there was

 21    a Roger Hunter as general counsel.          During some of the events

 22    involved here was Roger Hunter the general counsel?

 23    A.      Yes.    From 2011 through late 2014, he was general counsel.

 24    Q.      Okay.    Is he still with the company?

 25    A.      He is not.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 16 of 245 - Page ID#:
                                     10870


                            STEPHEN W. BALL - DIRECT EXAM                     16

  1    Q.    Okay.    Where is he now?

  2    A.    He currently works at Bowles Rice in Charleston, West

  3    Virginia.

  4    Q.    In private practice?

  5    A.    Yes.

  6    Q.    Okay.    Can you give me just a general description of your

  7    current duties?

  8    A.    Today I manage the legal affairs of the company and I also

  9    oversee some of the office functions, similar to what

 10    Mr. Justice had mentioned a minute ago that Mr. Lusk used to

 11    do.   I coordinate with people in the office on various affairs,

 12    financing and things like that.

 13    Q.    You heard Mr. Justice's testimony regarding the number of

 14    major suits pending?

 15    A.    Yes.

 16    Q.    Is that consistent with yours?

 17    A.    That's -- I can't recall all of them off the top of my

 18    head, but that is definitely in the range of what I think is

 19    pending against Kentucky Fuel and James C. Justice Companies.

 20    Q.    Okay.    Would that include a mudslide or a blasting case

 21    that has been turned over to insurance carriers, insurance

 22    counsel?

 23    A.    In that instance, I think it would.           It would not include

 24    things like workers' comp or black lung.            Many times those do

 25    not even make their way to our office.           They go straight to the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 17 of 245 - Page ID#:
                                     10871


                            STEPHEN W. BALL - DIRECT EXAM                       17

  1    insurance carrier, especially in a black lung claim.              So I

  2    can't give you a good number.         I do know that Kentucky Fuel has

  3    black lung claims out there, but we do not keep track of those.

  4    Q.    I mean, I'm aware of some cases involving --

  5                 THE COURT:    Yes.    Mr. Getty, the witness needs to

  6    testify, please.      Questions only.

  7    BY MR. GETTY:

  8    Q.    Are you aware of one or two cases that have come in

  9    recently involving land disputes that have been turned over to

 10    insurance?

 11    A.    Yes.    I mean, one instance of that is a landowner's

 12    complaining of methane leaking from an underground mine.                 They

 13    have named Kentucky Fuel and Consol of Kentucky in that suit.

 14    And we have turned that in to our insurance, and the insurance

 15    has retained counsel.       And at that point we'll obviously

 16    cooperate with assigned counsel, but the insurance company, for

 17    all practical purposes, will manage that litigation.

 18    Q.    So Kentucky Fuel's name may be on the deed as a defendant

 19    or Justice Company might be listed as a defendant, but it's

 20    been turned over to counsel --

 21    A.    Yes.

 22    Q.    -- insurance counsel?

 23    A.    Yes.

 24    Q.    All right.     Are you familiar with what has been referred

 25    to in these proceedings as the NewLead transaction?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 18 of 245 - Page ID#:
                                     10872


                            STEPHEN W. BALL - DIRECT EXAM                     18

  1    A.    Generally.     I typically think of that as the Williams

  2    transaction, if we're talking about the same thing.              But yes, I

  3    was involved from start to finish in that.

  4    Q.    And I apologize to you, because I -- when we came here to

  5    do this evidentiary hearing, I kept pronouncing it NewLead.

  6    And I may still do that, so correct me if I do.             When did

  7    Mr. Williams appear on the scene?

  8    A.    It was in the fall of 2010.         I was contacted by a

  9    gentleman whose name is Chuck Neihous.           I think he was based

 10    out of Ohio somewhere.        Chuck had received my name from

 11    Mr. Brownlow, and he called me and told me that he represents

 12    Lloyd Williams and Lloyd Williams had interest in our Andy

 13    tipple.

 14    Q.    Who did you come to understand had directed Mr. Williams

 15    or Mr. Neihous to Kentucky Fuel?

 16    A.    Mr. Brownlow.

 17    Q.    Okay.    And did there come a time where actually there was

 18    a meeting that took place and which Mr. Brownlow attended?

 19    A.    I can't recall if Mr. Brownlow attended, but there

 20    definitely was a meeting set up in Beckley where Mr. Neihous

 21    and Mr. Williams were there and Marc Merritt and I were there.

 22    And Mr. Brownlow was definitely instrumental in setting up the

 23    meeting, but I just -- I can't recall if he was there or not.

 24    Q.    Okay.    It's your testimony that Mr. Brownlow was one of

 25    the, if not the moving force getting this going at the outset?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 19 of 245 - Page ID#:
                                     10873


                            STEPHEN W. BALL - DIRECT EXAM                     19

  1    A.    Yes.

  2    Q.    And what properties or equipment were -- were these

  3    people, Mr. Williams and Mr. Neihous interested in when you had

  4    the meeting?

  5    A.    When they reached out to me, they were interested in the

  6    Strong Brothers permit and the Andy tipple.            They had already

  7    discussed the Fivemile property and the Deep Wood property with

  8    Mr. Brownlow.      At first they -- they didn't realize that we

  9    also had involvement and control with the Deep Wood and

 10    Fivemile, and so it changed a little bit over time.              It was

 11    somewhat fluid.      But they had initially reached out to us about

 12    the Andy tipple and Strong Brothers.

 13    Q.    Okay.    And where was Mr. Williams getting any financing

 14    for this transaction?

 15    A.    Initially, it was not disclosed to us.           It was just

 16    Mr. Neihous advising me that he was working not only on the

 17    transactional side but also on the financing side.              And other

 18    than verbal assurances that he thought financing was available,

 19    I'm not aware of who his financing was in the beginning.

 20    Q.    Okay.    In time, how did this relate to the timing of the

 21    November of 2010 fourth amendment that is at issue here?

 22    A.    The initial meetings were roughly 60 days before the

 23    fourth amendment to the assignment of leases.             They -- "they"

 24    being Mr. Williams and Mr. Neihous -- actually made a proposal

 25    to us.    But it did not involve any -- any money attachment.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 20 of 245 - Page ID#:
                                     10874


                            STEPHEN W. BALL - DIRECT EXAM                     20

  1    They just wanted to pay overrides and lease payments and things

  2    of that nature, and so we rejected that and then we moved

  3    forward with the fourth amendment with Mr. Brownlow.

  4    Q.    So in the meantime, did that fourth amendment arrangement

  5    close?

  6    A.    It did.

  7    Q.    Okay.     And as the negotiations moved forth, did

  8    Mr. Neihous continue to appear on behalf of Mr. Williams?

  9    A.    He did for a while.       Beginning in the early part of 2011,

 10    he reached out to us again and assured me that he thought that

 11    financing was imminent once again and wanted to restart

 12    conversations.      This time he wanted them to be a little broader

 13    to specifically include Fivemile and Deep Wood now that he had

 14    a better understanding of the relationship between Kentucky

 15    Fuel and New London.

 16    Q.    That was Mr. Neihous or Mr. Williams?

 17    A.    It was.     I talked to both of them.

 18    Q.    Okay.

 19    A.    But generally speaking, the Williams -- the Williams

 20    company and Mr. Neihous through multiple conversations that was

 21    taking place in early 2011.

 22    Q.    Did Mr. Neihous continue or did he disappear from the

 23    scene?

 24    A.    At some point he disappeared from the scene, and shortly

 25    thereafter Douglas Groth with Cypress Camon appeared as what he
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 21 of 245 - Page ID#:
                                     10875


                            STEPHEN W. BALL - DIRECT EXAM                     21

  1    represented to be a partner of Mr. Williams.

  2    Q.    Who was Douglas Groth?        What did he do?

  3    A.    I forget the exact name of the -- Cypress Camon wasn't his

  4    day job, for lack of a better description.            He had a day job as

  5    a -- he worked in the financial industry.            But in this

  6    instance, he was the owner or managing partner of Cypress

  7    Camon, and he was providing the funding for Williams

  8    Industries.

  9    Q.    All right.     And did there reach a point where there was a

 10    proposed agreement signed?

 11    A.    Yes.

 12    Q.    When did that take place?

 13    A.    The first proposed agreement was in the spring of 2011.

 14    It was never able to be consummated.           First agreement to be

 15    finally consummated occurred in May of 2011.

 16    Q.    And would it be accurate to say that you were involved in

 17    the first negotiations through the execution of the final or

 18    sixth amendment?

 19    A.    Yes.

 20    Q.    Okay.     Let me show you the asset purchase agreement.            If

 21    you look in the defendants' exhibit book, which should be up

 22    there --

 23                  THE COURT:   It needs to be provided to the witness,

 24    please.      Which number are you focused on?

 25                  MR. GETTY:   Exhibit 17, Your Honor.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 22 of 245 - Page ID#:
                                     10876


                            STEPHEN W. BALL - DIRECT EXAM                      22

  1                  THE COURT:   Defendants' exhibit book?

  2                  MR. GETTY:   Yes.

  3    BY MR. GETTY:

  4    Q.    That is the asset purchase agreement dated May 10, 2012.

  5    Can you identify that as the first document actually executed?

  6    A.    Yes.

  7    Q.    And who are the parties to the agreement?

  8    A.    Williams Industries, LLC, as the buyer, and Kentucky Fuel

  9    Corporation as the seller.

 10    Q.    If you would look over at page 6 of the document under

 11    purchase and sale of assets, tell the Court what assets were

 12    deemed sold by Kentucky Fuel to Mr. Williams and his company?

 13    A.    There are several categories.         The first one is the owned

 14    real properties related to the Andy tipple, including any

 15    improvements located thereon.         The next category is the leased

 16    property related to the Strong Brothers permit.             The third

 17    category is the leased real property related to the Fivemile

 18    permit.      The next category is all of seller's owned equipment

 19    referenced on the schedule.         And then the next category is

 20    the -- any and all permits, approvals, orders, authorizations,

 21    consents, licenses, certificates.          There's a long list of

 22    things related to the sell permits.

 23    Q.    Yeah, such as any inventory stockpiles, intellectual

 24    property, things of that sort?

 25    A.    Correct.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 23 of 245 - Page ID#:
                                     10877


                            STEPHEN W. BALL - DIRECT EXAM                     23

  1    Q.    Can you just identify the major assets being transmitted

  2    or proposed to be transmitted?

  3    A.    Yes.

  4    Q.    The Andy tipple, can you tell me something about the

  5    history of the Andy tipple, when you bought it, what you did

  6    with it?

  7    A.    The Andy tipple was originally owned by Lexington Coal

  8    Company.      It was available for sale, I think, as part of an

  9    auction process.      We acquired in approximately 2005.          And after

 10    that time we undertook refurbishing and updating to be able to

 11    use it with our operations in the area.

 12    Q.    How much did you invest in that property in terms of

 13    acquisition and upgrading?

 14    A.    I would defer to Mr. Justice's testimony on that.              I don't

 15    know the number specifically.

 16    Q.    He testified it was probably in the range of 4 1/2,

 17    5 million.

 18    A.    That's my understanding, yes.

 19    Q.    Okay.     This refers to the Strong Brothers property.           Did

 20    that continue to be part of the arrangement or was that

 21    removed?

 22    A.    It was later removed.

 23    Q.    Okay.     And if you look at Article 3, does that address the

 24    purchase price and the closing?          That's on page 10, starts on

 25    page 10.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 24 of 245 - Page ID#:
                                     10878


                            STEPHEN W. BALL - DIRECT EXAM                     24

  1    A.    It does, yes.

  2    Q.    Okay.     And what was -- what did that involve?

  3    A.    The closing was to occur within 30 days, and the purchase

  4    price was 8 1/2 million dollars.

  5    Q.    All right.     There's a schedule 3.4.        Can you address that

  6    to the Court, please?

  7    A.    Schedule 3.4 is the allocation of the purchase price.

  8    Q.    Okay.     Where is that?

  9    A.    That was something that had to be done prior to closing

 10    and --

 11    Q.    Where is it so the Court can --

 12    A.    The page I'm looking at is not numbered.

 13                  THE COURT:     It simply says, buyer to propose; is that

 14    correct?

 15                  THE WITNESS:     Yes.    Yes, sir.

 16                  THE COURT:     Okay.

 17                  MR. GETTY:     Okay.    I just wanted to make sure the

 18    Court had located it.

 19    BY MR. GETTY:

 20    Q.    And when does it say Article 3 provides for the closing?

 21    A.    Within 30 days.

 22    Q.    Okay.     So the effective date here is May 10th.          Did the

 23    transaction close by June 10th, 2012?

 24    A.    It did not.

 25    Q.    And why not?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 25 of 245 - Page ID#:
                                     10879


                             STEPHEN W. BALL - DIRECT EXAM                    25

  1    A.      Mr. Williams and Mr. Groth had not arranged any financing

  2    to allow them to close the transaction.

  3    Q.      In terms of the purchase price, had there been earlier

  4    discussion about the value of the Andy tipple?

  5    A.      Mr. Williams and I at that point had conversations for

  6    going on a year and a half, and his early proposal to us he had

  7    valued the Andy tipple at $5 million.           So we had always stuck

  8    with that number on the Andy tipple.

  9                   MR. LUCAS:   Your Honor, I'm going to object to the

 10    hearsay.

 11                   THE COURT:   Yes.   The question was whether there were

 12    discussions.       So the answer did include a statement provided

 13    that appears to me to be offered for the truth.

 14            Your response to the objection, Mr. Getty?

 15                   MR. GETTY:   I'll just rephrase it, Your Honor.

 16                   THE COURT:   Well, the issue wasn't the phrasing of

 17    the question.       It was the phrasing of the answer.         Your

 18    question asked were there discussions, not what the discussions

 19    were.     But I'll sustain the objection and will not be relying

 20    on that valuation in that answer.

 21            Go ahead, Mr. Getty.

 22    BY MR. GETTY:

 23    Q.      During the course of these conversations, had Mr. Williams

 24    proposed a figure for the Andy tipple?

 25    A.      Yes.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 26 of 245 - Page ID#:
                                     10880


                            STEPHEN W. BALL - DIRECT EXAM                     26

  1                 MR. LUCAS:    Your Honor, I still object.         He's

  2    testifying about what another person said.

  3                 THE COURT:    We'll see what the next question is.

  4          Mr. Getty.

  5    BY MR. GETTY:

  6    Q.    Were you in agreement with that amount?

  7                 MR. LUCAS:    Objection, Your Honor.        There's no

  8    foundation for that question.

  9                 THE COURT:    There's no amount that's been established

 10    that's admissible.

 11          Next question, Mr. Getty.

 12    BY MR. GETTY:

 13    Q.    When you proposed the $5 million purchase price for the

 14    Andy tipple, was there an objection leveled by either

 15    Mr. Williams or his representative?

 16                 MR. LUCAS:    Objection, Your Honor.        It's still

 17    hearsay.

 18                 MR. GETTY:    I think that's proper.

 19                 MR. LUCAS:    Silence can be a statement.

 20                 MR. GETTY:    Oh, come on.

 21                 THE COURT:    Okay.    The question was:      "When you

 22    prepared the $5 million purchase price for the Andy tipple, was

 23    there an objection by either Mr. Williams or his

 24    representative?"      I think that you can ask questions along

 25    those lines in a way that won't lead to the introduction of
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 27 of 245 - Page ID#:
                                     10881


                              STEPHEN W. BALL - DIRECT EXAM                   27

  1    hearsay evidence.        So it -- can you rephrase, Mr. Getty?

  2    BY MR. GETTY:

  3    Q.      What amount did you propose as an allocation for the Andy

  4    tipple?

  5    A.      5 million.

  6    Q.      Okay.     And was there any disagreement with respect to what

  7    you proposed?

  8                    MR. LUCAS:   Your Honor, I will object again.        He's

  9    again asking about out-of-court statements by absent people.

 10                    THE COURT:   Well, he hasn't asked for the substance

 11    of a statement yet, Mr. Lucas.         He's asking was there any

 12    disagreement.

 13                    MR. LUCAS:   But what he's trying to offer it for,

 14    Your Honor, he's trying to offer the silence as affirmative

 15    statement as proof of the value.          That is hearsay.

 16                    MR. GETTY:   We're not going to make 1:00 at this

 17    rate, so I'll just move on.

 18                    THE COURT:   I'm not -- let me make clear what I

 19    mentioned yesterday about the schedule.            I do have to stop

 20    today at 1:00, but I'm available to resume tomorrow or at

 21    another date.        So you don't need to limit your presentation of

 22    the evidence based on the Court's schedule.

 23                    MR. GETTY:   It's pretty obvious to the Court that I'm

 24    in some pain, and I would like to get out of here by -- by

 25    1:00.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 28 of 245 - Page ID#:
                                     10882


                            STEPHEN W. BALL - DIRECT EXAM                     28

  1                  THE COURT:   Okay.     Go ahead with your questioning.

  2    BY MR. GETTY:

  3    Q.    All right.     I guess I'll ask it this way.         Was the

  4    $35 million allocation eventually memorialized in the contract

  5    documents?

  6    A.    Yes.

  7    Q.    Would you look at Exhibit B to the agreement, the original

  8    agreement?      Do you have that, sir?

  9    A.    Not yet.

 10    Q.    I'm sorry.     I apologize, Mr. Ball, if I'm a little --

 11    appear a little anxious or abrupt.

 12    A.    It's fine.     I'm there.

 13    Q.    All right.     Does Exhibit B show what leases are being

 14    assigned to Mr. Williams or Williams Industries?

 15    A.    Exhibit B is the assignment of leases document.             I do not

 16    see -- unless I'm overlooking it, I do not see the actual list

 17    right there in Exhibit B.          I do think it's in a separate

 18    schedule, though.

 19    Q.    Okay.     Was the transaction between anyone other than

 20    Williams Industries and Kentucky Fuel?

 21    A.    No.

 22    Q.    Would it be accurate to say that everything relating to

 23    the asset purchase -- assets being purchased was a transaction

 24    that ran solely between Kentucky Fuel on the one hand and

 25    Williams on the other?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 29 of 245 - Page ID#:
                                     10883


                            STEPHEN W. BALL - DIRECT EXAM                     29

  1    A.     Yes.

  2    Q.     In the interest of time and because most of these

  3    documents are in the record, I would like to introduce

  4    Defendants' Exhibit 18 through 33, 35 through 39, and 41

  5    through 42 for entry.       I don't know if there are objections to

  6    those or not.      But I'd just like to put those in.

  7                  MR. LUCAS:   I couldn't even write the numbers down,

  8    much less know whether I object to all of those right now or

  9    not.

 10                  THE COURT:   Yes, the exhibits are 18 through 33.             35

 11    through 39, and 41 through 42.

 12                  MR. GETTY:   They're the basic transaction documents

 13    from beginning to end.

 14                  THE COURT:   Of the NewLead transaction?

 15                  MR. GETTY:   Yes.    Of the Williams transaction.        It's

 16    been referred to by the other party as the NewLead transaction.

 17    It's the Williams transaction.          And he'll explain that.

 18                  THE COURT:   Okay.    Let's have -- let's give Mr. Lucas

 19    a moment to consider whether there are any objections.

 20                  MR. GETTY:   While he's doing that, with the Court's

 21    permission, I'll sit down.

 22                  THE COURT:   You can sit and remain seated for the

 23    entirety of the proceeding if you like.

 24                  MR. GETTY:   Thank you.

 25                  THE COURT:   Are you comfortable going forward,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 30 of 245 - Page ID#:
                                     10884


                            STEPHEN W. BALL - DIRECT EXAM                        30

  1    Mr. Getty?

  2                 MR. GETTY:    Yes, Judge, you know me.

  3                 THE COURT:    Well, but you've been in pain.         And if

  4    you can't --

  5                 MR. GETTY:    I'm good.     Trust me.

  6                 THE COURT:    Okay.

  7                 MR. GETTY:    I would tell you.

  8                 THE COURT:    That's what you need to do, is if you

  9    have a problem, given your health condition, going forward, you

 10    need to tell me.

 11                 MR. GETTY:    I would.

 12                 THE COURT:    Okay.

 13                 MR. GETTY:    You have my word.

 14                 MR. LUCAS:    Your Honor, I can call immediately the

 15    exhibits from our list that we have no objections to.               The

 16    others I'm going to probably want to just look at and verify

 17    it, but we may not have objections on many of these.              We have

 18    no objections to those that you identified 19, 20, 23, 26, 28,

 19    29, 30, 33, 35.

 20                 MR. GETTY:    37?

 21                 MR. LUCAS:    37, 38, 39, 40 -- or correction -- yeah.

 22                 THE COURT:    40 is not in issue.

 23                 MR. LUCAS:    He didn't offer 40.

 24                 MR. GETTY:    41.

 25                 MR. LUCAS:    41, no objection. 42, no objection.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 31 of 245 - Page ID#:
                                     10885


                            STEPHEN W. BALL - DIRECT EXAM                     31

  1                 THE COURT:    Okay.

  2                 MR. LUCAS:    The others I'm just going to have to look

  3    at.

  4                 THE COURT:    You want to take a break to do that?

  5                 MR. LUCAS:    I can do it whenever we have a break or

  6    later.    I don't think it'll take long.         We didn't have those

  7    documents.     They may match ours, and we may have no objection.

  8                 THE COURT:    Okay.     Postponing a ruling on those, will

  9    that interfere with your presentation of the evidence,

 10    Mr. Getty?

 11                 MR. GETTY:    Well, I'm prepared to respond to the ones

 12    that he says he may object to.

 13                 THE COURT:    Well, we don't even know if there's an

 14    objection yet.      I'll admit Defendants' Exhibit 19, 20, 23, 26,

 15    28, 29, 30, 33, 35, 37, 38, 39, 41 and 42.            I'll reserve ruling

 16    on the remainder until Mr. Lucas has had time to see if there's

 17    an objection.      You can, in the meantime, tender those exhibits

 18    or have the witness testify about them without having them

 19    being formally entered into evidence as exhibits, Mr. Getty.

 20    Is that fair enough?

 21                 MR. GETTY:    Surely.

 22                 THE COURT:    Okay.     Was my list correct, Sheila, or

 23    did you keep track?

 24                 THE CLERK:    No, I did, and you were correct.

 25                 THE COURT:    Okay.     Go ahead, Mr. Getty.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 32 of 245 - Page ID#:
                                     10886


                              STEPHEN W. BALL - DIRECT EXAM                   32

  1                    MR. GETTY:     Thank you, Your Honor.

  2    BY MR. GETTY:

  3    Q.      Take a look at Exhibit 34.        That's the fourth amendment.

  4    This document is labeled "Fourth Amendment to Asset Purchase

  5    Agreement" and it's dated February 12th of 2013.              What was the

  6    purpose of this document?

  7    A.      There was a payment that was due at the end of January

  8    under the asset purchase agreement and Williams Industries was

  9    unable to make it.           And at this point NewLead had entered the

 10    picture as the -- providing the funds for Williams to acquire

 11    the assets.        And because they were not able to provide the

 12    payment, they had requested an extension to that payment date.

 13    And this document is to memorialize that extension.

 14    Q.      Okay.     And up to this point in time, until Exhibit 34 came

 15    into being, would it be accurate to say that all the exhibits

 16    that I identified, 18 through 33, involved only Williams and --

 17    Williams or some other financing entity?

 18    A.      There's one -- I'd have to look at the exhibit number.

 19    But there's one prior to this where NewLead made the commitment

 20    to pay the 7 1/2 million dollars in the form of a promissory

 21    note.

 22    Q.      Okay.     And is this the first -- Exhibit 34, the first

 23    document in which NewLead was --

 24    A.      They appear on this for acknowledging and acceptance, and

 25    it was their request, along with Williams, to extend the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 33 of 245 - Page ID#:
                                     10887


                            STEPHEN W. BALL - DIRECT EXAM                       33

  1    payment date, yes.

  2    Q.    And there's a clause in the document you can point to

  3    specifically if you want.        But it confirms the parties and

  4    NewLead are signing only as, I quote, acknowledgment and

  5    acceptance.     What's your understanding of that term?

  6    A.    They're not a party to the agreement in the sense that

  7    they're not a buyer or seller, but we had asked that they be

  8    included because they were providing the funds.             And it had

  9    been made clear to us at this point they were providing the

 10    funds.    So any extensions that were granted, we felt it

 11    important to make sure they were included in that

 12    documentation.

 13    Q.    Was it you, in fact, or Kentucky Fuel that insisted that

 14    they be added as a signatory?

 15    A.    I know we suggested it.        I don't think there was any

 16    pushback on that.

 17    Q.    Okay.    And why was this amendment dated February 12th,

 18    2013 necessary?

 19    A.    Again, as of January 29th, they were in default under

 20    their promissory note obligations, NewLead was.             And under the

 21    agreement, Williams Industries was in default because the

 22    payment was due on January 29th.          So we had two separate

 23    events, a default where they had asked for more time.               And in

 24    order to document that, this agreement came about.              And in

 25    return for that extension of time, we did ask for extension
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 34 of 245 - Page ID#:
                                     10888


                            STEPHEN W. BALL - DIRECT EXAM                     34

  1    payments.

  2    Q.    In point of fact, these various amendments were primarily

  3    because of extending closing dates or pushing matters back to

  4    give Mr. Williams more time, weren't they?

  5    A.    Correct.

  6    Q.    Okay.    And with respect to NewLead's role, what did you

  7    understand their role, if any, was in the Williams transaction?

  8    A.    I don't know the full understanding of the

  9    Williams-NewLead relationship.         I know as it relates to us,

 10    they had agreed to perform on a promissory note to satisfy the

 11    purchase price of 7 1/2 million dollars.            I do know they had

 12    other arrangements with Williams Industries.

 13    Q.    "They" being NewLead?

 14    A.    Correct.

 15    Q.    Okay.    And was Williams Industry a guarantor?           Was it also

 16    liable?

 17    A.    They remained liable for payment under the agreement.

 18    Q.    Okay.    What did NewLead agree to do in consideration for

 19    Kentucky Fuel extending the due date on this note that they had

 20    provided?

 21    A.    They made a $100,000 deposit into escrow.            If they were

 22    able to close prior to February 15th, that $100,000 would be

 23    applicable to the 7 1/2 million dollar promissory note.               If

 24    they were unable to do that, it would be released to Kentucky

 25    Fuel, and it would not be a credit against the purchase
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 35 of 245 - Page ID#:
                                     10889


                            STEPHEN W. BALL - DIRECT EXAM                     35

  1    price -- purchase price.        They had actually asked for a second

  2    extension as well, and if it was not closed by February 15th,

  3    then in addition to receiving the $100,000, NewLead agreed to

  4    provide $175,000 worth of their stock.

  5    Q.    Of NewLead's stock?

  6    A.    Of NewLead's stock, correct.

  7    Q.    Was it unrestricted and immediately resellable,

  8    purportedly?

  9    A.    Yes.

 10    Q.    Okay.    Plaintiffs describe these additional payments as a

 11    forbearance agreement.        Is that accurate?

 12    A.    I agree that these are forbearance payments.             The

 13    transaction was originally scheduled to close in June of 2012.

 14    And we had given them approximately eight months of extensions

 15    without any additional payments being required.             And so at this

 16    point we felt it was necessary, if we were going to consider

 17    extensions, they should have some monetary component to them.

 18    Q.    And was it in consideration of another extension at the

 19    time that the note be made?

 20    A.    Yes.

 21    Q.    In the first full recital on the second page, paragraph 2,

 22    there is reference to a second closing.            You see that?

 23    A.    Yes.

 24    Q.    What does the second closing in the first full recital on

 25    the second page refer to?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 36 of 245 - Page ID#:
                                     10890


                            STEPHEN W. BALL - DIRECT EXAM                     36

  1    A.    After receiving title to the assets from Kentucky Fuel,

  2    Williams Industries had made some type of commitment to NewLead

  3    to transfer the assets to NewLead.

  4    Q.    Okay.    Do you know the details of that transaction between

  5    Williams and NewLead and any others?

  6    A.    I only know the portions of it that were included in some

  7    of our documentation.

  8    Q.    Okay.    Fair to say that you only knew whatever you read?

  9    A.    Correct.

 10    Q.    Nothing more?

 11    A.    No.

 12    Q.    Is there a reference to a RLJT Investments along with

 13    Williams and Cypress Camon?         Is it Camon or Camon?       Spelled

 14    C-a-m-o-n.

 15    A.    They always pronounced it Camon.

 16    Q.    All right.     And this was Dallas Groth's company?

 17    A.    Dallas Groth was the only representative of Cypress Camon

 18    that I ever met.

 19    Q.    Do you know who RJLT Investments is?

 20    A.    No.

 21    Q.    Was it in any way related to your transaction with

 22    Williams?

 23    A.    No.

 24    Q.    So basically there were two transactions and two closings;

 25    is that correct?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 37 of 245 - Page ID#:
                                     10891


                            STEPHEN W. BALL - DIRECT EXAM                     37

  1    A.    Yes.

  2    Q.    And the Kentucky Fuel transaction with Williams Industries

  3    and Williams was one, right?

  4    A.    Yes.

  5    Q.    And the other transactions was between who?             Mr. Williams

  6    and NewLead?

  7    A.    The only parties that I'm aware of are Williams Industries

  8    and NewLead, and these references to RJLT, which again, I don't

  9    know who that is, but the name is referenced in some of our

 10    documents.

 11    Q.    Would you take a moment and flip to the fifth amendment?

 12                  THE COURT:   Do you have an exhibit number?

 13                  MR. GETTY:   Exhibit 40.     I'm sorry.

 14    A.    Okay.

 15    Q.    Do you see that?

 16    A.    Yes.

 17    Q.    You discussed with me earlier that this amendment is

 18    confusing.      Can you tell the Court in what way you believe this

 19    amendment is confusing?

 20    A.    Again, these page numbers aren't numbered, but it's --

 21    Q.    I mean, the reason I raise this --

 22                  THE COURT:   Mr. Getty, you did have a question

 23    pending.

 24                  MR. GETTY:   Okay.

 25                  THE COURT:   And he was attempting to answer it.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 38 of 245 - Page ID#:
                                     10892


                            STEPHEN W. BALL - DIRECT EXAM                     38

  1          Go ahead, please, Mr. Ball.

  2    A.    It's on page 5 of the exhibit.          The page starts "To

  3    Seller."      And then it goes into these payments that are monthly

  4    payments.      The way the paragraph reads on its face, you -- it

  5    would -- a reasonable person would read that to think that

  6    Kentucky Fuel, as seller, is receiving all of those payments.

  7    Those payments are not only what Kentucky Fuel is receiving but

  8    there are also monies that are going to Williams Industries,

  9    and I don't know the breakout, but possibly RJLT under the

 10    second closing.      We later clarified this in the sixth

 11    amendment.      But this fifth amendment read by itself is

 12    confusing.

 13    Q.    Okay.     And you signed it?

 14    A.    I did.

 15    Q.    And what happened?

 16    A.    I'm going to give the answer that lawyers hate to hear,

 17    but at the time I was relying on -- Roger Hunter was helping me

 18    with this transaction.        I find Roger to be very competent.            He

 19    and I had discussed it.        He presented --

 20                  THE COURT:   Let him finish the answer, Mr. Getty.

 21    A.    He presented me with the signature page, and I signed it.

 22    In hindsight, this was not very well written and should have

 23    been written more clearly.

 24    Q.    Okay.     What was the very purpose of the fifth amendment?

 25    A.    They had yet asked for more time.          And at this point we
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 39 of 245 - Page ID#:
                                     10893


                              STEPHEN W. BALL - DIRECT EXAM                   39

  1    weren't willing to just continue extending without some

  2    payments beginning to start right away.            And we wanted some

  3    structured payment schedule.         And so this amendment was

  4    intended to establish a payment schedule for the extension of

  5    time.

  6    Q.      Had NewLead expressed any interest in attempting to mine

  7    this property?

  8    A.      That is referenced in this document as well.           They had

  9    indicated that they would like access to the property.               In the

 10    original agreement, they had signed a nonoperating certificate,

 11    where -- I'm sorry, Williams Industries had signed a

 12    nonoperating certificate where they had agreed that they would

 13    not operate on the property prior to the 7 1/2 million dollars

 14    being paid.      And so at this point they had asked for access to

 15    the property.

 16    Q.      Okay.   And did you agree to the payment schedule but

 17    insist on immediate payments?

 18    A.      We did, yes.

 19    Q.      All right.     And was there a desire to wrap all payment

 20    obligations into a single payment?

 21    A.      Not necessarily for us, but at the same time these

 22    documents were going to the closing agent that was handling the

 23    first and second closing.        And that's how the payments were

 24    grouped together.

 25    Q.      There are several recitals here in this document that
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 40 of 245 - Page ID#:
                                     10894


                            STEPHEN W. BALL - DIRECT EXAM                     40

  1    refer to the fact that the promissory note from NewLead on

  2    behalf of Williams to Kentucky Fuel was 7.5 million.              If you

  3    look at the first paragraphs, paragraph 2, do they reference a

  4    $7.5 million note?

  5    A.    Yes.    The payment obligation to Kentucky Fuel never

  6    changed.

  7    Q.    Okay.    And when you get to the fifth page, the agreement

  8    is written as though the seller is receiving several payments

  9    of 350,000 and 1 million 105,555.56.           Do you see that?

 10    A.    Yes.

 11    Q.    It says, "provided however that NewLead shall be entitled

 12    to a credit."      Can you explain what that clause was intended to

 13    mean or does mean?

 14    A.    Basically, if they were able to pay the amount prior to

 15    the middle of July, they would receive a credit for the

 16    interest they were paying.         It was an incentive to pay quickly.

 17    Q.    Who would receive a credit?

 18    A.    NewLead would.

 19    Q.    Okay.

 20    A.    They were -- these payments were designed to include or

 21    they were to accrue interest.

 22    Q.    Okay.

 23    A.    And if they paid interest, and they paid off the entire

 24    amount prior to July, they would receive a credit for some of

 25    the interest that had been paid.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 41 of 245 - Page ID#:
                                     10895


                            STEPHEN W. BALL - DIRECT EXAM                     41

  1    Q.    What amount was being paid as a result of this proposed

  2    transaction of Kentucky Fuel?

  3    A.    Again, the total amount never changed.           It was -- it

  4    always remained 7 1/2 million dollars.

  5    Q.    And how was that 7 1/2 million dollars allocated?

  6    A.    It was -- under this payment schedule, we only -- I

  7    believe we only ever received one of the $350,000 payments.                 We

  8    ultimately revised this payment schedule with another amendment

  9    and received payments under that payment schedule.

 10    Q.    Okay.     Was there an allocation with respect to the assets

 11    of the 7 1/2 million dollars?

 12    A.    Yes.     When we did the closing of December of '12.

 13    Q.    Uh-huh.

 14    A.    Technically, as between us and Williams Industries, we

 15    conveyed the assets to Williams Industries in December of 2012.

 16    We retained a security because the purchase price had not been

 17    paid yet.      The allocation was $5 million to the Andy tipple.               I

 18    think it was $2,250,000 to the Fivemile leases, and $250,000 to

 19    the permits and other intangibles, generally.

 20    Q.    Okay.     The document that we have before you, it references

 21    $11 million as the entire amount being paid not only to you but

 22    also Williams and RJLT.        Beyond --

 23                  MR. LUCAS:   I'm sorry, where are you referring to?

 24                  MR. GETTY:   Hold on.

 25
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 42 of 245 - Page ID#:
                                     10896


                            STEPHEN W. BALL - DIRECT EXAM                        42

  1    BY MR. GETTY:

  2    Q.    If you add up the numbers at the top of page -- I guess

  3    it's page 4.     Let's see.     One, two, three, four, five.         Do

  4    those numbers up add totally to $11 million?

  5    A.    I believe so, yes.

  6    Q.    Okay.    And I forgot my train of thought because of the

  7    interruption.      Give me a second.      Do you know where the amounts

  8    above 7.5 million were going?

  9    A.    Yes.

 10    Q.    Where?

 11    A.    2 million to Williams Industries and a million and a half

 12    dollars to RJLT.

 13    Q.    Okay.    Where did RJLT come from?

 14    A.    I don't know.      That was totally on that side of the

 15    transaction, part of the second closing.            We never had -- "we,"

 16    as Kentucky Fuel, never had any interaction with RJLT.

 17    Q.    Does that fifth amendment, which totals up to 11 million

 18    dollars, 7.5 of which is to Kentucky Fuel, does the fifth

 19    amendment now, to use the plaintiffs' phrase, blow the whistle

 20    that NewLead agreed to pay Kentucky Fuel more than 7.5 on

 21    behalf of Williams?

 22    A.    No.

 23    Q.    What documents can you point us to to demonstrate that the

 24    promissory note was for 7.5 million and no more?

 25    A.    Williams Industries and NewLead defaulted on this
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 43 of 245 - Page ID#:
                                     10897


                            STEPHEN W. BALL - DIRECT EXAM                     43

  1    amendment, and in September of 2013 we issued a default letter

  2    to them.      And at that same time they had made a proposal to us

  3    to resolve the default, so there was a response to that

  4    proposal.      And in both of those letters our demand was only for

  5    the 7 1/2 million dollars minus the 350,000 dollar payment that

  6    we had received.

  7    Q.    Can you identify or turn to Exhibits 43 and 44 and

  8    identify those documents as the default letters?              Exhibit 43 is

  9    from Roger Hunter, who was then the general counsel, to a

 10    Mr. Zolotas -- I don't know how to pronounce it --

 11    Z-o-l-o-t-a-s.

 12    A.    I believe it's Zolotas.

 13    Q.    Zolotas?

 14    A.    Yes.

 15    Q.    It's dated September 23, 2013, Exhibit 43.

 16    A.    Correct.

 17    Q.    What was the purpose of this?

 18    A.    Again, they had failed to make the scheduled payments

 19    under the fifth amendment, and so we were sending them a notice

 20    of default and giving them a chance to cure the default by

 21    September 25th --

 22    Q.    Okay.

 23    A.    -- 2013.

 24    Q.    The document, the letter refers to 7,696,58.14.             That's

 25    something more than 7.5 million.          What's the difference?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 44 of 245 - Page ID#:
                                     10898


                              STEPHEN W. BALL - DIRECT EXAM                   44

  1    A.      So we started with the 7.5 million, subtracted the

  2    $350,000 payment and then charged interest.            The interest

  3    equaled $546,598.14.         And then we also provided them with a per

  4    diem of interest.        So the excess amount is interest.

  5    Q.      Okay.     If you look at 44, that says "Notice of Default:

  6    Alternatives For Moving Forward."          Can you tell the Court what

  7    the purpose of this letters was?

  8    A.      So at the same time we issued the default letter, there

  9    had been conversations between the parties about how to move

 10    forward, and this is a letter from me to Mr. Zolotas offering

 11    alternatives as a way to move forward.

 12    Q.      Incidentally, before I forget, can you flip back to

 13    Exhibit 22 just real quickly?         There's no objection to that.

 14    It's already admitted.

 15                    THE COURT:   No, that's not correct.      22 is not --

 16                    MR. GETTY:   I'm sorry.

 17                    MR. LUCAS:   -- one of the ones that was admitted.

 18                    MR. GETTY:   Oh, it is.

 19    BY MR. GETTY:

 20    Q.      Can you refer to that document?        It's a special warranty

 21    deed.     And what does that deed represent or what is it for?

 22    A.      It's between Kentucky Fuel, who is conveying the parcels

 23    to Williams Industries, as of December 27, 2012.

 24    Q.      Consideration for total sum of $5 million?

 25    A.      Correct.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 45 of 245 - Page ID#:
                                     10899


                            STEPHEN W. BALL - DIRECT EXAM                     45

  1    Q.    I guess the question is, is that the conveyance -- can you

  2    identify it as the conveyance of the Andy tipple?

  3    A.    Yes.     This -- this is the special warranty deed where

  4    Kentucky Fuel transferred the Andy tipple to Williams

  5    Industries.

  6    Q.    Okay.     And who prepared this document?        It's John McCague,

  7    M-c-C-a-g-u-e, with Eckert Seamans Cherin and Mallott in

  8    Pittsburgh?

  9    A.    Correct.     That was Lloyd Williams' attorney at this time.

 10    Q.    All right.     You all didn't prepare it, Mr. Williams'

 11    lawyers prepared it?

 12    A.    Correct.

 13    Q.    And they chose to put $5 million as the consideration?

 14    A.    That's the agreed upon amount between the parties.

 15    Q.    Okay.     Look at Exhibit 19.      That's -- that's already

 16    admitted, according to my colleague, who is never wrong,

 17    Ms. Harlan.

 18    A.    Okay.

 19    Q.    It's the second amendment.         It's dated October 5, 2012.

 20    And is that document executed by both Kentucky Fuel and

 21    Williams Industries?

 22                  MR. GETTY:   Do you have it, Your Honor?

 23                  THE COURT:   Yes.

 24    BY MR. GETTY:

 25    Q.    Can you find the amended and restated schedule 3.4 to the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 46 of 245 - Page ID#:
                                     10900


                            STEPHEN W. BALL - DIRECT EXAM                     46

  1    asset purchase agreement, which is labeled "Allocation of

  2    Purchase Price"?

  3    A.    Yes.

  4    Q.    I have one marked to save some time.

  5    A.    No, I found it.

  6    Q.    You found it.      And what is the -- what are the allocation

  7    figures set forth on this document?

  8    A.    Fee simple real estate, $5 million; leasehold real estate,

  9    $2,250,000; intangibles, and then, in parentheses, permits,

 10    $250,000, for a total of $7,500,000.

 11    Q.    Okay.    And can you more specifically identify those first

 12    is the real estate, the Andy tipple in Haddix, Kentucky?

 13    A.    Yes.

 14    Q.    And the leasehold release the 2 million 250, is that the

 15    Fivemile permits, Fivemile leases?

 16    A.    It's the Fivemile lease, and I think technically that also

 17    includes a couple of the CSX leases that were related to the

 18    Andy tipple.

 19    Q.    Okay.    And the intangibles, it says permits.           That would

 20    be the Fivemile permits?

 21    A.    Same caveat.      I think there's a permit associated with the

 22    Andy tipple, so it would be the Fivemile permit and the Andy

 23    tipple permit.

 24    Q.    Okay.    Going back to Exhibit 44, what alternatives or

 25    options did you provide with respect to the Williams
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 47 of 245 - Page ID#:
                                     10901


                            STEPHEN W. BALL - DIRECT EXAM                      47

  1    transaction and moving it afford?

  2    A.    In the letter, in option 1, we state, "Close the

  3    transaction by 5:00 p.m. Eastern Daylight Savings time on

  4    Monday, September 30th, 2013, and pay by wire transfer of

  5    immediately available funds all unpaid principal and accrued

  6    interest at such closing in the amount of $7,702,531."                We tell

  7    them what we would do upon receipt of that.

  8          And then option two is another extension.            But that

  9    extension would include a forbearance payment of $1 million.

 10    Q.    All right.     What happened as a result of this proposal?

 11    A.    We entered into a sixth amendment with Williams Industries

 12    and NewLead.     And at this point, they had introduced us to a

 13    group called the Hanover Group, and the Hanover Group was

 14    proposed to purchase the NewLead promissory note.

 15    Q.    Who introduced you to Hanover?

 16    A.    They just came to the table through Williams Industries

 17    and NewLead.

 18    Q.    Okay.    Do you know who was Hanover Industries?

 19    A.    I don't know specifically.

 20    Q.    Okay.    Did they have counsel in this instance?

 21    A.    They did have counsel, yes.

 22    Q.    And who is that?

 23    A.    I can't recall the names off the top of my head.

 24    Q.    Are they referred to here?         I guess they're not

 25    A.    Hanover's counsel drafted what ultimately became the debt
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 48 of 245 - Page ID#:
                                     10902


                              STEPHEN W. BALL - DIRECT EXAM                   48

  1    purchase agreement.        That's how I know they had counsel.         But I

  2    just can't recall their name.

  3    Q.      Do you have the sixth amendment?        I may have already asked

  4    you that.        So I apologize.

  5    A.      I do.

  6    Q.      What was the purpose of the sixth amendment?

  7    A.      This was to inject the Hanover Group into the payment

  8    process.        They were purchasing the debt of NewLead, the

  9    7 1/2 million dollar promissory note that they were providing

 10    on behalf of Williams.

 11    Q.      Despite all their promises, have NewLead been able to

 12    actually close with their financing?

 13    A.      No.

 14    Q.      And was the Hanover Group buying the NewLead -- NewLead

 15    promissory note for the principal amount plus interest?

 16    A.      Yes.

 17    Q.      Okay.     And how was this done?    What vehicle was utilized

 18    here?     You might want to look at the debt purchase agreement

 19    attached to the sixth amendment.

 20    A.      Yes.     And that is how it was done.      Hanover purchased the

 21    debt of NewLead and agreed to a schedule of payments to

 22    Kentucky Fuel.

 23    Q.      Okay.     And does that refresh you that -- it looks as

 24    though there are notices; a notice goes to Kentucky Fuel.                It

 25    goes to either you or Roger Hunter, who is the general counsel,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 49 of 245 - Page ID#:
                                     10903


                            STEPHEN W. BALL - DIRECT EXAM                     49

  1    correct?

  2    A.    Yes.

  3    Q.    For Hanover it goes to a gentleman at Robinson, Brog,

  4    Leinwand, L-e-i-n-w-a-n-d, Greene, Genovese & Gluck in New

  5    York, correct?

  6    A.    Yes.

  7    Q.    It also says the attention of David Danovitch.             Do either

  8    of those names ring a bell or not?

  9    A.    Those names do not ring a bell.          I do recall they had

 10    counsel, and I do recall it was in New York.

 11    Q.    It looks -- if you flip through it, it looks as though

 12    that firm also was purporting to act as an escrow agent?

 13    A.    Correct.

 14    Q.    Okay.    Did that transaction close, the sixth amendment?

 15    A.    Yes.

 16    Q.    Did you say hurray?       No.

 17    A.    It took a while.      It wasn't exactly as laid out in that

 18    document, but we did ultimately receive the payments under the

 19    debt purchase agreement.

 20    Q.    How much time passed between the date of the promissory

 21    note and the debt purchase agreement?

 22    A.    The promissory note was entered into in December of 2012

 23    and was supposed to be paid in full by the end of January 2013,

 24    and this was entered into in November of 2013, so approximately

 25    11 months.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 50 of 245 - Page ID#:
                                     10904


                            STEPHEN W. BALL - DIRECT EXAM                     50

  1    Q.    Okay.    And is it your position that this amendment

  2    supports Kentucky Fuel's position that all that it received was

  3    7.5 million?

  4    A.    That was the principal amount.          We did, by the end of it,

  5    receive some interest and some forbearance payments for

  6    extensions.

  7    Q.    Okay.    Earlier there was an exhibit, I think it was 16e,

  8    plaintiffs', that was a proposed contract mining or a mining

  9    agreement.     Did you play any role in that -- preparation of

 10    that document?

 11    A.    Yes.

 12    Q.    Okay.    And there's a clause in there that refers to

 13    mineable coal, is there not?

 14    A.    Correct.

 15    Q.    Okay.    And did you understand that if any coal were to be

 16    mined in the future, that it would have to be mineable and

 17    merchantable?

 18    A.    Yes.

 19    Q.    Okay.    Was any coal ever mined?

 20    A.    No, not under that proposed agreement.

 21    Q.    All right.     And if you look at the fifth amendment and the

 22    sixth amendment together and read them together, what does that

 23    tell you in terms of how the payments were to be allocated of

 24    any $11 million that was referred to in the fifth amendment?

 25    A.    It clearly lays out that of the 11, 7 1/2 million was
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 51 of 245 - Page ID#:
                                     10905


                            STEPHEN W. BALL - DIRECT EXAM                     51

  1    allocated to Kentucky Fuel, 2 million was allocated to Williams

  2    Industries, and a million 5 to RJLT.

  3    Q.    So in reality the fifth amendment provides for a total

  4    payment by NewLead of $11 million, allocated how?

  5    A.    I'm sorry, can you repeat that?

  6    Q.    The $11 million reflected in the fifth amendment was to be

  7    allocated how?

  8    A.    7 1/2 million to Kentucky Fuel, 2 million to Williams

  9    Industries, and a million 5 to RJLT.

 10    Q.    If you look at the sixth amendment, final paragraph, you

 11    see the "whereas" clause at the top of page 4?             It says,

 12    Whereas in order to cure the defaults referenced in the KFC

 13    default notice, the Williams Industries default notices, any

 14    RJLT default notice, NewLead Holdings -- NewLead Holdings

 15    proposes to, one, make or cause Hanover to make a payment in

 16    the amount of 1 million five in the aggregate to Chicago Title

 17    for the benefit of KFC, Williams Industries, and RJLT, the note

 18    holders, to be distributed no later than October 31st, 2017, on

 19    a pro rata basis.       Did that occur?

 20    A.    I can't recall specifically if that particular payment was

 21    made into escrow.

 22    Q.    Did you understand that this sixth amendment was, in

 23    effect, bringing in an additional party to cure any of those

 24    early defaults in the form of Hanover, whoever they were?

 25    A.    It was to cure NewLead's default for failure to pay.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 52 of 245 - Page ID#:
                                     10906


                            STEPHEN W. BALL - DIRECT EXAM                     52

  1    Q.    Okay.    And with respect to these agreements and

  2    amendments, who did you or other representatives of Kentucky

  3    Fuel negotiate with about which assets were being sold?

  4    A.    All of the negotiations for the actual sale of the assets

  5    were with Lloyd Williams.

  6    Q.    All right.     And who did you negotiate with for the sale

  7    price of those assets?

  8    A.    Lloyd Williams.

  9    Q.    And when you learned of NewLead's role, had the assets to

 10    be sold and the price for those assets already been

 11    established?

 12    A.    Yes.

 13    Q.    With whom?

 14    A.    Lloyd Williams.

 15    Q.    Did you ever have any really direct dealings of any sort

 16    with respect to any matters concerning your sale to Williams

 17    with NewLead?

 18    A.    Our only interaction with NewLead related to payment.

 19    Q.    Okay.    I'd like you to take a look now at the fourth

 20    amendment, which is exhibit, Plaintiffs' 1a.             I have an extra

 21    copy if that would save some time.          You have the document?

 22    A.    I do, yes.

 23    Q.    What was your role in the negotiation and consummation of

 24    this agreement?

 25    A.    I worked with Mr. Brownlow and Culver Schmid, his
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 53 of 245 - Page ID#:
                                     10907


                              STEPHEN W. BALL - DIRECT EXAM                   53

  1    attorney, on this document.

  2    Q.      Was that the meeting that took place at The Greenbrier?

  3    A.      It culminated at the meeting with The Greenbrier.            We had

  4    earlier conversations.

  5    Q.      By telephone?

  6    A.      I believe they were all by telephone, yes.

  7    Q.      Were they both with Mr. Brownlow and Mr. Schmid?

  8    A.      I have talked to Mr. Schmid without Mr. Brownlow before,

  9    so I can't say that they were both on every phone call.

 10    Q.      Okay.     Did you talk to Mr. Brownlow without Mr. Schmid?

 11    A.      Yes.     Mr. Brownlow and I had a business relationship as

 12    well.

 13    Q.      Okay.     And you heard Mr. Justice's testimony about his

 14    role in the negotiations that took place finalizing the

 15    agreement at The Greenbrier?

 16    A.      Yes.

 17    Q.      Would you agree with his characterization?

 18    A.      I would, yes.

 19    Q.      Was he available -- readily available throughout the

 20    negotiations over that two-day period?

 21    A.      He was, yes.

 22    Q.      Did you communicate with him from time to time?

 23    A.      I did.

 24    Q.      And who was the ultimate decider, so to speak, as to

 25    agreeing to this arrangement?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 54 of 245 - Page ID#:
                                     10908


                             STEPHEN W. BALL - DIRECT EXAM                    54

  1    A.     Mr. Justice was.

  2    Q.     Okay.     And did you or anyone else on behalf of Kentucky

  3    Fuel ever agree, pursuant to this arrangement, that you would

  4    mine the Fivemile coal no matter what, whether you could mine

  5    it profitably or not?

  6    A.     No.

  7    Q.     Would you have ever agreed to that?

  8    A.     No.

  9    Q.     Have you ever experienced in your lifetime any steam coal

 10    arrangement where there was that kind of agreement that you

 11    would mine the coal even if you mined it at a loss and couldn't

 12    make a profit?

 13    A.     Not in my experience, no.

 14    Q.     All right.     Was Mr. Merritt in the meeting with you?

 15    A.     He was.

 16    Q.     Okay.     To your knowledge, given his knowledge and

 17    experience, would he -- did he, to your knowledge, ever agree

 18    to such an arrangement?

 19                   MR. LUCAS:   Objection, Your Honor.

 20                   THE COURT:   The question, to your knowledge -- let's

 21    see.    Your response?      The basis for the objection?

 22                   MR. LUCAS:   Hearsay, Your Honor.

 23                   THE COURT:   Mr. Getty, your response?

 24                   MR. GETTY:   I'm asking him generally.       I'm asking him

 25    generally, to his knowledge, did Mr. Merritt ever agree to any
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 55 of 245 - Page ID#:
                                     10909


                            STEPHEN W. BALL - DIRECT EXAM                     55

  1    such arrangement?       I think he testified to that.

  2                 THE COURT:    That seems to be an event, not a

  3    statement offered for the truth, Mr. Lucas.            We'll need to see

  4    the answer, of course.        Am I misunderstanding the objection,

  5    Mr. Lucas?

  6                 MR. LUCAS:    I believe he's asking if Mr. Merritt ever

  7    agreed to that, and if he had agreed to it, it would be hearsay

  8    unless it was in his presence.          If it's confined only to things

  9    that Mr. Merritt said in his presence, I have no objection to

 10    that.

 11                 THE COURT:    Well, no.     Wait a second, Mr. Getty.

 12    Mr. Merritt was employed by KFC, correct?

 13                 MR. GETTY:    Yes.

 14                 MR. LUCAS:    Yes, Your Honor.

 15                 THE COURT:    So how was it hearsay?        It's a statement

 16    he may have made.

 17                 MR. LUCAS:    Well, if he's offering an out-of-court

 18    statement by Mr. Merritt, it's not an admission by a party

 19    opponent.     He's trying to testify as to what someone else in

 20    his organization said, and that would be hearsay.

 21                 MR. GETTY:    It's not -- that's not an accurate

 22    understanding of hearsay.          I've heard hearsay after hearsay

 23    after hearsay objection.          This is not one that is proper.         I

 24    asked him -- I asked him was he aware of Mr. Merritt ever

 25    agreeing to any such arrangement, to his knowledge.              He can
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 56 of 245 - Page ID#:
                                     10910


                            STEPHEN W. BALL - DIRECT EXAM                      56

  1    testify as to whether he ever understood that Mr. Merritt --

  2    for that matter, anybody else in that organization.              It's

  3    obvious nobody would.

  4                 MR. LUCAS:    Your Honor, to clarify, I have no

  5    objection to him saying what Mr. Merritt said in his presence.

  6                 MR. GETTY:    Just wasting more time.

  7                 THE COURT:    Mr. Getty.

  8                 MR. GETTY:    I'm sorry.     I'm sorry.     I'm in pain.        I

  9    apologize.     I'm just -- I'm just at the point where there's

 10    been one hearsay objection after the other and most of them

 11    have been improper.

 12                 THE COURT:    It's not appropriate to characterize the

 13    objection in, my view.        It doesn't help us advance --

 14                 MR. GETTY:    I agree with you.

 15                 THE COURT:    -- the cause.

 16                 MR. GETTY:    I agree with you.

 17                 THE COURT:    The cause is of course -- my sole focus

 18    is on the merits, not any disparagement.

 19                 MR. GETTY:    I understand.

 20                 THE COURT:    Why don't you rephrase the question,

 21    Mr. Getty, in light of the objection, and let's see?

 22                 MR. GETTY:    I'll just rephrase.       I'll ask him a whole

 23    new question.

 24    BY MR. GETTY:

 25    Q.    Would you or anyone else, to your knowledge, within the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 57 of 245 - Page ID#:
                                     10911


                            STEPHEN W. BALL - DIRECT EXAM                     57

  1    Justice organization, ever have agreed to a lease that would

  2    provide an obligation to mine even if you lose money?

  3                 THE COURT:    Mr. Lucas.

  4                 MR. LUCAS:    Objection to that as to what other people

  5    might do.     It's totally inappropriate.

  6                 THE COURT:    I'll sustain that.       He did answer the

  7    question with respect to what Mr. Ball would do.              So that -- I

  8    will sustain that objection.

  9    BY MR. GETTY:

 10    Q.    Is your position with respect to any such arrangement

 11    consistent with what you understand would be the policy of the

 12    company?

 13    A.    Yes.

 14    Q.    Did Mr. Brownlow, to your knowledge, want to incentivize

 15    KFC to mine the coal?

 16    A.    Mr. Brownlow definitely wanted someone to mine coal at

 17    Fivemile.     The purpose of that meeting was more focused on he

 18    had been or was out of pocket for some leases that they had

 19    gone out and acquired in the new Fivemile entity that he

 20    created.     And he did want to establish a means of cash flow

 21    going forward.

 22    Q.    During the course of these meetings, did you make it clear

 23    to Mr. Brownlow that Kentucky Fuel and the Justice Companies

 24    would only mine coal off the Fivemile leases if market

 25    conditions would allow it to be mined, to be mineable coal and
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 58 of 245 - Page ID#:
                                     10912


                            STEPHEN W. BALL - DIRECT EXAM                     58

  1    that you could sell it at a profit?

  2    A.    It was made very clear to Mr. Brownlow and Mr. Schmid that

  3    Kentucky Fuel would only mine coal if market conditions

  4    allowed.

  5    Q.    Would you take a look at the fourth amendment?             Look at

  6    paragraph 10.      There is a clause, a covenant to mine, that

  7    says, "In consideration of New London, Deep Wood, Fivemile,

  8    Fivemile Energy agreeing to the terms described herein,

  9    Kentucky Fuel covenants to use commercial and reasonable good

 10    faith and best efforts to maximize within the constraints of"

 11    the industry standards -- "within the constraints of industry

 12    standards the amounts of the coal extracted from those real

 13    properties" -- "real properties."          What did you understand that

 14    clause to mean?

 15    A.    Just that if -- if market conditions allow, the coal will

 16    be mined.     It's -- it's similar to the language that I see

 17    in -- in just about every coal lease that I work on.              And I've

 18    worked on hundreds of them.         You look for key phrases,

 19    "commercially reasonable," "within industry standards," "within

 20    industry constraints."        A phrase I've heard a lot here,

 21    "mineable and merchantable" does get used a lot.              But you look

 22    for those key phrases.

 23    Q.    And the phrase, "within the constraints of industry

 24    standards," what did you understand that to mean or encompass?

 25    A.    It absolutely means that if market conditions will allow.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 59 of 245 - Page ID#:
                                     10913


                            STEPHEN W. BALL - DIRECT EXAM                     59

  1    And I think there's another component, that we think that means

  2    is within industry standards; if it can be -- if it can be

  3    mined by law.      I don't think that's limited to just a financial

  4    component, because in a lot of leases you also see a component

  5    that it has to be able to be mined safely and lawfully.               So in

  6    addition to an economic component, that also has a legal

  7    component to it.

  8    Q.    Do all Justice leases include a diligent mining provision?

  9    A.    Justice Companies globally, that's a pretty broad

 10    statement.     Most of them do.      I would -- I am careful just to

 11    say all of them.      But I think -- I think most of them do --

 12                 THE COURT:    Mr. Getty, let him finish the answer.

 13                 MR. GETTY:    Okay.    Go ahead.

 14    A.    I think most of them do, yes.

 15    Q.    I just wanted the question to be to Kentucky Fuel and

 16    steam coal.     Would your answer be the same?

 17    A.    Yes.    And it would be -- it would have limitations in it,

 18    just like this paragraph does, that are qualified by commercial

 19    reasonableness and industry standards.

 20    Q.    Do you believe the covenant to mine in the fourth

 21    amendment has any different meaning than the mineable and

 22    merchantable in the leases presented by Mr. Lucas to

 23    Mr. Justice yesterday?

 24    A.    No.

 25    Q.    And with respect to this clause, as you have interpreted
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 60 of 245 - Page ID#:
                                     10914


                            STEPHEN W. BALL - DIRECT EXAM                     60

  1    it, do you interpret it in any way as being a clause that says

  2    you have to mine coal regardless, whether you can make money or

  3    not?

  4    A.     I've never understood this clause to mean that.

  5    Q.     And do you believe that that kind of interpretation is

  6    reasonable, given the constraints of the industry standards as

  7    you know them?

  8    A.     That interpretation's not reasonable.

  9    Q.     Okay.    And if you want to write a lease to say that you've

 10    got to mine under any circumstances, it'd be logical to assume

 11    that you'd say it specifically, wouldn't you?

 12    A.     Yes.    And although I have never seen it in the steam

 13    industry, you do see those types of leases in the metallurgical

 14    coal industry.

 15    Q.     And what you have seen in the met coal, where it says

 16    you've got to mine within certain constraints or a certain time

 17    period, that's not like this, is it?

 18    A.     No, that's not this at all.

 19    Q.     Not anywhere near?

 20    A.     It's very specific.

 21    Q.     All right.    And just one last thing.        There's a reference

 22    to the independent arbiter here.          What was the -- the

 23    independent arbiter, did you ever understand that to be

 24    intended to be an automatic accelerator of all royalties

 25    potentially payable under a default?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 61 of 245 - Page ID#:
                                     10915


                              STEPHEN W. BALL - DIRECT EXAM                   61

  1    A.    No.    No.     It's not uncommon in coal leases to have an

  2    alternative dispute resolution mechanism.            Typically it's for

  3    things like if there's a dispute over what the average selling

  4    price is.     You know, you can have disputes over coal weights

  5    and things like that.        If the parties can't work that out, they

  6    get submitted to a third party.           Never have I seen one where it

  7    is just an acceleration of rents.

  8                 MR. GETTY:       May I have a moment?       Can we take a

  9    break now?     It's about time.

 10                 THE COURT:     That's fine.     Ten minutes break.

 11    Anything we need to address, Mr. Lucas?

 12                 MR. LUCAS:     No.

 13                 THE COURT:     It may be useful -- 10 minutes is not

 14    much time if you need to use the bathroom, Mr. Lucas.               It may

 15    be useful to consider the list of exhibits that was not

 16    admitted but within the range that Mr. Getty tried to admit

 17    earlier after the break.           Are you able to speak to that?

 18                 MR. LUCAS:     Your Honor, I'll say we've reviewed them

 19    and say they weren't on our list.           We had filed objection to it

 20    on a number of grounds, including they hadn't been previously

 21    identified or produced.           And in some cases, they were not on

 22    the original list that was circulated.           They are not

 23    identified.        They were apparently, although not specifically

 24    identified, just grouped under the general category of

 25    NewLead-related documents.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 62 of 245 - Page ID#:
                                     10916


                            STEPHEN W. BALL - DIRECT EXAM                     62

  1                 THE COURT:    Yes.

  2                 MR. LUCAS:    So I want to stand on my objection as to

  3    those documents.

  4                 THE COURT:    As to all, 18, 21, 22, 24, 25, 27, 31,

  5    32, and 36?

  6                 MR. LUCAS:    Yes, Your Honor.      May we go through each

  7    one before the break to address that now?

  8                 THE COURT:    No, let's do it after the break.

  9                 MR. LUCAS:    And I'll see if I can work out something

 10    with Mr. Getty where we can do that in an expeditious manner.

 11                 THE COURT:    Fair enough.     We'll take -- we'll

 12    reconvene at 10:45 with Mr. Ball on the witness stand again.

 13    We'll be in recess.

 14              (A recess was taken from 10:31 to 10:44.)

 15                 THE COURT:    Thank you.     We're back on the record.

 16    We'll pick up where we left off with the exhibits.              Was there

 17    any progress made on those matters during the break, Mr. Lucas?

 18                 MR. GETTY:    Yeah, I think Mr. Lucas and I discussed

 19    it and he's agreed to do the same thing I did, which is object

 20    to them, but let them go ahead and be admitted.

 21                 THE COURT:    Mr. Lucas, is that correct?

 22                 MR. LUCAS:    Yes, Your Honor.      As long as the

 23    objections are not considered waived by doing that.              We want to

 24    preserve the objections on our objections to the exhibit list,

 25    but --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 63 of 245 - Page ID#:
                                     10917


                            STEPHEN W. BALL - DIRECT EXAM                     63

  1                 THE COURT:    Yes.

  2                 MR. GETTY:    That's what we did, and that's fine with

  3    us.

  4                 MR. LUCAS:    Same as he did.       It's a goose/gander

  5    rule.

  6                 THE COURT:    They're preserved.       Meaning I can pass it

  7    along to Judge Van Tatenhove.

  8                 MR. LUCAS:    Yes, Your Honor.

  9                 THE COURT:    The list of the exhibits is 18, 21, 22,

 10    24, 25, 27, 31, 32, and 36?

 11                 MR. LUCAS:    Yes, Your Honor.

 12                 THE COURT:    Okay.     Mr. Getty, did I overlook

 13    anything?

 14                 MR. GETTY:    No.     And we also used 34 and 22, which I

 15    think were already in.        I'm not sure they were.

 16                 THE COURT:    They weren't in.

 17                 MR. GETTY:    Okay.

 18                 THE COURT:    Look.     Hang on just a second.

 19            Sheila, is my list correct?

 20                 THE CLERK:    Yes, it was.

 21                 THE COURT:    Okay.     Are you moving to admit 22 and 34?

 22                 MR. GETTY:    Yes.     That's a special warranty deed,

 23    Your Honor.     Part of the same package.         And 34 was in the

 24    series of documents.

 25                 THE COURT:    Yes.     Mr. Lucas?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 64 of 245 - Page ID#:
                                     10918


                             STEPHEN W. BALL - CROSS-EXAM                     64

  1                 MR. LUCAS:    Which numbers?

  2                 THE COURT:    Defendants' Exhibit 22 and 34.

  3                 MR. LUCAS:    22 -- 22 was one of the ones we were

  4    preserving our objection to.

  5                 THE COURT:    I'm sorry.     I just admitted 22.       Yeah.

  6                 THE CLERK:    Yeah.

  7                 THE COURT:    34 was not -- I'm sorry if I created

  8    confusion.     34 was not in the original range identified by

  9    Mr. Getty, but he's now adding it, Mr. Lucas.

 10                 MR. LUCAS:    That's the fourth amendment?

 11                 THE COURT:    Yes.

 12                 MR. LUCAS:    That's our -- that's already in as one of

 13    our exhibits.      I have no objection to it.

 14                 THE COURT:    Okay.    So Defendants' Exhibit 34 will be

 15    admitted as well.       Are you ready for your continued

 16    questioning, Mr. Getty?

 17                 MR. GETTY:    I have no further questions.

 18                 THE COURT:    Okay.    All right.     Fair enough.

 19          Your cross-examination, Mr. Lucas.

 20                                CROSS-EXAMINATION

 21    BY MR. LUCAS:

 22    Q.    Mr. Ball, let me -- let's start with the negotiations at

 23    The Greenbrier.      Just to put it in context, you all were

 24    negotiating, "you all"; you, Mr. Schmid, Mr. Brownlow,

 25    Mr. Merritt, and Mr. Justice in another room, were all
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 65 of 245 - Page ID#:
                                     10919


                             STEPHEN W. BALL - CROSS-EXAM                     65

  1    negotiating over the terms of the fourth amendment that

  2    Thursday evening at The Greenbrier, right?

  3    A.    I can't say Thursday for sure.          It definitely started on

  4    an evening and carried into the next day.

  5    Q.    All right.     Was that -- does November 12 sound right?

  6    A.    It could.

  7    Q.    Okay.    November 11 or 12, somewhere in that range?

  8    A.    It could be, yes.

  9    Q.    All right.     And in terms of the fourth amendment itself --

 10    and it's Plaintiffs' Exhibit 1a, if you need to look at it.

 11    And you and I have discussed this previously, but just to make

 12    sure we're all on the same wavelength, we agreed that's what we

 13    lawyers call an integrated document, correct?

 14    A.    Yes.

 15    Q.    And that's in fourth amendment, I believe, paragraph 13,

 16    which says it's the entire agreement and supersedes any prior

 17    or contemporaneous representations, et cetera, right?

 18    A.    That's correct.

 19    Q.    Okay.    And you also agreed with me prior, when you and I

 20    had our discussion at your deposition, that you believe even

 21    though we may disagree over how to interpret certain things,

 22    that the fourth amendment actually reflects what you agreed to

 23    that evening?

 24    A.    Yes.

 25    Q.    Okay.    In fact, fair to say we disagree over how to
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 66 of 245 - Page ID#:
                                     10920


                             STEPHEN W. BALL - CROSS-EXAM                     66

  1    interpret paragraph 10 of the fourth amendment, which would be

  2    the -- what your counsel is calling the diligent mining

  3    provision, right?

  4    A.    We disagree over paragraph 10, correct.

  5    Q.    All right.     And what I understand you saying, correct me

  6    if I'm wrong, you are saying that the language in there about

  7    the industry standards, that that requires you to consider the

  8    economic circumstances of the industry and whether or not you

  9    can do it at a profit, future, what the current coal, current

 10    prices are, and that type of thing; is that right?

 11    A.    And I don't think that can be disconnected from the

 12    commercial and reasonable good faith.           I think when read

 13    together, that's what those two say, yes.

 14    Q.    So you are saying that language includes that type of

 15    thing?

 16    A.    Yes.

 17    Q.    And so basically you are saying that your interpretation

 18    of that is that you have got leeway to interpret those kind of

 19    economic factors, prices and the like, in a reasonable way and

 20    determine if it's prudent for you to mine?

 21    A.    Yes.

 22    Q.    Okay.    Isn't it true that that type of language was

 23    actually in one of the earlier drafts and that during

 24    negotiations sessions it was omitted?

 25    A.    I don't recall.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 67 of 245 - Page ID#:
                                     10921


                             STEPHEN W. BALL - CROSS-EXAM                     67

  1    Q.    Would you look at Plaintiffs' Exhibit 17?

  2    A.    I don't think I have Plaintiffs' Exhibit 17.

  3                  THE COURT:     We'll get the book for you.

  4    BY MR. LUCAS:

  5    Q.    And before you look at that, sir, let me just ask you.

  6    You and Mr. Schmid -- he actually had taken a whack at the

  7    initial draft of the agreement and emailed it to you, right?

  8    A.    I think he made the initial draft, yes.

  9    Q.    Okay.     And then you all went back and forth through the

 10    negotiation process, both on the evening of November 12 and on

 11    the morning of -- during the day on -- excuse me, evening of

 12    November 11, which I'll represent to you was that Thursday, and

 13    then on the following day you all went back and forth on some

 14    specific terms?

 15    A.    I apologize.      I missed most of your question.         I don't

 16    have the right book.

 17                  THE COURT:     That's our mistake.

 18                  THE WITNESS:     I'm sorry.

 19                  THE COURT:     It's the first book of defendants'

 20    exhibits?

 21                  MR. LUCAS:     No, it's Plaintiffs' 17.

 22                  THE CLERK:     17.   Did I send the wrong one up?

 23                  THE WITNESS:     This says 27g.

 24                  THE CLERK:     Sorry.

 25                  THE COURT:     I'm sorry, Sheila, it's the second book.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 68 of 245 - Page ID#:
                                     10922


                             STEPHEN W. BALL - CROSS-EXAM                     68

  1                   THE CLERK:   Yeah.

  2                   THE COURT:   Thank you.

  3    BY MR. LUCAS:

  4    Q.     And, Mr. Ball, I apologize.        I was asking you a question

  5    while --

  6    A.     I'm just going to tell you I missed the question because I

  7    was looking and thought I was overlooking it.

  8    Q.     No problem.     Let me try to redo it.       You don't need it

  9    yet.

 10    A.     I'll stop.

 11    Q.     I'm going to direct you in a minute.          I'll represent, and

 12    you can verify, that November 11 was a Thursday evening and

 13    Friday was November 12.        Will you accept that for purposes of

 14    your and my discussion here today?

 15    A.     Yes.

 16    Q.     And so after you got the initial draft of the agreement

 17    from Mr. Schmid -- and that was prior to your meeting, right?

 18    A.     Yes.

 19    Q.     So you had something to talk from at the meeting?

 20    A.     I believe that's correct, yes.

 21    Q.     And after that, you and he exchanged various others drafts

 22    and blacklined agreements, correct?

 23    A.     I don't recall that specifically, but I -- that would not

 24    be uncommon.

 25    Q.     Okay.     And you know what I mean by blackline?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 69 of 245 - Page ID#:
                                     10923


                             STEPHEN W. BALL - CROSS-EXAM                     69

  1    A.      Yes, I do.   Yes.

  2    Q.      So just so it's on the record, explain what a blackline or

  3    redline is?

  4    A.      I know some law firm's software is more sophisticated than

  5    mine.     I use Microsoft Word.      If you elect the track changes

  6    function, if you make any changes to the document that comes to

  7    you at all, it'll reflect those changes in whatever color you

  8    ask it to, typically red.

  9    Q.      All right.   Thank you.     Look then at the first page of

 10    Plaintiffs' Exhibit 17.        And this was sent -- do you recognize

 11    that as an email to you and to Mr. Merritt from Mr. Schmid on

 12    November 12 at 5:36 p.m., November 12th, 2010?

 13    A.      Yes.

 14    Q.      Okay.   And with this email, he transmitted to you a new

 15    version of the agreement after your negotiation the previous

 16    evening that had blackline changes showing revisions made,

 17    correct?

 18    A.      I can't tell from this email who created the blackline.

 19    It just simply says "for your review a new draft of the

 20    agreement from the document we reviewed this morning with the

 21    blackline changes showing revisions from the draft you read

 22    this morning."

 23    Q.      I understand.    But all I'm asking you right now is the

 24    email is -- on its face says it's transmitting blackline

 25    revisions to you, correct, in the opening paragraph?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 70 of 245 - Page ID#:
                                     10924


                             STEPHEN W. BALL - CROSS-EXAM                     70

  1    A.     Yes.

  2    Q.     Okay.     And then he has a number of numbered paragraphs

  3    where he specifically calls your attention to some of the

  4    changes that he's making, correct?

  5    A.     Yes.

  6    Q.     And he says those changes are based upon the discussions

  7    you had showing the revisions from the draft that you had read

  8    that Friday morning, right?

  9    A.     Correct.

 10    Q.     All right.     And so, for example, if you look at paragraph

 11    number 1, he said, "I removed the $80,000 payment in section

 12    4a."     And then if you turn behind that to page 2 and look at

 13    section 4a, you see in, this case, the bluelining.              You see

 14    where he has removed that, an $80,000 payment, correct?

 15    A.     Yes.

 16    Q.     All right.     And if you -- turn down on paragraph 7 on that

 17    email.     He calls out to your attention that he had revised

 18    section 10 regarding Kentucky Fuel's obligation to mine.               Do

 19    you see that?

 20    A.     Yes.

 21    Q.     And turn over to page 7 of the blackline on the covenant

 22    to mine.       Do you see that?

 23    A.     Yes.

 24    Q.     And all of the blueline with the lines drawn through it,

 25    that has been deleted from the draft that you read Friday
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 71 of 245 - Page ID#:
                                     10925


                             STEPHEN W. BALL - CROSS-EXAM                     71

  1    morning, correct?

  2    A.    I can't tell if it was blue or not.           My copy is black and

  3    white.

  4    Q.    Okay.

  5    A.    But there are definitely several lines that have been

  6    deleted.

  7    Q.    All right.     Under that Article 10 on your copy, they start

  8    with the fourth line down after the end of the words "these

  9    real properties." It deletes everything else there, correct?

 10    A.    Yes.

 11    Q.    And that was deleted, obviously, from an earlier draft

 12    that you had read that morning, correct?

 13    A.    It appears so, yes.

 14    Q.    Okay.    And those deletions included the definition of

 15    industry standards, allowing you to consider the economic

 16    circumstances of the coal industry, future coal prices, current

 17    conditions of the buyer, and other circumstances as a

 18    reasonable prudent coal producer would consider at the time of

 19    making such determinations.         That was all deleted after your

 20    negotiations, correct?

 21    A.    Can I take a second to read it?          I mean, there are other

 22    things deleted, but that language that you read, it has been

 23    deleted.

 24    Q.    Yes, sir.     And if you look back at the first page of that

 25    exhibit in the paragraph that follows the numbered paragraphs,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 72 of 245 - Page ID#:
                                     10926


                             STEPHEN W. BALL - CROSS-EXAM                     72

  1    Mr. Schmid asks you to review these and make sure that he had

  2    correctly incorporated your discussions, correct?

  3    A.    Yes.

  4    Q.    And then the -- if you want to compare it, if you need

  5    to -- I know you've probably got it memorized by now -- but the

  6    Article 10 or paragraph 10 in the finalized fourth amendment

  7    that everyone signed, that is with no changes from this

  8    blacklining; in other words what we saw on the blacklining was

  9    deleted and what was left in the blacklining, that's what

 10    became the final, isn't it?

 11    A.    I believe so, yes.

 12    Q.    Let me ask another question about the fourth amendment.

 13    You said that -- you said that frequently your agreements have

 14    alternative dispute resolutions on them.            And I think probably

 15    all the lawyers in the room are familiar with that.              Would that

 16    be a fair statement?

 17    A.    I think so, yes.

 18    Q.    And those typical alternative dispute resolutions may vary

 19    in the exact remedy, but typically it's for mediation or

 20    arbitration or a combination of both?

 21    A.    I wouldn't say -- limit it to only those two, but those

 22    are not uncommon.

 23    Q.    Okay.    Would you say that's typical?

 24    A.    That those two are included, just so I understand your

 25    question?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 73 of 245 - Page ID#:
                                     10927


                             STEPHEN W. BALL - CROSS-EXAM                     73

  1    Q.     Yes, sir.

  2    A.     It's not uncommon to have mediation and arbitration

  3    included.

  4    Q.     Okay.     And arbitration frequently is under -- do some of

  5    your agreements have them where the arbitration is under the

  6    auspices of an organization like the American Arbitration

  7    Association or an outfit called JAMS or some other organization

  8    like that?       Do you all use those?

  9    A.     We have used those organizations before, yes.

 10    Q.     And even where you don't use one of those orgranizations,

 11    it will frequently call for the appointment of one or more

 12    arbitrators which can be selected in a variety of methods.                  Am

 13    I right so far?

 14    A.     If it's going to be the ultimate decision-maker, yes.

 15    Q.     Uh-huh.     And then those arbitrators will hold a hearing

 16    with whatever rules the parties agree on, and each party comes

 17    in and argues and puts on their evidence and makes their

 18    argument, right?

 19    A.     Again, if it's intended to be the ultimate resolution,

 20    yes.

 21    Q.     Yeah.     And you have some, I assume, where it's like a

 22    mediator where the mediator can't make the ultimate

 23    determination, but they try to act as a neutral third party

 24    just to bring you together?

 25    A.     I've seen those, as well, yes.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 74 of 245 - Page ID#:
                                     10928


                             STEPHEN W. BALL - CROSS-EXAM                     74

  1    Q.     Okay.   This provision in Article 7 for the appointment of

  2    an independent arbiter -- let me back up.            In those typical

  3    arbitration provisions that we see, the arbitrators hold the

  4    hearings and then the arbitrator, or arbitrators, they render

  5    an award after whatever proceedings they hold with the parties

  6    and then that award may or may not be subject to Court review,

  7    right?    That's how it works normally?

  8    A.     It just depends, but that is one possible way it goes,

  9    yes.

 10    Q.     Have you ever entered into their other agreements like

 11    this which say that in the event of default, that one party

 12    unilaterally can select an independent arbiter who can estimate

 13    the amount of the damages, and that his award, as estimated, is

 14    immediately due and payable?

 15    A.     I don't think that's what this says, but -- but this is

 16    fairly unique language.

 17    Q.     Okay.   And when you say "fairly unique," you haven't

 18    entered into any other contracts with that type of language,

 19    have you, sir?

 20    A.     Not word for word, no.

 21    Q.     Have you entered into any other, irrespective of whether

 22    it's word for word, where one party can appoint an independent

 23    arbiter to estimate the damages and that such amount shall be

 24    immediately due and payable as opposed to holding a contested

 25    procedure with lawyers arguing and expert witnesses and the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 75 of 245 - Page ID#:
                                     10929


                             STEPHEN W. BALL - CROSS-EXAM                     75

  1    like?

  2    A.      Again, I don't think that's what this agreement says.               I

  3    think you are interchanging the words "damages" with

  4    "royalties."      But we do have contracts where one side, in its

  5    sole discretion, can use a third party to adjudicate an issue.

  6    Coal quality is a common issue.

  7    Q.      On coal quality?

  8    A.      Yes.

  9    Q.      Do you have any like that on lost royalties?

 10    A.      I do believe we have certain leases that if the parties

 11    can't come to an agreement, the landlord, in its sole

 12    discretion, can make a determination.           And then at that point,

 13    obviously, if we disagree with it, we would take that up with

 14    the Court.

 15    Q.      I see.   Okay.   And make -- the landlord could make the

 16    determination as to what?

 17    A.      It's not uncommon to have disputes over what the sales

 18    price is over weights on some of these jobs.             It maybe just

 19    doesn't justify having truck scales on the job, so you are

 20    estimating weights.        So it's not uncommon to get into a dispute

 21    with the landlord over the actual quantity of coal that has

 22    been removed.

 23    Q.      Your leases, do those leases provide that the landlord can

 24    determine the amount of money due to the landlord, and that the

 25    amount determined by the landlord must be paid immediately?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 76 of 245 - Page ID#:
                                     10930


                             STEPHEN W. BALL - CROSS-EXAM                      76

  1    A.    Normally, it would be due within the -- whatever the

  2    agreement says.      So if a royalty is due by the 20th of the

  3    following month, and they make a determination as to what the

  4    average sales price is, this comes into play if they don't

  5    believe you are selling to a true third party, if they believe

  6    you are selling to a related party, and so they try to

  7    interpose a different sales price.          If you can't reach an

  8    agreement, they will send you a notice that says, this amount

  9    is due.    And typically it would be due on the due date under

 10    the lease.

 11    Q.    Let me ask you just to make sure that we're -- there's no

 12    misunderstanding on the sequence involving the introductions

 13    that Mr. Brownlow made of -- was it Lloyd Williams, I think you

 14    mentioned, through his attorney, a Mr. Neihous?

 15    A.    That's correct.      I was contacted by Mr. Neihous first.

 16    Q.    Yeah.    And I think I understood your testimony, but some

 17    of it may have blurred together, and I just want to make clear.

 18    A.    Okay.

 19    Q.    When you said that Mr. Brownlow was the moving force

 20    behind setting up a meeting, that was the meeting in Beckley

 21    County that you described where he may or may not have been

 22    present, correct?

 23    A.    Being a West Virginian, I have to correct you.             It's

 24    Raleigh County, but it's Beckley, the town of Beckley.

 25    Q.    Okay.    Forgive me.     And that meeting was in 2010, right?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 77 of 245 - Page ID#:
                                     10931


                             STEPHEN W. BALL - CROSS-EXAM                     77

  1    A.    Yes.

  2    Q.    Roughly August, September time frame?

  3    A.    I think it was September, but I can't rule out August.                It

  4    was definitely late summer, early fall.

  5    Q.    And that was prior to the execution of the fourth

  6    amendment?

  7    A.    That's correct.

  8    Q.    And one of the things at that time, correct me if I'm

  9    wrong, in the back and forth between you and Mr. Schmid, he was

 10    saying, you know, at that point Mr. Brownlow's company,

 11    Fivemile Energy, LLC, had gone out and acquired new leases and

 12    married those up with the old Fivemile leases.             That's what

 13    ultimately became the fourth amendment?

 14    A.    Correct.

 15    Q.    And Mr. Brownlow, through Mr. Schmid, was saying to you, I

 16    want something done with this property and, you know, we can

 17    try to do what became the fourth amendment; if not, I've got

 18    other possibilities and we need to look at those, right?

 19    A.    Correct.

 20    Q.    Okay.    And as part of that process, somehow he had come in

 21    contact with Mr. Williams, that's Lloyd Williams?

 22    A.    That's Lloyd Williams, yes.

 23    Q.    And he had introduced Lloyd Williams to you in an effort

 24    to try to do something with this property and said this -- this

 25    fellow wants to mine the property and you may want to talk to
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 78 of 245 - Page ID#:
                                     10932


                             STEPHEN W. BALL - CROSS-EXAM                     78

  1    him.    Is that a fair statement?

  2    A.     Yes.

  3    Q.     Okay.   And so you did talk to him, and I think ultimately

  4    concluded and even discussed with Mr. Brownlow that you all

  5    collectively didn't think Mr. Williams had enough money to

  6    finance, I think Mr. Justice mentioned it was a substantial

  7    capital expenditure, to start mining, and you all concluded

  8    that Williams probably couldn't carry that freight, right?

  9    A.     Yes.

 10    Q.     And so as a result of that, the discussion with Williams

 11    went nowhere and you wound up doing the fourth amendment.                Is

 12    that a fair way to summarize it?

 13    A.     The only clarification is the conversations with Williams

 14    continued, but they weren't gaining any traction.              I mean, he

 15    definitely remained interested, but because there was no

 16    reasonable expectation of a pretty quick transaction with him

 17    in the fall of '10, we moved forward with the fourth amendment.

 18    Q.     Okay.   And so you entered into the fourth amendment, and

 19    actually that amendment, I think we can all agree, has

 20    basically a nonassignment clause that your obligations under

 21    that can't be assigned to someone else without New London's

 22    consent, right?

 23    A.     I believe that's right, yes.

 24    Q.     Okay.   And later on -- I think you said it was in May 2012

 25    when you entered into the first agreement with Mr. Williams or
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 79 of 245 - Page ID#:
                                     10933


                             STEPHEN W. BALL - CROSS-EXAM                     79

  1    his companies, that ultimately led to what -- what I call the

  2    NewLead transaction, and what your learned counsel calls the

  3    Williams transaction, right?

  4    A.    Correct.

  5    Q.    Okay.    And that was done just because Mr. Brownlow had

  6    introduced you to Mr. Williams roughly a year earlier, you had

  7    done the deal with Mr. Brownlow, and then later on,

  8    Mr. Williams somehow, through you all, came back into the

  9    picture?

 10    A.    Mr. Williams stayed involved throughout 2011, and actually

 11    worked some with Doug Terry.         And I think Doug Terry had

 12    reached out to Mr. Brownlow on keeping the leases together.                 So

 13    I can't make it sound like that he went nowhere and then just

 14    showed back up in 2012.

 15    Q.    And I am not trying to --

 16    A.    Okay.    I may have misunderstood.

 17    Q.    -- imply that you are.        But would you say Mr. Brownlow was

 18    the catalyst?      He had introduced him to you sometime in 2010.

 19    That deal went nowhere, but he continued to hover around the

 20    edges?     Is that a kind of fair summary?

 21    A.    All the parties remained the same, yes.

 22    Q.    Okay.    The Court asked you earlier -- or asked Mr. Justice

 23    about other litigation, and one of the questions that His Honor

 24    asked Mr. Justice was whether or not either company had ever

 25    been sanctioned by any other federal court.            Do you know the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 80 of 245 - Page ID#:
                                     10934


                             STEPHEN W. BALL - CROSS-EXAM                     80

  1    answer to that?

  2    A.      I'm not aware of any other federal court off the top of my

  3    head.

  4    Q.      How about state courts?

  5    A.      Kentucky Fuel has been sanctioned in state court before.

  6    Q.      How many times?

  7    A.      The only one that is coming to me off the top of my head

  8    is in Harlan County, Kentucky.

  9    Q.      What case was that?

 10    A.      It was Michael Branham versus Kentucky Fuel and Bluestone

 11    Coal Corporation.

 12    Q.      B-r-a --

 13    A.      -- n-h-a-m.

 14    Q.      And was -- rough time frame, when was that case pending?

 15    A.      It's been during the pendency of this case.

 16    Q.      Okay.

 17    A.      And I'm going to say 2013-ish.

 18    Q.      When was it finally disposed of?

 19    A.      Its still -- it's still pending.

 20    Q.      You're not aware of any by any federal courts, other than

 21    this Court?

 22    A.      I certainly could refresh myself, but as that question

 23    came up this morning, I've been racking my brain and I can't

 24    think of any off the top of my head.

 25    Q.      What about by administrative agencies?         Have they ever
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 81 of 245 - Page ID#:
                                     10935


                             STEPHEN W. BALL - CROSS-EXAM                       81

  1    been sanctioned by them?

  2    A.    That's a -- I'm not trying to be difficult here, but

  3    that's a difficult thing for me to answer when you get into

  4    administrative agencies, because in the mining industry we

  5    routinely receive various types of violations that we deal with

  6    through the administrative process.           So I -- I would need to

  7    better understand what you are trying to describe as a

  8    sanction.

  9    Q.    I'm not talking about -- I'm sorry, I didn't mean to

 10    interrupt you.      I apologize.

 11    A.    No, that's fine.

 12    Q.    I'm not talking about cessation orders or environmental

 13    penalty or the like, but basically for conduct during

 14    litigation or during contested proceedings before an agency or

 15    a board.     Has it been sanctioned?       Have either company been

 16    sanctioned?

 17    A.    Not that I can think of.

 18    Q.    You were aware, I'm sure, that one of the questions that

 19    we asked you in interrogatories in this case was about prior

 20    lawsuits that either company had been involved in.              Do you

 21    remember that?

 22    A.    Yes.

 23    Q.    And do you recall that we specifically excluded from that

 24    workers' comp suits?

 25    A.    I don't remember that exclusion specifically, but I'm
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 82 of 245 - Page ID#:
                                     10936


                             STEPHEN W. BALL - CROSS-EXAM                     82

  1    willing to take your representation to that.

  2    Q.    All right, sir.      And just by the way, if you have another

  3    suit carving out workers' comp suits and if you -- if that is

  4    an insured event or you've got insurance coverage and the

  5    insurance company hires a counsel to defend you, who is still

  6    the client in that case?

  7    A.    Whoever the named defendant is.

  8    Q.    That would be, in our case, either Kentucky Fuel or the

  9    James C. Justice Companies, Inc., right?

 10    A.    Correct.

 11    Q.    So the insurance company -- if you are asked for cases to

 12    which you have been a party, the fact that it's being defended

 13    pertinent to an insurance contract doesn't somehow relieve you

 14    of the obligation to identify that type of suit, does it?

 15    A.    No.

 16    Q.    And you understand, I'm sure, and correct me if I'm wrong,

 17    if I'm incorrect, that one of the reasons in litigations that

 18    you ask for the other lawsuits that an opposing party has been

 19    in is to try to see if there are other lawsuits that may be

 20    similar or that may raise the same issues so we can -- so that

 21    a party can determine if there are any inconsistencies in what

 22    you say or do in this case or what you -- I don't mean you,

 23    personally -- but what the party says or does in another case?

 24    Is that -- can we agree on that?

 25    A.    I'm going to defer to the lawyers on that.            I'm not sure
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 83 of 245 - Page ID#:
                                     10937


                             STEPHEN W. BALL - CROSS-EXAM                     83

  1    why different lawyers ask for that information, but I'll take

  2    your word that that's why you asked for that information.

  3    Q.    All right.     I'd like for you to look, please, at

  4    Plaintiffs' Exhibit 7.

  5                  THE COURT:     You have it there, Mr. Ball?

  6                  THE WITNESS:     I do, yes.

  7    BY MR. LUCAS:

  8    Q.    Do you have it, sir?

  9    A.    I do.

 10    Q.    All right.     Turn, if you would -- and just for the record,

 11    that is the defendants' -- both defendants' supplemental

 12    responses to the plaintiffs' first interrogatories and request

 13    for production of documents.         Do you see that?

 14    A.    Yes.

 15    Q.    Look at page 12.        I'll give you a minute just to -- it's

 16    in the record, so just read that interrogatory to yourself and

 17    look at your answer and tell me when you have, and then I'll

 18    ask you a couple of questions about it.

 19    A.    Okay.

 20    Q.    All right.     And does that refresh your memory as to

 21    whether or not we asked you to identify all suits to which you

 22    had been a party, excluding workers' comp suits?

 23    A.    Yes.

 24    Q.    And this interrogatory answer has never been supplemented

 25    in this litigation, has it?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 84 of 245 - Page ID#:
                                     10938


                             STEPHEN W. BALL - CROSS-EXAM                     84

  1    A.      I don't know if it has or not.

  2    Q.      To your knowledge, it hasn't?

  3    A.      To my knowledge, it has not.

  4    Q.      And this is a number of actions in state courts.            Those

  5    state courts are all in Kentucky, right?

  6    A.      Yes.

  7    Q.      During the period 2005 up until today, has either company

  8    been involved in any state court litigation in West Virginia?

  9    A.      Yes.

 10    Q.      North Carolina?

 11    A.      I can't say for sure.      I'm not -- I'm not recalling a

 12    North Carolina lawsuit off the top of my head.

 13    Q.      Virginia?

 14    A.      I'm not recalling any Virginia lawsuits off the top of my

 15    head.

 16    Q.      Tennessee?

 17    A.      I don't believe -- excuse me.       I don't believe there have

 18    been any suits in Tennessee.

 19    Q.      Any other states other than West Virginia and Kentucky?

 20    A.      Not that I can recall.

 21    Q.      All right.   How about federal court suits?         There's none

 22    identified on here.       Have they been involved in any federal

 23    litigation from 2005 to the present?

 24    A.      Off the top of my head, I can't recall either of these

 25    entities being sued in federal court.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 85 of 245 - Page ID#:
                                     10939


                             STEPHEN W. BALL - CROSS-EXAM                     85

  1    Q.    Other than this lawsuit right here --

  2    A.    Correct.

  3    Q.    -- correct?     Isn't it a fact these defendants are

  4    involved, not the one that my client filed, in another case

  5    in this very court?

  6    A.    It's not coming to me off the top of my head.             If you'll

  7    refresh me, I'm happy to consider it, but --

  8    Q.    Does it refresh your recollection if I suggest to you that

  9    during this time, both at the time these interrogatories were

 10    served on you -- and by the way, who signed these?

 11    A.    I did.

 12    Q.    Okay.    Were they notarized and sworn?

 13    A.    Yes.

 14    Q.    All right.     Before you signed these, what sort of due

 15    diligence did you do to make sure that your answers were

 16    accurate?

 17    A.    We typically maintain a master litigation list for the

 18    organization as a whole.        And at this time I would have relied

 19    on A.J. Dudley and Dustin Dean and Roger Hunter to make sure

 20    this accurately reflected the master litigation list.

 21    Q.    Well, did you and Mr. Justice and other officers of the

 22    company, in addition to what somebody might be maintaining on a

 23    piece of paper or a computer screen somewhere, did you have

 24    knowledge in your head about other litigation you were involved

 25    in?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 86 of 245 - Page ID#:
                                     10940


                             STEPHEN W. BALL - CROSS-EXAM                     86

  1    A.    If a piece of litigation would have been in my head that

  2    was not on the -- excuse me, not on the list, I would have

  3    pointed that out.

  4    Q.    Well, isn't it true that during this same time frame you

  5    were involved, "you," meaning the companies, were involved in

  6    litigation in federal courts literally from New York to Texas

  7    and all sorts of places in between?

  8    A.    I'm not aware of any suit ever in Texas.            I'm happy to be

  9    refreshed, but I've never been involved in litigation in Texas.

 10    We have had actions in New York.          I don't know that these

 11    entities were involved.        But if -- I'm happy to -- if you want

 12    to tell me the names of them, I'm happy to tell you if I'm

 13    aware of them or --

 14    Q.    Let me ask you about some other states first.             Isn't it a

 15    fact, during this same time frame, you were involved in

 16    litigation in federal court in West Virginia?

 17    A.    I think I already answered that.          Off the top of my head,

 18    I can't recall these two entities being served or being sued in

 19    federal court.

 20    Q.    Okay.    Let me just tick through some and see if the whole

 21    picture refreshes your recollection.           Isn't it a fact during

 22    that same time frame you've been involved in federal court

 23    litigation in West Virginia, Louisiana, Virginia, Tennessee,

 24    Kentucky, Pennsylvania, United States Court of Appeals for the

 25    Fifth Circuit, United States Court of Appeals for the Sixth
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 87 of 245 - Page ID#:
                                     10941


                             STEPHEN W. BALL - CROSS-EXAM                     87

  1    Circuit, Delaware, Texas, New York, and Georgia?

  2                  MR. GETTY:   I'm going to object.       There are other

  3    organizations like Greenbrier and, you know, Greenbrier

  4    Corporation --

  5                  MR. LUCAS:   I object to the speaking objection.

  6                  THE COURT:   Yes.

  7                  MR. GETTY:   I mean --

  8                  THE COURT:   Mr. Getty, the witness needs to answer

  9    the questions.      This is a fair line of questioning, and it's

 10    not proper to suggest the answer.          If you want to limit the

 11    question to these entities or some others, Mr. Lucas, that

 12    might help things along.

 13                  MR. LUCAS:   All of these questions --

 14                  THE COURT:   I'll overrule the objection.         Go ahead,

 15    Mr. Lucas.

 16                  MR. LUCAS:   Thank you.     I didn't mean to talk over

 17    the Court.      I apologize.

 18    BY MR. LUCAS:

 19    Q.    Turn to Plaintiffs' Exhibit 15, please, sir.             Tell me when

 20    you've had a chance to look at it.

 21    A.    Okay.

 22    Q.    Now that you have -- you recognize that as a list of -- at

 23    least a partial list of litigation to which Kentucky Fuel

 24    and/or James C. Justice Companies, Inc. have been involved in

 25    federal court from October 21, 2010 until the present?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 88 of 245 - Page ID#:
                                     10942


                              STEPHEN W. BALL - CROSS-EXAM                    88

  1    A.      That's what it appears to be, yes.

  2    Q.      Okay.     Look at the third page.        Top of the page, Short v

  3    Kentucky Fuel Corporation and Southern Coal Corporation.

  4                    THE COURT:   You are -- are you still on Plaintiffs'

  5    Exhibit 15?

  6                    MR. LUCAS:   Yes, Your Honor.

  7                    THE COURT:   Okay.    The copy that I have is a single

  8    page.     It may have been a copying error.

  9    BY MR. LUCAS:

 10    Q.      Is this the copy that you have?

 11    A.      I have three pages.

 12    Q.      All right.     Your Honor, it is the partial list but --

 13                    THE COURT:   It's only page 1.

 14                    MR. LUCAS:   All right.     I apologize to the Court.

 15                    THE COURT:   Okay.    Thank you.    Thank you.

 16    BY MR. LUCAS:

 17    Q.      That case of Short v Kentucky Fuel Corporation, what court

 18    is that pending in?

 19    A.      It says Eastern District of Kentucky.

 20    Q.      Look at the second page.         Sixth line down, and I may need

 21    your assistance in the pronunciation again.              Circuit court.

 22    How do you pronounce that.           Magoffin?

 23                    THE COURT:   Magoffin.

 24                    MR. LUCAS:   Magoffin.     Thank you, Your Honor.     Thank

 25    you.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 89 of 245 - Page ID#:
                                     10943


                             STEPHEN W. BALL - CROSS-EXAM                     89

  1    BY MR. LUCAS:

  2    Q.    What's that lawsuit about, sir?

  3    A.    I'm not familiar with that lawsuit.

  4                 MR. LUCAS:     Bear with me for one moment, Your Honor.

  5                 THE COURT:     Take your time.

  6                 MR. LUCAS:     I've got a copy I would ask to be passed

  7    up to the witness.        I have a copy for counsel and a copy for

  8    the Court.

  9                 THE COURT:     Okay.   Is the document not previously

 10    marked as an exhibit?

 11                 MR. LUCAS:     It is not, Your Honor.

 12                 THE COURT:     What is it?

 13                 MR. LUCAS:     It's a certified copy of a complaint with

 14    attachments and some summary judgment materials from that

 15    Magoffin County lawsuit.

 16                 THE COURT:     Any objection to that being tendered,

 17    Mr. Getty?

 18                 MR. GETTY:     No.

 19                 THE COURT:     That can be tendered to the witness,

 20    Roger.    Thank you.

 21                 MR. LUCAS:     And I have a copy for the Court, also.

 22                 THE COURT:     Okay.   Thank you.

 23                 THE WITNESS:     Thank you.

 24    BY MR. LUCAS:

 25    Q.    Do you have in front of you now, Mr. Ball, a certified
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 90 of 245 - Page ID#:
                                     10944


                              STEPHEN W. BALL - CROSS-EXAM                    90

  1    copy of those papers from the lawsuit of Evans versus -- Evans,

  2    et al versus Kentucky Fuel Corporation in the Circuit Court of

  3    Magoffin County?

  4    A.      Yes.

  5    Q.      And that is litigation over the assignment of a coal

  6    lease, correct?

  7    A.      I would have to read this.       I'm not familiar with this

  8    litigation.

  9    Q.      All right.     Well, take a moment to familiarize yourself

 10    with it.        Let me do this.   I may be able to shorten this.         Look

 11    at the very last page.         There's a document there.       If you start

 12    three pages from the back -- and by the way, my copy is copied

 13    front and back.        Is your copy copied front and back?

 14    A.      Mine is front only.

 15    Q.      Okay.     If you look, then, probably five or six pages from

 16    the back of yours, there's a document that says Execution

 17    Version, Assignment of Real Properties Agreements.              Do you see

 18    that?

 19    A.      Okay.

 20                    MR. GETTY:   I don't think --

 21    A.      Apparently some of mine are front and back.

 22                    MR. GETTY:   Mine are.

 23    A.      It's really small, but I did find it.

 24                    MR. GETTY:   Mine has one page.     I don't see any

 25    signature page.        It looks like it's just the first page of
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 91 of 245 - Page ID#:
                                     10945


                             STEPHEN W. BALL - CROSS-EXAM                     91

  1    something.

  2                 MR. LUCAS:     May I see yours?

  3                 MR. GETTY:     I don't see a second page.

  4                 MR. LUCAS:     I think your pages on this may be out of

  5    order.    Let me see another copy.         These pages are out of order.

  6    Your Honor, I was using a copy that I had.

  7                 THE COURT:     Yes.

  8                 MR. LUCAS:     May I retrieve the original?        I want to

  9    make sure we're all looking at the same document.

 10                 THE COURT:     Sure.   Roger, would you get the document

 11    the witness has and return it to Mr. Lucas for me, please?

 12                 MR. LUCAS:     We had found this, and then we got the

 13    certified copy from the clerk, and it may be in a slightly

 14    different order than what I had.           Let me --

 15          I'm going to keep this one.          And I think we're on the same

 16    page now.

 17                 THE COURT:     Okay.   So it's the same document being

 18    returned to the witness?

 19                 MR. LUCAS:     Yes, Your Honor.     Yes, sir.

 20          You got yours back?

 21                 MR. GETTY:     No, I didn't get one back.

 22                 THE WITNESS:     Thank you.

 23    BY MR. LUCAS:

 24    Q.    I'm going to ask you right now to look seven pages from

 25    the back.     And there's a page numbered 5, and it's signed by
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 92 of 245 - Page ID#:
                                     10946


                             STEPHEN W. BALL - CROSS-EXAM                     92

  1    someone on behalf of Kentucky Fuel Corporation, and who is

  2    that?

  3    A.      Did you say seven pages from the back?         Because I'm not

  4    seeing a signature seven pages from the back.

  5    Q.      Okay.   Do you see a signature page where at the top it

  6    says, assignee by Kentucky Fuel Corporation, a Delaware

  7    corporation?

  8    A.      Yes.

  9    Q.      Okay.   And who signed it?

 10    A.      James C. Justice II.

 11    Q.      Okay.   And he was signing as the assignee of an assignment

 12    of a real property agreement, correct?

 13    A.      Yes.

 14    Q.      All right.   And he refers in that, if you look -- look at

 15    the fourth page from the back.         It says, "Assignment of real

 16    property agreements," and that's a page numbered 1.              And go

 17    down to the paragraph numbered 1.          Do you have that?

 18    A.      Is it moving forward in the document from where I just saw

 19    that, which is page number 5?

 20    Q.      Well, look at -- if you keep going behind it, there's a

 21    document called "Assignment of Real Property Agreements."                 I

 22    believe it is four pages from the end.

 23    A.      Okay.

 24    Q.      Do you see that?

 25    A.      Yes.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 93 of 245 - Page ID#:
                                     10947


                              STEPHEN W. BALL - CROSS-EXAM                    93

  1    Q.      And it refers to a Schedule II.        Do you see that?

  2    A.      Yes.

  3    Q.      Okay.     And if you flip back a little earlier in the

  4    document, because it looks like this is a certified copy, the

  5    pages are a little bit out of order, but there is a Schedule II

  6    there.     Do you see that?

  7                    MR. GETTY:    And that's the one -- I don't have a

  8    second page.        I only have one page.     You see?    There's no other

  9    page.

 10                    MR. LUCAS:    You've got them out of order.      It starts

 11    with this page 1 and there's page --

 12            (Off the record.)

 13    BY MR. LUCAS:

 14    Q.      All right.     Do you have a Schedule II?

 15    A.      Yes.

 16    Q.      Okay.     You found the Schedule II?

 17    A.      Does it say page 437 up in the top right-hand corner?

 18    Q.      Yes.

 19    A.      Yes.

 20    Q.      At the bottom, does it have a stamp that says Exhibit B?

 21    A.      Correct.

 22    Q.      All right.     And in spite of all these pages on this copy

 23    being out of order, turn over to the next page after the one

 24    you just looked at.          And does it have --

 25                    MR. GETTY:    What page?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 94 of 245 - Page ID#:
                                     10948


                             STEPHEN W. BALL - CROSS-EXAM                     94

  1    BY MR. LUCAS:

  2    Q.    Does it have a 6 at the bottom -- or, excuse me, I believe

  3    it's an 8.

  4    A.    It's an 8.

  5                 THE COURT:    I'll tell you that I cannot find those

  6    last page references, Mr. Lucas.          It's an unwieldy document.

  7    Go ahead with your questioning.          If I need to see a copy, I'll

  8    hopefully get a better one.

  9                 MR. LUCAS:    I will.     I apologize.    We got them from

 10    the court as a certified copy, and we didn't think it was

 11    appropriate to change the pages.

 12                 THE COURT:    Okay.     Go ahead.

 13                 MR. LUCAS:    They obviously are not in the right

 14    order.

 15                 THE COURT:    Go ahead with your question.

 16    BY MR. LUCAS:

 17    Q.    On that page you see Article 1.4?

 18    A.    Yes.

 19    Q.    And under the first subpart of that subpart in defining

 20    the coal that royalties will be paid on, it specifically limits

 21    it to mineable and merchantable coal in that exact language,

 22    correct?

 23                 MR. GETTY:    I don't see this.

 24                 THE COURT:    I found it now in my copy.

 25                 MR. GETTY:    Show me your page.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 95 of 245 - Page ID#:
                                     10949


                             STEPHEN W. BALL - CROSS-EXAM                      95

  1                  THE COURT:     What is confusing is --

  2                  MR. LUCAS:     Here, I'll let you have that one.

  3    A.    Yes.

  4    Q.    Okay.     How many of these other cases, if you have any

  5    idea, might have other lease agreements that Kentucky Fuel is a

  6    party to or involved with that have similar language where it

  7    specifically calls out mineable and merchantable coal as

  8    opposed to the type of language that we have in the fourth

  9    amendment?

 10                  THE WITNESS:     Can you remind me what exhibit that

 11    litigation list was?

 12                  THE CLERK:     15.

 13                  THE COURT:     15.

 14                  THE WITNESS:     15.   Thank you.

 15    BY MR. LUCAS:

 16    Q.    And I'm not confining the question, sir, just so we

 17    understand, to Exhibit 15, but as to -- that's only federal

 18    suits -- any other litigation that you haven't disclosed to us.

 19    Are you able to say how much of that litigation could lead to

 20    the discovery of other admissible evidence?

 21                  MR. GETTY:     Just for the record, this is not just

 22    federal cases.      There are several state cases.         Greenbrier

 23    County, West Virginia, and Magoffin County

 24                  MR. LUCAS:     I did misstate.      There are two state

 25    cases on there.      I mentioned one of them earlier.          And you're
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 96 of 245 - Page ID#:
                                     10950


                             STEPHEN W. BALL - CROSS-EXAM                     96

  1    correct, Greenbrier County.

  2                 THE COURT:    You want to, please, restate the

  3    question, Mr. Lucas?

  4                 MR. LUCAS:    I'll withdraw the question, Your Honor.

  5                 THE COURT:    Well, okay.     That's your choice.

  6                 MR. LUCAS:    Let me ask this.      What did the Court

  7    perceive was the problem with the question?

  8                 THE COURT:    That it had been hanging too long with an

  9    addition by Mr. Getty and then a clarification by you.

 10                 MR. LUCAS:    All right.

 11                 THE COURT:    There are actually two questions.          The

 12    first was followed by a clarification.           And Mr. Getty had a

 13    point that you agreed with.         I wanted to make sure that the

 14    witness had a clear question posed to him.

 15                 MR. LUCAS:    Thank you.     And I'll do that.

 16    BY MR. LUCAS:

 17    Q.    Other than the two state court cases shown on here and the

 18    other federal cases, are you able to say how many other cases

 19    that have not been disclosed to us, that if we had access to

 20    those files, it might lead to the discovery of admissible

 21    evidence?     Do you know?

 22    A.    I'm not aware of any other ones.          And the case you have

 23    identified is the only case that I see that involves a landlord

 24    on Exhibit 15.

 25    Q.    What about other litigation that has not been disclosed to
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 97 of 245 - Page ID#:
                                     10951


                             STEPHEN W. BALL - CROSS-EXAM                     97

  1    us that is not on this particular list?            Do you know?

  2    A.     I'm trying to think if there is any other litigation, and

  3    I can't think of any involving these parties.

  4                 MR. LUCAS:    May I have just a moment, Your Honor?

  5                 THE COURT:    Take your time.

  6              (Off the record.)

  7    BY MR. LUCAS:

  8    Q.     All right.    Mr. Ball, let's turn to one last topic, if we

  9    may.    You talked about -- will you forgive me if I refer to

 10    it -- I'm so used to -- as the NewLead transaction?               I know you

 11    regard it as the Williams transaction.

 12                 THE COURT:    I'm sorry.     In the interest of time,

 13    Mr. Lucas, the last document that was handed to the witness,

 14    was that intended to be admitted as an exhibit?

 15                 MR. LUCAS:    Yes, Your Honor.

 16                 THE COURT:    Okay.    Is there an objection to that,

 17    Mr. Getty?

 18                 MR. GETTY:    No.

 19                 THE COURT:    That 35, now, Sheila?

 20                 THE CLERK:    It's 36.     What about Exhibit 15?       It has

 21    not been admitted either.

 22                 THE COURT:    Okay.    Thank you for raising that.

 23    Exhibit 15?

 24                 MR. LUCAS:    I do offer that, Your Honor.

 25                 THE COURT:    Mr. Getty?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 98 of 245 - Page ID#:
                                     10952


                             STEPHEN W. BALL - CROSS-EXAM                        98

  1                  MR. GETTY:   No objection.

  2                  THE COURT:   So Plaintiffs' Exhibit 15 and 36, those

  3    will be admitted into evidence.

  4          Mr. Lucas, I'm sorry to have interrupted your train of

  5    thought.

  6                  MR. LUCAS:   No, I appreciate -- I appreciate you're

  7    doing it, Your Honor.

  8    BY MR. LUCAS:

  9    Q.    Mr. Ball, correct me if I have a misunderstanding.              I

 10    understand from one of your prior filings in this case, that --

 11    you claimed that one of the reasons that you wanted to do this

 12    NewLead transaction was to generate reserve that you could use

 13    to mitigate damages; is that correct?

 14    A.    I'm not familiar with that specific filing.

 15    Q.    Okay.     I'm referring to your response to plaintiffs'

 16    renewed motion for sanctions.         That response was filed on

 17    November 27 of this year.        And given the recent filing, is that

 18    one of the documents that you would have reviewed at the time?

 19    A.    No.

 20    Q.    Okay.     In it, in referring to some of the emails related

 21    to NewLead, the document says Kentucky Fuel was interested in

 22    getting these payments, i.e., the payments from Magnum or

 23    Hanover or NewLead, because it remained responsible for these

 24    payments under the fourth amended assignment of leases and

 25    permits.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 99 of 245 - Page ID#:
                                     10953


                             STEPHEN W. BALL - CROSS-EXAM                     99

  1          So my question is, in reading that language, what that

  2    tells me -- and I want to make sure I'm interpreting it

  3    right -- is that you are saying you wanted to get these

  4    payments from NewLead because you were still liable to the

  5    plaintiffs under the fourth amendment, correct?             Or is that

  6    correct?

  7    A.    The way I understand what you just read, yes.

  8    Q.    Okay.     And you understand, I'm sure, that pursuant to

  9    Judge Van Tatenhove's order, that one of the reasons that we're

 10    here -- or the reason that we're here is to hear what evidence

 11    that the defendants have about their efforts to mitigate

 12    damages.      Do you understand that?

 13    A.    I'm not overly familiar with Van Tatenhove -- or Judge Van

 14    Tatenhove's order.         If that's what it says.

 15    Q.    Okay.     Well, so my question then is, did the defendants

 16    regard the payments to be generated by this Williams-NewLead

 17    transaction to be monies to be used in mitigation of damages?

 18    A.    Those payments were received in 2013 and '14.             So I

 19    don't -- I can't connect that with this statement made in 2018.

 20    Q.    Okay.

 21    A.    I'm not sure I understand.

 22    Q.    So when the payments were made, can we agree when the

 23    payments were made to you in whatever amount -- at least 8 1/2

 24    million, correct?

 25                  MR. GETTY:     Objection.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 100 of 245 - Page
                                 ID#: 10954


                           STEPHEN W. BALL - CROSS-EXAM                    100

 1    A.    I think we received --

 2                 THE COURT:   Hang on just a second.       There was an

 3    objection.      The basis of the objection, Mr. Getty?

 4                 MR. GETTY:   It's inconsistent with what he testified

 5    as to what they received.         They did not receive 8 1/2 million

 6    dollars.

 7                 THE COURT:   Hang on just a second.

 8                 MR. GETTY:   7 1/2.

 9                 THE COURT:   Mr. Lucas, the 8 1/2 million figure does

10    appear to be different than the 7 1/2 or the 11 million.              Can

11    you break it down a different way?

12                 MR. LUCAS:   I'll ask the witness about that.

13                 THE COURT:   Okay.

14    BY MR. LUCAS:

15    Q.    The principal amount of the note from NewLead payable to

16    Kentucky Fuel was 7 1/2 million, correct?

17    A.    Yes.

18    Q.    You actually received, according to your figures,

19    something in excess of 8 1/2 million, right?

20    A.    Just over 8 1/2.

21    Q.    Uh-huh.

22    A.    A year and a half later.

23    Q.    All right.     So back when that was received, did Kentucky

24    Fuel do anything to mitigate its damages by remitting that

25    money to the plaintiffs?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 101 of 245 - Page
                                 ID#: 10955


                           STEPHEN W. BALL - CROSS-EXAM                    101

 1    A.    It continued to pay the annual minimums.

 2    Q.    It paid the annual minimums.        Did it do anything else to

 3    mitigate damages?

 4    A.    I think it's Kentucky Fuel's understanding that all that

 5    is required under the fourth amendment is the minimum payments.

 6    Q.    Okay.     So other than paying the minimum royalties

 7    required, the proceeds from the Williams-NewLead transaction

 8    weren't remitted to the plaintiffs to pay the plaintiffs for

 9    any of the amounts that the plaintiffs claim are owed that are

10    the subject of the lawsuit; is that fair?

11                  MR. GETTY:   Objection.    Assumes an obligation.

12    That's what you are here to determine.

13                  THE COURT:   Well, yes, I am here to make a

14    determination as to damages, but it's a perfectly fair question

15    about the facts of whether payments received from NewLead were

16    sent to the plaintiff.       That's a fair question.

17                  MR. GETTY:   That assumes that --

18                  THE COURT:   No, no.   I don't think it's fair for you

19    to characterize or to add what is really a response to the

20    question.      You will be allowed to redirect the witness,

21    Mr. Getty.      I'll overrule the objection.

22          Go ahead with your questioning, Mr. Lucas.

23                  MR. LUCAS:   Okay.

24    A.    Only the minimum payments.

25    Q.    Okay.     When the payments for NewLead were received or --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 102 of 245 - Page
                                 ID#: 10956


                           STEPHEN W. BALL - CROSS-EXAM                    102

 1    excuse me, when the payments were received in connection with

 2    that transaction, they didn't go into any kind of separate

 3    account, either a nominal account or any kind of separate

 4    account earmarked for the minimum royalties, they were just put

 5    in general accounts, correct?

 6    A.    Yes.

 7    Q.    And one of those general accounts that they were put into

 8    was the personal brokerage account of Mr. James E. Justice III,

 9    correct?

10    A.    I'm not familiar with that.

11    Q.    You're not?

12    A.    Not off the top of my head, no.

13    Q.    Are you testifying that Mr. Justice didn't have that money

14    deposited into his brokerage account or you just don't know?

15    A.    I don't know.

16    BY MR. LUCAS:

17    Q.    Would you look at Plaintiffs' Exhibit -- if you got this

18    book -- 13bb?      We got to 13z, and it starts over again with

19    just 13b again.      I'm not sure how yours is tabbed.

20    A.    I have a 13bb.

21    Q.    Bb, boy?

22    A.    Boy, yeah.

23    Q.    Okay.   And do you recognize that -- who is Summer

24    Harrison?

25    A.    She's the vice president of treasury.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 103 of 245 - Page
                                 ID#: 10957


                           STEPHEN W. BALL - CROSS-EXAM                     103

 1    Q.    And she sent this email on December 19, 2013, to Jay

 2    Justice, right?

 3    A.    The top email, yes.

 4    Q.    Okay.   And she said to him that Roger -- would that be

 5    Roger Hunter?

 6    A.    Yes.

 7    Q.    And by the way, where it says "category," what is "red

 8    category"?

 9    A.    I don't see that.      Can you direct me to where that is?

10    Q.    Yes, sir, at the top portion of that email, about seven

11    lines or so down it says "categories."

12    A.    I'm not familiar -- I'm sorry.         I'm not familiar with what

13    that is.

14    Q.    You don't know what "red category" means.           Does that

15    signal to you it's very important or anything?

16    A.    No.

17    Q.    Okay.   And then she says "Roger" -- that would be Roger

18    Hunter, right?

19    A.    Correct.

20    Q.    -- "said we should get paid on Monday for NewLead.              This

21    is teed up to go to your account at GS."           Do you see that?

22    A.    Yes.

23    Q.    And Mr. Justice, Mr. Jay Justice, maintained a personal

24    brokerage account at Goldman Sachs, right?

25    A.    I can't say.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 104 of 245 - Page
                                 ID#: 10958


                             STEPHEN W. BALL - CROSS-EXAM                  104

 1    Q.      Look at the next exhibit, please, which is 13cc.           And that

 2    was an email from Mr. Hunter, correct?

 3    A.      Yes.

 4    Q.      And who is Marc Manuel?      Is he at the Magna Group?

 5    A.      I can't say for sure, but that's my recollection.

 6    Q.      And that's part of Hanover, right?

 7    A.      I believe they're somehow associated.

 8    Q.      Okay.     And this is the wiring instruction for that payment

 9    to Mr. Jay Justice's personal brokerage account at Goldman

10    Sachs, correct?

11    A.      That's what this says, yes.

12    Q.      And how much was that payment?        Do you remember?

13    A.      Not off the top of my head.

14    Q.      How much total amount of the NewLead payments went into

15    Mr. Justice's personal brokerage account?           Do you have any

16    idea?

17    A.      No.

18    Q.      All right.     Look, if you would, at Plaintiffs' Exhibit 14.

19    Do you have that?        Or strike that.     I'll withdraw that.

20            Going back to NewLead and the issue of mitigation of

21    damages in this lawsuit, the defendants previously tried to

22    prevent the plaintiffs from learning the amounts that were paid

23    by or on behalf of NewLead; isn't that right?

24    A.      I'm not familiar with that.

25                    MR. GETTY:   Your Honor --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 105 of 245 - Page
                                 ID#: 10959


                           STEPHEN W. BALL - CROSS-EXAM                    105

 1                THE COURT:     Yes.

 2                MR. GETTY:     -- my colleague, Ms. Harlan, has reminded

 3    me any issue about fraudulent advances, that matter has been

 4    stayed by the Court.       I'm not sure any of this is really

 5    relevant in light of that revelation.

 6                THE COURT:     Mr. Lucas, did you hear the objection,

 7    sir?

 8                MR. LUCAS:     I did not, Your Honor.

 9                THE COURT:     Can you restate it, Mr. Getty?

10                MR. GETTY:     Yeah, Danielle just reminded me that with

11    respect to any allegation where money went or fraudulent

12    conveyances, allegedly, that the fraudulent conveyance has been

13    stayed by the Court.       I don't think it's pertinent here.

14                THE COURT:     Mr. Lucas?

15                MR. LUCAS:     I'm not trying a fraudulent conveyance

16    here.   But they've testified that the money from NewLead came

17    in and they said that $8.5 plus million went to Kentucky Fuel,

18    and so I'm testing the accuracy of that statement.             It didn't

19    all go to Kentucky Fuel.          Some went into Mr. Justice's personal

20    brokerage account.       I think that's relevant.

21                THE COURT:     Mr. Getty, did the stay apply to

22    evidentiary hearings in this proceeding?

23                MR. GETTY:     I think it would.

24                THE COURT:     Well, on what basis?      Are you speculating

25    or do you have a Court order?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 106 of 245 - Page
                                 ID#: 10960


                             STEPHEN W. BALL - CROSS-EXAM                  106

 1                 MR. GETTY:     In that proceeding, those claims have

 2    been stayed.     They wouldn't be part of this evidentiary

 3    hearing.

 4                 THE COURT:     I'll overrule the objection.       I'll allow

 5    the evidence because it's relevant to the determination of

 6    damages on the claims in this case.

 7                 MR. GETTY:     He again said 8 1/2.       It's 7 1/2.

 8                 THE COURT:     Okay.     Well, he's clarified the source of

 9    that figure, though, now, Mr. Getty.

10                 MR. GETTY:     All right.

11    BY MR. LUCAS:

12    Q.      All right.     I'll try to refresh your recollection on this,

13    Mr. Ball.     I have a document I'll ask to be passed up.

14                 THE COURT:     Yes.     Is there an objection, Mr. Getty?

15                 MR. GETTY:     No.     It's a pleading.

16                 THE COURT:     Okay.     That can be tendered to the

17    witness.     Thank you, Roger.

18                 MR. LUCAS:     And, Your Honor, for the record, it's

19    Document 115.        It's the Defendants' Supplemental Motion for

20    Protective Order.

21                 THE COURT:     Okay.

22                 MR. LUCAS:     And here.     I've got a copy for the Court,

23    also.

24                 THE COURT:     I can pull it up if you need that one.

25                 MR. LUCAS:     I don't, Your Honor.       Whichever is more
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 107 of 245 - Page
                                 ID#: 10961


                            STEPHEN W. BALL - CROSS-EXAM                   107

 1    convenient.

 2                   THE COURT:   Would you grab that for me, Roger?        Thank

 3    you.

 4    BY MR. LUCAS:

 5    Q.     Do you see that that is your company's supplement to their

 6    motion for protective order, which was filed on the 16th day of

 7    August, 2013?

 8    A.     Yes.

 9    Q.     Okay.     And direct your attention to the second page,

10    paragraph 6.       Would you just read that into the record?

11    A.     "Even for assets/rights which relate to the leases and are

12    being transferred, the monetary consideration defendants are to

13    receive should not have to be disclosed to anyone, even the

14    plaintiffs."

15    Q.     Okay.     And you actually gave an affidavit in support of

16    that, correct?

17    A.     There's a reference in paragraph 4 to an affidavit given

18    by me, yes.

19                   MR. LUCAS:   Okay.   I've got one other filing that I

20    would like to have passed up to the witness, Your Honor.

21                   THE COURT:   Okay.   Any objection, Mr. Getty?

22                   MR. GETTY:   No, it's Mr. Ball's --

23                   THE COURT:   Affidavit.

24                   MR. GETTY:   -- affidavit.

25                   THE COURT:   That can be tendered to the witness.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 108 of 245 - Page
                                 ID#: 10962


                           STEPHEN W. BALL - CROSS-EXAM                       108

 1                 MR. LUCAS:   It's Document 115-1, Your Honor.          I

 2    apologize, I don't have an extra hard copy.

 3                 THE COURT:   That's fine.     I've got it right here.

 4    BY MR. LUCAS:

 5    Q.    And do you recognize this as your supplemental affidavit

 6    that was tendered in support of the motion that we just looked

 7    at?

 8    A.    Yes.

 9    Q.    And look, if you would, at the third page.           It's the

10    paragraph that starts on the previous page numbered 6.              And I'm

11    going to direct your attention down to -- seven lines down.

12    And it says, referring to your motion for protective order,

13    "Plaintiffs would seek to extract leverage even and especially

14    in the context of this litigation if plaintiffs learn how much

15    defendants may make or the very transfer defendants have asked

16    plaintiffs to consent to allow."         And then there's a

17    parenthetical.     And then it says "Your defendants therefore

18    request permission to redact preproduction terms regarding what

19    the defendants are to receive."

20          Do you see that?

21    A.    Yes.

22    Q.    And does that refresh your recollection as to whether or

23    not you tried to prevent the plaintiffs from learning about the

24    amount of the payments made in connection -- made to Kentucky

25    Fuels or whomever in connection with the NewLead transaction?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 109 of 245 - Page
                                 ID#: 10963


                           STEPHEN W. BALL - CROSS-EXAM                    109

 1    A.      At this time, yeah, we were still requesting a consent

 2    from New London.

 3    Q.      Well, whether or not -- you had already requested a

 4    consent, and you were still trying to keep the amount secret

 5    because you wanted them redacted from any documents that you

 6    produced, correct?

 7    A.      Absolutely, yes.

 8                 MR. LUCAS:     Okay.   Your Honor, I would offer those as

 9    the next two exhibits, please.

10                 THE COURT:     Okay.   So that's 37 and 38, right,

11    Sheila?

12                 THE CLERK:     Yes.

13                 MR. GETTY:     No objection.

14                 THE COURT:     Okay.   Those will be admitted.

15                 THE WITNESS:     Your Honor, do I just lay these up

16    here?

17                 THE COURT:     Yes, you can, unless -- are you finished

18    questioning about those?

19                 MR. LUCAS:     Yes, Your Honor.

20                 THE COURT:     Roger, let's get those and provide them

21    to Sheila for me, please.

22            Thank you Mr. Ball.

23                 THE WITNESS:     Thank you.

24                 THE CLERK:     Thank you.

25
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 110 of 245 - Page
                                 ID#: 10964


                             STEPHEN W. BALL - CROSS-EXAM                  110

 1    BY MR. LUCAS:

 2    Q.      Mr. Ball, because of the comments that continue to be made

 3    that you only got 7 1/2 millions dollars, let's just make that

 4    abundantly clear.        In fact -- in fact, that's what you first

 5    told the Court when you first filed an affidavit about how much

 6    you got.        You said that the defendants received only a total of

 7    $7.5 million, correct?

 8    A.      I would have to see the exact language, but we received

 9    7 1/2 million of consideration for the assets we sold.

10    Q.      Okay.     Principal amount?

11    A.      That's the principal amount.

12    Q.      Okay.     Well, I'll let you see that.      It's document 224-1.

13    If I can have it handed up to the witness, please, the exhibit.

14                    THE COURT:    Any objection, Mr. Getty?

15                    MR. GETTY:    None.

16                    MR. LUCAS:    And I have a copy for the Court.

17                    THE COURT:    Okay.   Thank you.   That can be tendered

18    to the witness.        Did you give both copies to the CSO?

19                    MR. LUCAS:    Beg your pardon?

20                    THE COURT:    Did you give both copies to the CSO?

21                    MR. LUCAS:    I didn't have an extra copy.

22                    THE COURT:    You don't.   I misunderstood you.     That's

23    fine.     I've got it.       I've got it here.

24                    MR. LUCAS:    I thought I did, but I don't.

25                    THE COURT:    The document number again?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 111 of 245 - Page
                                 ID#: 10965


                            STEPHEN W. BALL - CROSS-EXAM                   111

 1                   MR. LUCAS:   224-1.

 2                   THE COURT:   Yes.     Okay.     Thank you.

 3    BY MR. LUCAS:

 4    Q.     And just to kind of orient you here, Mr. Ball, I'm sure

 5    you'll be -- you may recall when the plaintiffs first filed

 6    documents about this Williams-NewLead transaction, do you

 7    remember correcting us because we had been looking at

 8    documents, like you pointed out, the fifth amendment, and the

 9    fifth amendment says that the payments to Kentucky Fuel would

10    be -- would be $11 million, correct?

11    A.     It was very poorly written, yes.            It could be read that

12    way, correct.

13    Q.     Well, I mean, let's be clear.            It not just could be read

14    that way, that's exactly what it says, right?

15    A.     I think that's what a reasonable person would conclude if

16    they read it.

17    Q.     Just to be clear, let's look at 13y, Plaintiffs' Exhibit

18    13y.

19                   THE COURT:   Okay.     Sorry.     You have covered that

20    language in some depth already, correct, Mr. Lucas?

21    BY MR. LUCAS:

22    Q.     And I correct that, Plaintiffs' Exhibit's 13t.

23    A.     Okay.

24    Q.     And that's the fifth amendment to the asset purchase

25    agreement, correct?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 112 of 245 - Page
                                 ID#: 10966


                           STEPHEN W. BALL - CROSS-EXAM                    112

 1    A.      Correct.

 2    Q.      And look -- turn to the fourth page.        And if you go to the

 3    very bottom, the last sentence on that page, it says, "Buyer

 4    shall be entitled to remove and sell any and all coal, and

 5    NewLead shall make the following payments."           Do you see that?

 6    A.      Yes.

 7    Q.      Okay.   And if you go to the next page at the top of the

 8    page, it sets out two payments to the seller, and that's

 9    Kentucky Fuel, right?

10    A.      Correct.

11    Q.      And then to Williams, right?

12    A.      Yes.

13    Q.      And those payments, where it says NewLead will make the

14    following payments to seller and it gives amounts and dates in

15    there, those all total $11 million to the penny, right?

16    A.      I believe so, yes.

17    Q.      All right.   So it's not a matter of interpretation or what

18    a person might think; that is what the document says, true?

19    A.      In that paragraph, yes.

20    Q.      Okay.   And so you can understand, I'm sure, why the

21    plaintiffs, in looking at that document, thought that Kentucky

22    Fuel got $11 million and not some other number, right, even

23    though you say that's incorrect now?

24    A.      If they only looked at that document, I can understand

25    that.     I can't if they had looked at all the documents.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 113 of 245 - Page
                                 ID#: 10967


                           STEPHEN W. BALL - CROSS-EXAM                    113

 1    Q.    You are saying they would have to have looked at the sixth

 2    amendment?

 3    A.    That's where it gets clarified, correct.

 4    Q.    Are you aware that you all, at that time, had not produced

 5    the sixth amendment to the plaintiffs?

 6    A.    I don't know that.

 7    Q.    And then if you look at your affidavit -- and what was the

 8    date of that, of that fifth amendment?

 9    A.    March 18th, 2013.

10    Q.    All right.    And what is the date of your affidavit that is

11    document 224-1?     When did you sign that, or when was it filed?

12    A.    December 16th, 2014.

13    Q.    Okay.    So roughly a year and a half later?

14    A.    Yes.

15    Q.    All right.    And look at page 3.       And in response to what

16    the plaintiffs were saying, where we were saying we thought

17    Kentucky Fuel got 11 million, in paragraph 9 you said

18    defendants received only a total of $7.5 million, not

19    11 million as stated, correct?

20    A.    Yes.

21    Q.    And that was actually incorrect, wasn't it?

22    A.    No, it is not.

23    Q.    Okay.    Didn't you receive something north of $8.5 million?

24    A.    Yes.    But not in the context of the 11 million.

25    Q.    Well, when you said here in this affidavit that in
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 114 of 245 - Page
                                 ID#: 10968


                                STEPHEN W. BALL - CROSS-EXAM                114

 1    connection with the amounts from NewLead that you received only

 2    a total of 7.5 -- 7.5 million dollars, did you disclose

 3    anywhere that you had received forbearance fees, interest,

 4    additional payments, additional stock, or anything else other

 5    than that 7.5 million?

 6    A.      That wasn't the purpose of that statement.

 7                    MR. LUCAS:     Your Honor, I would offer that affidavit

 8    as the next exhibit.

 9                    THE COURT:     Any objection, Mr. Getty?

10                    MR. GETTY:     No.

11                    THE COURT:     That will be admitted as Defendants 39.

12                    THE CLERK:     Yes.

13                    THE COURT:     Yeah, you can leave it right there.

14    That's fine, Mr. Ball.

15                    THE WITNESS:     Okay.   Thank you.

16    BY MR. LUCAS:

17    Q.      Let's go back and look at the fifth amendment -- or,

18    excuse me -- yeah, the fifth amendment.               Do you still have

19    that?     It's Plaintiffs' Exhibit 13t.

20    A.      Okay.     Okay.

21    Q.      Okay.     And you had mentioned earlier a $100,000

22    nonrefundable deposit that got paid, and depending on when it

23    was paid, it might -- if it was paid on time, it would be a

24    credit against the $7.5 million note, and if it was paid later

25    than whatever date that was, it would just be an additional
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 115 of 245 - Page
                                 ID#: 10969


                           STEPHEN W. BALL - CROSS-EXAM                    115

 1    payment.      Do you remember testifying about that?

 2    A.    Yes.

 3    Q.    And, in fact, it was paid later, so it wasn't credited

 4    against the note, right?

 5    A.    Correct.

 6    Q.    But it was paid, right?

 7    A.    I can't recall.

 8    Q.    Okay.     Well, look at the sixth amendment.

 9    A.    Where is the sixth amendment?

10    Q.    I'm sorry.     I'm sorry.    I misspoke.     Fifth amendment.

11                  THE COURT:   It's Plaintiffs' Exhibit 13t.

12    BY MR. LUCAS:

13    Q.    Plaintiffs' Exhibit 13t.

14    A.    I'm on the fifth amendment.        I'm sorry.

15    Q.    Okay.     You got the fifth amendment?

16    A.    I thought you said sixth amendment.

17    Q.    I did.     I misspoke.

18    A.    Sorry.

19    Q.    Fifth amendment, 13t.       It describes that -- if you look at

20    the second page of the fifth amendment down in the last

21    "whereas" paragraph, it describes that NewLead actually did

22    deposit that $100,000 with Chicago Title, right?

23    A.    Yes.

24    Q.    So that money was deposited with Chicago Title, and they

25    disbursed all the money that they had, right?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 116 of 245 - Page
                                 ID#: 10970


                           STEPHEN W. BALL - CROSS-EXAM                    116

 1    A.    The bottom of that paragraph, it says -- well, it says was

 2    to be released on February 18th.

 3    Q.    Yeah.   And Chicago Title didn't hold on to any money, they

 4    disbursed everything, right?

 5    A.    I just can't recall off the top of my head.

 6    Q.    Do you have reason to disagree with that, based on this

 7    documentation, that Chicago Title paid that money?

 8    A.    I don't know.

 9    Q.    Okay.   You simply don't know if Kentucky Fuel got that

10    100,000 or not, is that what you're saying?

11    A.    As I'm sitting here, I don't recall if that hundred

12    thousand was released.

13    Q.    All right.    And then in addition to that hundred thousand

14    dollars, there was another $175,000 that you also received that

15    started out as stock but then was transformed into cash, right?

16    A.    I believe so, yes.

17    Q.    Okay.   So -- and just to be clear what I meant by that.

18    Originally you were entitled to receive $100,000 in NewLead

19    stock as part of the consideration, right?

20    A.    Not as part of the consideration.         It was as an extension

21    payment.

22    Q.    Okay.   To get the deal closed?

23    A.    To ask for more time for an opportunity to get the deal

24    closed.

25    Q.    Okay.   And then that hundred thousand dollar stock was not
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 117 of 245 - Page
                                 ID#: 10971


                           STEPHEN W. BALL - CROSS-EXAM                    117

 1    delivered at that time, so that was changed to an obligation

 2    for an additional -- or, excuse me, 100,000 -- $175,000 in

 3    stock, there was a later amendment that actually changed that

 4    to $275,000 cash in lieu of stock, right?

 5    A.    I believe so, yes.

 6    Q.    And you did get that?

 7    A.    I think so, but I can't recall for sure.

 8    Q.    Okay.   You just testified a moment ago you did.

 9    A.    I think so, yeah.

10    Q.    Okay.   And then when that stock was changed to a

11    commitment to pay cash, in addition, you did get another

12    $175,000 of NewLead stock, right?

13    A.    I don't recall that.

14    Q.    Well, look at Plaintiffs' Exhibit 13u. That's the direct

15    registration device for 290,000 shares of NewLead common stock.

16    Do you see that?

17    A.    Yes.

18    Q.    Does that refresh your -- I believe there's also one of

19    your defendants' exhibits of these stock transfer agreements.

20    Does that refresh your recollection?

21    A.    I don't know that I ever had a personal understanding of

22    whether or not this was received.         But it does appear like this

23    stock was transferred to Kentucky Fuel Corporation.

24    Q.    Now, the payments, if you go back to our friend,

25    Plaintiffs' Exhibit 13t, the fifth amendment, and if you go
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 118 of 245 - Page
                                 ID#: 10972


                           STEPHEN W. BALL - CROSS-EXAM                    118

 1    back to where on -- the page where it itemizes the payments to

 2    the seller, that's page 5 of 9 at the top.

 3    A.    Okay.

 4    Q.    Where it itemizes those $11 million payments that you say

 5    was corrected later, those are payments to be made from and

 6    after the date of this agreement, right --

 7    A.    Yes.

 8    Q.    -- the hundred thousand dollars and the $175,000, and

 9    they'd already been previously transferred or previously paid,

10    right?

11    A.    There were extensions for February, which would have been

12    a month earlier.

13    Q.    Yeah.     So they would have had to have been paid for you to

14    even be at this point in March, right?

15    A.    I would assume so, yes.

16    Q.    Let's go to your --

17                  THE COURT:   Mr. Lucas, can we take a five-minute

18    bathroom break?

19                  MR. LUCAS:   Of course.

20                  THE COURT:   Now, just to update, I have found out

21    that my hearing at 3:00 will be short.          We can reconvene this

22    matter at 3:30.      I'll just take a break at 1:00, move upstairs

23    for some hearings, and come back down here at 3:30 instead of

24    having to end at 1:00.       Is that satisfactory, Mr. Lucas?

25                  MR. LUCAS:   It is, Your Honor.      And if it helps the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 119 of 245 - Page
                                 ID#: 10973


                           STEPHEN W. BALL - CROSS-EXAM                    119

 1    Court and everyone else, I'm nearing the end with Mr. Ball, so

 2    based on that, I think we'll finish today, if that helps people

 3    plan their schedules.

 4                THE COURT:    Okay.    Mr. Getty, 3:30?

 5                MR. GETTY:    That's fine.     I would like to get some

 6    ruling, before we conclude this morning, on Mrs. Combs.

 7                THE COURT:    Well, it'll be ripe when he calls her.

 8                MR. GETTY:    All right.

 9                THE COURT:    I just need a five-minute bathroom break.

10                MR. GETTY:    So do I.

11                THE COURT:    We'll be in recess for five minutes.

12             (A recess was taken from 12:21 to 12:28.)

13                THE COURT:    Thank you.     We're back on the record.

14    Mr. Ball remains on the witness stand.          Go ahead, Mr. Lucas.

15             (Off the record.)

16                MR. LUCAS:    Your Honor, my next exhibit is going to

17    be document 277-5, which is an affidavit by -- or declaration

18    by Mr. Ball, and I've got copies here.          It's got a number of

19    exhibits to it.     So just for completion, I'll have them, but

20    I'm getting them separated so I can give you a copy, and

21    Mr. Getty, also.

22                THE COURT:    Okay.    You don't need to worry about

23    getting a copy for me.       I can pull it up easily.

24                MR. LUCAS:    All right, sir.

25                THE COURT:    What's the record entry number again,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 120 of 245 - Page
                                 ID#: 10974


                            STEPHEN W. BALL - CROSS-EXAM                       120

 1    Mr. Lucas?

 2                   MR. LUCAS:     277-5, Your Honor.

 3                   THE COURT:     Okay.     I got it.     Thank you.   Any

 4    objection to that being tendered, Mr. Getty?

 5                   MR. GETTY:     No.

 6                   THE COURT:     Okay.     That can be provided to Mr. Ball.

 7                   MR. LUCAS:     Your Honor, for the record, this is

 8    277-5, which is a declaration by Mr. Ball.                It has Exhibits A

 9    through K.       On this particular hard copy, Exhibit I is not

10    included.       I can get it.        I have a copy here.     I'll correct it.

11    I now have an Exhibit I --

12                   THE COURT:     Okay.

13                   MR. LUCAS:     -- and can add to the witness copy.             It's

14    not anything that I'm going to question the witness on.

15                   THE COURT:     Mike, you can go on and provide that to

16    Mr. Ball.

17            And you don't have to get it in its correct place.               If

18    that's burdensome, Mr. Ball, you can put it at the end.                  That's

19    fine.

20                   THE WITNESS:     Okay.

21    BY MR. LUCAS:

22    Q.      Mr. Ball, in your declaration here submitted in June of

23    2016 -- turn to page 5.             Do you have it?

24    A.      Yes.

25    Q.      And direct your attention to paragraph 12.             It itemizes
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 121 of 245 - Page
                                 ID#: 10975


                           STEPHEN W. BALL - CROSS-EXAM                    121

 1    there the payments that you say Kentucky Fuel received from

 2    Williams and NewLead beginning on March 30, 2013, right?

 3    A.    Yes.

 4    Q.    And all of those payments that were made on that date --

 5    or, excuse me, that are reflected on your affidavit were made

 6    after the date of the fifth amendment, Exhibit 13t that we just

 7    looked at a moment ago, right?

 8    A.    The first payment's March 30th, 2013.

 9    Q.    Yes, sir.    And that's after the execution of the fifth

10    amendment to the asset purchase agreement, right?

11    A.    Yes.

12    Q.    Okay.   And so payments made to Kentucky Fuel prior to that

13    date are not reflected in that $8,552,876 figure that you have

14    itemized there, are they?

15    A.    I can't say that for sure.        That's why when you were

16    questioning me earlier, I was saying I don't recall if we

17    received those or not.       Because I recall this affidavit and

18    this is the amount that was given to me by our accounting and

19    treasury department.      And just simply because they predate the

20    fifth amendment, I can't tell you for sure if they were

21    received or not.

22    Q.    Well, those are payments, you testified five minutes ago,

23    that had to be made prior to the sixth amendment because they

24    were payments to get an extension of time in order to get to

25    the sixth amendment, right --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 122 of 245 - Page
                                 ID#: 10976


                             STEPHEN W. BALL - CROSS-EXAM                  122

 1    A.      To the sixth amendment.

 2    Q.      -- or fifth amendment?

 3    A.      They were payments that were part of the extension

 4    request.     And they were incorporated into the fifth amendment.

 5    Your specific question to me was do I know that we received

 6    them.     And I think I told you several times, I don't know for

 7    sure if we did receive.

 8    Q.      After you said that initially, you also testified that

 9    those payments had to be made because they were payments for

10    extensions in February, they had to be made before the sixth

11    amendment because those payments had to be made to get you to

12    the sixth amendment.       Do you recall giving that testimony?

13    A.      Into escrow.    And then you asked me if it was released to

14    us.     And I think my testimony was I don't know for sure if it

15    was released.     But I do believe they made the payment into

16    escrow.

17    Q.      Let me ask you this.     Even if -- if they were -- the stock

18    wasn't paid in escrow, was it?

19    A.      Not that I'm aware of.

20    Q.      And the payments to Chicago Title were, of course,

21    originally held in escrow by Chicago Title.           That's why they

22    were called deposits.       But they were released by Chicago Title,

23    as you had testified earlier, pursuant to the instruction given

24    to me, correct?

25    A.      I believe my answer to that is I don't know if they
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 123 of 245 - Page
                                 ID#: 10977


                           STEPHEN W. BALL - CROSS-EXAM                    123

 1    released it or not.

 2    Q.    Okay.

 3                  MR. LUCAS:     Your Honor, I would offer that as the

 4    next exhibit.

 5                  THE COURT:     Any objection, Mr. Getty?

 6                  MR. GETTY:     No.

 7                  THE COURT:     Plaintiffs' Exhibit 40 will be admitted.

 8    BY MR. LUCAS:

 9    Q.    Mr. Ball, I want to question you a little bit just to

10    orient you to the next subject about the values that you

11    assigned to the leases and to tipple.            If you pick up, again,

12    your affidavit, that was document 224-1, Exhibit 39.

13                  THE COURT:     Let's have that passed back to the

14    witness.      Which exhibit number?        Is that 39?   Okay.

15                  MR. LUCAS:     Exhibit 39.

16                  THE WITNESS:     Thank you.

17    BY MR. LUCAS:

18    Q.    Do you have that there, sir?

19    A.    Yes.

20    Q.    All right.     And you say here that the value of the leases

21    was based upon an estimated tonnage on the Fivemile permits of

22    2.5 million at $1 a ton or $2.5 million, right?

23    A.    That's what this says, yes.

24    Q.    Okay.     Is that, in fact, how you valued these for purposes

25    of the NewLead transaction?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 124 of 245 - Page
                                 ID#: 10978


                            STEPHEN W. BALL - CROSS-EXAM                   124

 1    A.     I don't recall that.

 2    Q.     That's what you said in this affidavit.         Is that how it

 3    was?

 4    A.     That is what I said on December 16th of 2014.           I don't

 5    recall that specific of a valuation on the coal on Fivemile,

 6    but I wouldn't have said this without some basis for that.                 I

 7    just can't recall what it was.

 8    Q.     Well, let's make sure we're clear on that.          This

 9    declaration that you gave in '14, if you look just above it,

10    it's talking about the negotiations by which the leases were

11    assigned and the tipple was sold, and it was sold to Williams

12    Industries and NewLead Holdings for a total of 7.5 million,

13    right?

14    A.     That's what it says, yes.

15    Q.     Okay.     And then you say in this affidavit -- and that was

16    again sworn to, right?

17    A.     Yes.

18    Q.     So it's not something you did lightly, I'm sure?

19    A.     I've already said that.      I would not have done this

20    lightly.       I would not have done it without basis.

21    Q.     All right.     So you said the way you derive the value of

22    the lease -- well, you said, we got 2 1/2 million tons

23    permitted, we're going to value it at a dollar a ton, so that's

24    2.5 million.       That's what you said, right?

25    A.     Do you want me to just read the statement?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 125 of 245 - Page
                                 ID#: 10979


                           STEPHEN W. BALL - CROSS-EXAM                    125

 1    Q.      I mean, just in common everyday language, is that what you

 2    said?

 3    A.      It says, "Of the total consideration, $5 million was

 4    allocated towards the purchase of the Andy tipple.             The

 5    assignment of the coal leases was based upon the estimated

 6    tonnage located on the Fivemile permit, i.e., 2.5 million tons

 7    valued at $1 per ton or $2,500,000.

 8    Q.      All right.   And that breakdown of the values, of the

 9    values allocated to the tipple and the leases, you've got a

10    specific formula, specific way of calculating the lease value,

11    and then the tipple value is the difference between that and

12    the 7.5 million purchase price, right?

13    A.      Mathematically it is.     I don't know if that's -- I don't

14    know how it was arrived at, but mathematically that works.

15    Q.      Well, this says you had a specific way, a specific -- not

16    just a number you pulled out of the air but a specific way of

17    determining the value of the leases, right?           You value them at

18    a dollar a ton?

19    A.      That's what this says, yes.

20                 MR. LUCAS:   Okay.    And may I use the easel, Your

21    Honor.     May I approach that?

22                 THE COURT:   Yes.

23    BY MR. LUCAS:

24    Q.      Just so we're clear, you said the leases, permitted area

25    only, 2.5 million tons times $1 per ton equals $2.5 million.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 126 of 245 - Page
                                 ID#: 10980


                           STEPHEN W. BALL - CROSS-EXAM                    126

 1    And so you had a specific way of calculating the value of the

 2    leases and that's what it says on your affidavit, right?

 3    A.    I've already said this several times.          My affidavit says

 4    the assignments of the leases was based upon the estimated

 5    tonnage located on the Fivemile permit, i.e., 2.5 million tons

 6    valued at $1 per ton or $2.5 million.

 7    Q.    All right.    And then you took a purchase price of

 8    7.5 million, and if you subtract that 2.5 million from that, it

 9    leaves you $5 million for the tipple, correct?

10    A.    That's not how it was arrived at, but mathematically that

11    works.

12    Q.    So now as I understand what you're saying, you're saying

13    it was arrived at a different way and you valued the tipple not

14    by that type of formula but you valued the tipple by how much

15    money you put into it; is that correct?

16    A.    That's not what I said.

17    Q.    Okay.   How did you value the tipple?

18    A.    It was by mutual agreement with Lloyd Williams, who had

19    established it as $5 million, very early on, well before we

20    ever signed an agreement with him.         And the entire allocation

21    of purchase price was by mutual agreement.           And if he wanted to

22    assign 2 1/2 million dollars to the tonnage, we were agreeable

23    with that.

24    Q.    Oh, okay.    I got it.    So you are saying you didn't really

25    come up with the value of the tipple, Mr. Williams did, and you
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 127 of 245 - Page
                                 ID#: 10981


                           STEPHEN W. BALL - CROSS-EXAM                    127

 1    just accepted his figure?

 2    A.    We had an agreement to allocate the purchase price, and

 3    the parties agreed to allocate $5 million to the tipple.                 We

 4    actually believed it to be much higher than that, but that was

 5    an agreed-upon allocation.

 6    Q.    And that was based upon a figure that Mr. Williams gave

 7    you; is that right?      I know you agreed to it.        But are you

 8    saying that Mr. Williams said he -- you said he had valued the

 9    tipple and then you agreed to it; is that correct?

10    A.    That was the agreed-upon allocation.          I can't tell you, as

11    I sit here today, did he throw out 5 million or did we.              I

12    don't believe it was us, because we believed it was more

13    valuable than 5 million.

14    Q.    Well, if the tipple then -- if you arrived at a value of

15    the tipple and said the tipple was worth 5 million, is that

16    because you -- you had to allocate 7.5 million purchase price

17    and you were saying, well, the tipple is 5 million, so the coal

18    must be worth 2 1/2 million?        Or were you saying the coal was

19    worth $1 a ton for the permitted area?

20    A.    Well, what we were saying is we agreed to 7 1/2 million

21    dollars, and the parties have to agree to allocate that

22    purchase price.     And I don't think that's uncommon at all in

23    commercial transactions, that once a total amount is agreed to,

24    then the parties can mutually agree how to allocate the

25    purchase price.     A buyer sometimes has different incentives
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 128 of 245 - Page
                                 ID#: 10982


                           STEPHEN W. BALL - CROSS-EXAM                    128

 1    than the seller for tax reasons.         I don't know what

 2    Mr. Williams' incentives were.        But that was the agreed upon

 3    allocations.

 4    Q.    Well, what I want to know -- I know you agreed upon it and

 5    you've made that clear, that you and Williams and everyone

 6    agreed upon it.      But I want to know how you agreed upon it.             So

 7    that's the -- just so you understand, that's the reason for my

 8    questions.

 9          So did you -- the total of those two figures -- may I

10    approach again, Your Honor?

11                  THE COURT:   Yes.

12    BY MR. LUCAS:

13    Q.    The total purchase price that you're paying -- principal

14    amount that you are paying is 7 1/2 million, right?

15    A.    Received.

16    Q.    And you wanted to come up with -- you were allocating the

17    price between the tipple and the leases so that it would total

18    7 1/2 million, right?

19    A.    Correct.

20    Q.    Okay.     And so you allocated 5 million -- 5 million to the

21    tipple.    Are you saying, well, he wanted the tipple or we agree

22    that the tipple is worth 5 million, therefore the leases --

23    we're going to put the remaining 2 1/2 to the leases?             Or did

24    you say the leases, by golly, are worth $1 a ton for the

25    permitted area, so that's 2.5 million, and it's just a
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 129 of 245 - Page
                                 ID#: 10983


                           STEPHEN W. BALL - CROSS-EXAM                    129

 1    coincidence that the two of them total 7 1/2 million?             Which

 2    way did you do it?

 3    A.     It wouldn't be a coincidence.       It would be we agreed to a

 4    total purchase price, which is $7.5 million.           And then it is

 5    simply a math problem at that point as to what values you

 6    assign and what the balance is.         So once the tipple had been

 7    agreed upon and the real property had been agreed upon,

 8    whatever was left was to be allocated to reserves, permits,

 9    leases, what have you.

10    Q.     Okay.   So you say once the tipple had been agreed upon,

11    then the balance was attributable to the leases.            Did I hear

12    you right?

13    A.     Yes.

14    Q.     Okay.   I'd like for you to look at Plaintiffs' Exhibit

15    13a.    And if you'll also look at section 3.4 on page 11.            And

16    that deals with what we're talking about, right?

17    A.     Yes.

18    Q.     Okay.   And it says it'll be allocated among the assets as

19    set forth in schedule 3.4, and I think we may have already

20    looked at that, but turn to that, please.

21           All right.   And that says that on the allocation of the

22    purchase price, that the buyer -- that would be Mr. Williams --

23    is to propose how it gets allocated, correct?

24    A.     Yes.

25    Q.     All right.   Now, in fact, that got changed where it was
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 130 of 245 - Page
                                 ID#: 10984


                             STEPHEN W. BALL - CROSS-EXAM                  130

 1    Kentucky Fuel who set the allocation, not the buyer, isn't that

 2    true?

 3    A.      I don't know.

 4    Q.      Okay.   Look at Plaintiffs' Exhibit 13b, which is the

 5    second amendment to the asset purchase agreement.            Tell me when

 6    you have it.

 7    A.      Okay.

 8    Q.      If you look at the first page, the fourth "whereas"

 9    clause, just read that into the record for me.

10    A.      "WHEREAS, the Seller and the Seller Parent" -- it's a

11    typo -- "where named in a lawsuit filed against them on

12    May 8th, 2012 by New London Tobacco Market, Inc., a Kentucky

13    corporation in the United States Court for Eastern District of

14    Kentucky, London Division as Case 6:12-CV-0091-GFVT (such

15    lawsuit referred to herein as the 'NLTM litigation')".

16    Q.      All right.     And that's our lawsuit that brings us all here

17    today, correct?

18    A.      Correct.

19    Q.      All right.     And, in fact, when the original agreement was

20    executed, it was dated as of May 10.          You weren't aware that

21    this lawsuit had been filed yet then, were you?

22    A.      I can't say.     They were around the same time, but I don't

23    recall if we knew or if we didn't know.

24    Q.      Okay.   Turn then to the next -- the next -- second

25    amendment, 13b, I believe.        Turn to page 4.     Tell me when you
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 131 of 245 - Page
                                 ID#: 10985


                           STEPHEN W. BALL - CROSS-EXAM                    131

 1    have it.

 2    A.    I'm there.

 3    Q.    All right.     And it says, the amended and rescheduled --

 4    restated schedule.      The schedules to the purchase agreement,

 5    and that includes the schedule or 3.4 that we just looked at,

 6    right?     Schedules to the purchase agreement, that includes our

 7    friend, schedule 3.4, right?

 8    A.    Yes, it's part of the schedules.

 9    Q.    You're saying that those schedules that relate to, among

10    other things, leases, regulatory matters, and litigation have

11    been amended and restated by whom?

12    A.    Seller.

13    Q.    Okay.     That would be Kentucky Fuel?

14    A.    There are certain schedules that only Kentucky Fuel could

15    schedule, yes.

16    Q.    Okay.     Well, this doesn't refer to any schedules amended

17    and restated by the -- by the buyer.          It says that the

18    schedules that have been restated by the seller, right?

19    A.    Yes.

20    Q.    Okay.     And it says that the reason that they have been

21    rescheduled is to reflect certain recent developments relating

22    thereto and discussed by the parties, right?

23    A.    Yes.

24    Q.    And one of those amended and restated schedules is our

25    friend, Schedule 3.4, correct?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 132 of 245 - Page
                                 ID#: 10986


                           STEPHEN W. BALL - CROSS-EXAM                    132

 1    A.    Yes.

 2    Q.    And that's the one you identified earlier that allocated

 3    5 million to the tipple and 2 1/2 million to the leases and

 4    permits, right?

 5    A.    Correct.

 6    Q.    And so that was done pursuant to the second amendment for

 7    the reasons that are recited in the document that we've just

 8    looked at?

 9    A.    No, not that schedule.

10    Q.    Okay.   How much did you say the tipple is worth now?

11    A.    I'm sorry?

12    Q.    How much do you say the tipple is worth?

13    A.    Me, Steve Ball?

14    Q.    Yeah.

15    A.    I don't have an opinion of value on the tipple.

16    Q.    All right.    All right.     Well, even at $5 million, that's

17    the value put on it, if that were a correct value, that would

18    be -- that'd have been a heck of an investment for Kentucky

19    Fuel, wouldn't it?

20    A.    It's a lot of money.

21    Q.    I mean, that would have been -- well, you didn't pay

22    5 million for it, did you?

23    A.    From what I understand the testimony, that we put at least

24    that much in it.

25    Q.    You put 5 million in it?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 133 of 245 - Page
                                 ID#: 10987


                           STEPHEN W. BALL - CROSS-EXAM                    133

 1    A.    I mean, you have more than the purchase price.            My

 2    understanding, from the testimony, was it was very dilapidated

 3    at the time of the acquisition.         It was coming out of

 4    bankruptcy, and a substantial investment was made into it.

 5    Q.    Okay.     Are you able to -- as the -- you're no longer the

 6    financial officer of the companies, are you?

 7    A.    No.     I don't know that --

 8    Q.    There's been --

 9                  THE COURT:   Mr. Lucas, let him finish his answer.

10                  MR. LUCAS:   I'm sorry.

11                  THE COURT:   Go ahead, Mr. Ball.

12    A.    I only stated I was the assistant CFO when I first started

13    and that was -- that ended in 2009.

14    Q.    And I apologize for interrupting.         Sometimes you may be at

15    a comma, but I think you're at a period.

16    A.    I think I was still mid sentence, but go ahead.

17    Q.    How much did you pay for the tipple?

18    A.    I don't recall.      I think Mr. Justice said 450,000.

19    Q.    That you paid for the tipple?

20    A.    That's what I believe his testimony was, but I don't

21    recall.

22                  MR. LUCAS:   I'll ask the witness be shown this

23    document.

24                  THE COURT:   Okay.   Let's see if there's an objection

25    from Mr. Getty.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 134 of 245 - Page
                                 ID#: 10988


                             STEPHEN W. BALL - CROSS-EXAM                    134

 1                    MR. GETTY:   To the exhibit?     What is it?     Can you

 2    identify what it is?

 3                    MR. LUCAS:   Well --

 4                    THE COURT:   Okay.     Why don't you hand it to the CSO?

 5            So, Mr. Getty, take a moment to look at it.            Have you seen

 6    it before, Mr. Getty?

 7                    MR. GETTY:   No.

 8                    THE COURT:   Okay.     Let's see where the questioning

 9    goes.     It can be provided to the witness.

10                    MR. LUCAS:   And I have a copy for the Court.

11                    THE COURT:   Thank you.

12    BY MR. LUCAS:

13    Q.      Mr. Ball, do you recognize this as the tax assessment

14    information for the tipple?

15    A.      No.

16    Q.      Okay.     Looking at the bottom of -- looking at the

17    document, it says 2012 assessment information.              Or stop.    The

18    bottom in the middle in bold.            Do you see that?

19    A.      I can't read it.      Hold on.

20    Q.      It's embolded.

21                    THE COURT:   He needs his glasses.

22                    MR. LUCAS:   Oh, okay.

23    A.      I need my glasses.         I wasn't trying to -- okay.

24    Q.      Have you ever seen a tax assessment document like this

25    before?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 135 of 245 - Page
                                 ID#: 10989


                            STEPHEN W. BALL - CROSS-EXAM                   135

 1    A.     I'm not familiar with this form, no.

 2    Q.     All right.     You see at the bottom where it indicates that

 3    on 12/27/12, Kentucky Fuel sold this for a price of $5 million

 4    in an arm's length transaction recorded in deed book 241, page

 5    554?    Do you see that?

 6    A.     Yes.

 7    Q.     Okay.     And you see just beneath that it recites that you

 8    acquired it from Lost Mountain Mining, Inc. on 12/9/2005 for

 9    $20,800, recorded in deed book 217, page 249.            Do you see that?

10    A.     That's not correct.

11    Q.     It's not correct?

12    A.     That is not who Kentucky Fuel received it from.           So I --

13    Q.     Okay.

14    A.     I don't think this record is accurate.

15                   MR. LUCAS:   All right.   That's all I had on that,

16    Your Honor, at this time.

17                   THE COURT:   Do you intend for that to be an exhibit?

18                   MR. LUCAS:   I think based on his testimony, I

19    don't -- I don't think I can have an exhibit.            I'd like to have

20    it marked for identification at this time, just marked as

21    identification.

22                   THE COURT:   But not admitted?

23                   MR. LUCAS:   Correct.

24                   THE COURT:   You can mark it Plaintiffs' Exhibit 42.

25                   THE CLERK:   41.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 136 of 245 - Page
                                 ID#: 10990


                           STEPHEN W. BALL - CROSS-EXAM                    136

 1                THE COURT:    41, but it can be returned to Mr. Lucas,

 2    Well, I'm sorry, it needs to be provided to Sheila to be

 3    marked, and then returned to Mr. Lucas.

 4                MR. LUCAS:    Well, the reason I asked the Court -- and

 5    maybe the procedures are different here, marked as identified,

 6    so it's in the record but it's not admitted as an exhibit for

 7    Your Honor to consider.       That was --

 8                THE COURT:    Well, it would be returned to you.

 9          It wouldn't be kept unless it's admitted into evidence by

10    the clerk's office, correct, Sheila?

11                THE CLERK:    That's correct.

12                MR. LUCAS:    I'll just take it back.

13                THE COURT:    Okay.    So strike that and start over.

14    The current number is 41 then.        That is the next number.

15                THE CLERK:    Yeah, it would be 41.

16                THE COURT:    Yes.

17                MR. LUCAS:    Will Your Honor give me just a moment?

18                THE COURT:    Yes.

19                MR. LUCAS:    That's all I have of Mr. Ball, Your

20    Honor.

21                THE COURT:    Okay.    We're going to take our break

22    then, 1:00 break we've discussed now on a couple of occasions.

23    We'll reconvene at 3:30 with Mr. Ball on the witness stand.                 Is

24    there anything I need to take up before the recess, Mr. Lucas?

25                MR. LUCAS:    No, Your Honor.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 137 of 245 - Page
                                 ID#: 10991


                           STEPHEN W. BALL - CROSS-EXAM                    137

 1                THE COURT:    Mr. Getty?

 2                MR. GETTY:    Well, I guess we'll take up Ms. Combs if

 3    she's called.

 4                THE COURT:    Yes.     I mean, the urgency in getting a

 5    ruling on that, Mr. Getty, I'm not sure I follow.            Why is it

 6    that you want a ruling on that now?

 7                MR. GETTY:    I would just like to know what more

 8    we're, you know, looking at this afternoon.           Obviously, I have

 9    some questions for Mr. Ball.

10                THE COURT:    And I may as well.

11                MR. GETTY:    Right.     And I believe Mr. Lucas said he

12    intends to call, solely, Mr. Brownlow as a possible rebuttal

13    witness.    And I may have to call Mr. Justice depending upon,

14    you know, what transpires through that timing.

15                THE COURT:    Mr. Lucas?

16                MR. LUCAS:    Your Honor, I plan to call Ms. Combs and

17    she'll actually be examined by Mr. Webster and Mr. Brownlow.                I

18    will offer some deposition excerpts that we've previously

19    identified.     My understanding is that's Your Honor's general

20    practice, we just mark those and hand them up to Your Honor as

21    opposed to reading them in.         But I'll do whatever the Court

22    prefers.

23                THE COURT:    No, I can -- I can review them unless

24    there's an objection to that.

25                MR. GETTY:    Which -- which depositions?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 138 of 245 - Page
                                 ID#: 10992


                           STEPHEN W. BALL - CROSS-EXAM                    138

 1                MR. LUCAS:    We designated them on our exhibit list.

 2                THE COURT:    Just make sure he knows which ones you

 3    are talking about, Mr. Lucas.

 4                MR. GETTY:    Which ones are you talking about?

 5                MR. LUCAS:    Williams, Ball, and Kentucky Fuel, and

 6    I'll show you what they are so there's no doubt.

 7                THE COURT:    So the point is, as a bench trial,

 8    there's no need to read it to me.         I can read it once it's

 9    admitted.    Talk about that, make sure you are on the same page

10    with respect to what they are.         I'll take objections to the

11    witnesses as they are presented.

12          Anything further, Mr. Getty?

13                MR. GETTY:    No.

14                THE COURT:    Okay.    We'll be in recess in this

15    proceeding then until 3:30.        Thank you all.

16             (A recess was taken from 1:00 to 3:30.)

17                THE COURT:    Thank you.     We're back on the record with

18    counsel and party representatives present.           Mr. Ball has

19    returned to the witness stand.         You completed your

20    cross-examination; is that correct, Mr. Lucas?

21                MR. LUCAS:    I have, Your Honor.

22                THE COURT:    Okay.    Thank you.    Is there any matter we

23    need to take up before redirect?

24                MR. LUCAS:    No, Your Honor.

25                THE COURT:    Mr. Getty, your redirect, sir.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 139 of 245 - Page
                                 ID#: 10993


                          STEPHEN W. BALL - REDIRECT EXAM                  139

 1                  MR. GETTY:   Certainly.

 2          (Off the record.)

 3                               REDIRECT EXAMINATION

 4    BY MR. GETTY:

 5    Q.    Mr. Ball, do you have the document that was presented to

 6    you by Mr. Lucas earlier?         It's the Schmid letter there.       It's

 7    an additional exhibit.

 8    A.    It's not obvious to me if I do.

 9    Q.    It's a plaintiffs' exhibit.

10                  MR. LUCAS:   17.    Are you looking for 17?

11                  MR. GETTY:   Is that the Schmid --

12                  MR. LUCAS:   With the blackline?

13                  MR. GETTY:   Yes.

14    A.    Yes, I have that.

15    Q.    And you were asked about the interlineations on the

16    document.      Do you see where, in paragraph 10, there were some

17    language -- some specific language, about mineability,

18    et cetera, that had been redlined out?

19    A.    Yes.

20    Q.    Okay.     And if you compare it to -- you also have, I think

21    it's 1a, the actual fourth amendment.          It's Plaintiffs' 1a.

22    Should be in your book up there.

23          How did the discussions -- if you could sort of summarize

24    how, from beginning to end, the fourth amendment discussion

25    came into being?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 140 of 245 - Page
                                 ID#: 10994


                         STEPHEN W. BALL - REDIRECT EXAM                   140

 1    A.    Leading up to the meetings at The Greenbrier in early

 2    November, I and Marc Merritt had been communicating with

 3    Mr. Brownlow regarding -- Lloyd Williams was in play at that

 4    point, so we had had conversations over that.

 5          And then also, as I mentioned earlier, Mr. Brownlow had

 6    acquired certain leases in the name of a new Fivemile entity,

 7    and he was out of pocket for those leases.           So we had

 8    been having conversations about incorporating those into the

 9    original package of leases.

10    Q.    So who would -- if you take the paragraph that ended up

11    being part of paragraph 10, it begins with "in consideration,"

12    and ends with "extracted from these real properties."

13          How did the additional language that was interlineated

14    come about?    Who added it?

15    A.    You know, I really couldn't tell from the email exchange.

16    I just know that at some point it was inserted.            And then it --

17    that language, plus there's other language in there that we

18    didn't discuss.     But there was -- basically the last two-thirds

19    of that paragraph was deleted.        But I can't recall who

20    originally inserted it.

21    Q.    Okay.   And what was your understanding as to the ultimate

22    intent of this paragraph?

23    A.    Just what I have mentioned earlier, that the -- the leases

24    would have a commercial reasonableness element to them, just

25    like every -- pretty much every other thermal coal coal lease
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 141 of 245 - Page
                                 ID#: 10995


                         STEPHEN W. BALL - REDIRECT EXAM                   141

 1    that we enter into.       And I felt like the general language

 2    within the constraints of industry standards and the commercial

 3    reasonableness qualifier were sufficient to do that.

 4    Q.    And that's where it started out --

 5    A.    Yes.

 6    Q.    -- with that language; is that correct?

 7    A.    I can't tell for sure between these two documents, but I

 8    believe so, yes.

 9    Q.    And then someone, either you or Mr. Schmid, added more

10    specific language that was --

11                 MR. LUCAS:    I'm going to object to this now.         I have

12    not objected to a leading question in the last two days.              But

13    counsel is now testifying, and he just said he didn't know who

14    put the language in there.         Counsel is trying to suggest

15    otherwise in a leading question.         I object to it.

16                 MR. GETTY:    Well, I didn't object to any leading

17    questions, but I'll rephrase it.

18                 THE COURT:    Okay.    Rephrase it.    Thank you.

19                 MR. GETTY:    Okay.

20    BY MR. GETTY:

21    Q.    And the language that was excised, the interlineated

22    language, how did you view its excision or deletion, I guess is

23    what I would say?

24    A.    To me, it didn't change the intent of the agreement or

25    what the agreement says.       It was just more specificity to the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 142 of 245 - Page
                                 ID#: 10996


                          STEPHEN W. BALL - REDIRECT EXAM                  142

 1    language above.      So I didn't feel like it materially changed

 2    the agreement in any way.

 3    Q.      Okay.   And were you comfortable with that?

 4    A.      Yes.

 5    Q.      And why were you comfortable with that excision?

 6    A.      In my experience, these provisions, as long as they have

 7    the elements of commercial reasonableness and within the -- as

 8    this one puts it, the constraints of industry standards, I'm

 9    comfortable with that.

10    Q.      Okay.   And to your knowledge, was Mr. -- Mr. Schmid and

11    Mr. Brownlow comfortable with it?

12    A.      Yes.

13    Q.      They executed it?

14    A.      Correct.

15    Q.      Or Mr. Brownlow did?

16    A.      Yes.

17    Q.      That document was executed November of 2010.         After

18    November 2010, when January and February and April and May and

19    June and July came along, did you mine any coal?

20    A.      No.

21    Q.      By that point in time, what determination had been made

22    about -- made by Kentucky Fuel as to the mineability of the

23    coal?

24    A.      I'm not sure at that point I was involved in that.           I know

25    Mr. Justice testified to that.        But I wasn't involved in that
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 143 of 245 - Page
                                 ID#: 10997


                          STEPHEN W. BALL - REDIRECT EXAM                  143

 1    determination.

 2    Q.    All right.    What was your understanding as to whether or

 3    not any mining was likely to occur?

 4    A.    My understanding was that it was highly unlikely that any

 5    was going to occur, due to the quality of the coal.

 6    Q.    Would that be based upon both the quality and the

 7    marketability?

 8    A.    Absolutely.

 9    Q.    And do you have any -- do you have any knowledge as to

10    why -- if Mr. Brownlow interprets this clause that you're

11    supposed to mine coal regardless of whether you make money or

12    not, why he didn't write you a letter?

13                MR. LUCAS:    Objection, Your Honor.

14                THE COURT:    Mr. Getty, it does call for speculation.

15    I'll sustain the objection.        Go ahead.

16    BY MR. GETTY:

17    Q.    Did Mr. Brownlow write you a letter telling you that you

18    needed to start mining because you were obligated to mine

19    regardless?

20    A.    No.

21    Q.    Did he do that in January 2011?

22    A.    No.

23    Q.    Did he do it anytime during 2011?

24    A.    No.

25    Q.    Did he do it at any time prior to the filing of this
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 144 of 245 - Page
                                 ID#: 10998


                          STEPHEN W. BALL - REDIRECT EXAM                  144

 1    lawsuit in 2012?

 2    A.    No.

 3    Q.    What was the date he filed the lawsuit?          When?    I think

 4    May of 2012?

 5    A.    It was either April or May of 2012.

 6    Q.    Had the Williams transaction begun to be formulated by

 7    that time, by May of 2012?

 8    A.    Yes.     It was ultimately signed early May 2012, I think on

 9    the 10th.      But it was very much in the works February, March,

10    and April of 2012.

11    Q.    Okay.     And do you find any correlation between the

12    Williams transaction coming on the scene and the filing of this

13    lawsuit?

14    A.    I believe they're related, yes.

15    Q.    And how do you believe that?

16    A.    I believe that Mr. Brownlow --

17                  MR. LUCAS:   Your Honor, I think he's asking him for

18    speculation again.

19                  THE COURT:   Let's hear the question:       Do you find any

20    correlation between the William transaction coming on the scene

21    and the filing of this lawsuit?

22          Your response to the objection, Mr. Getty?

23                  MR. GETTY:   I think he can answer whether he believes

24    there's any correlation.       There's no hearsay.       No speculation.

25                  MR. LUCAS:   His opinion about any alleged speculative
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 145 of 245 - Page
                                 ID#: 10999


                         STEPHEN W. BALL - REDIRECT EXAM                    145

 1    correlation is irrelevant, his opinion is.           And it is

 2    speculation.

 3                 THE COURT:   Can you rephrase it in terms of a factual

 4    question, Mr. Getty?

 5    BY MR. GETTY:

 6    Q.    Do you find any relationship at all between the Williams

 7    transaction beginning and the filing of this lawsuit?

 8                 MR. LUCAS:   Objection.     Lack of foundation.

 9    Irrelevant.

10                 THE COURT:   Mr. Getty, your response?

11                 MR. GETTY:   I think it's a proper question.         I'll

12    stand by it.

13                 THE COURT:   I'll allow the question.        Go ahead,

14    Mr. Getty.     I'll overrule the objection.

15    A.    I believe so, yes.

16    Q.    And what do you believe?

17    A.    I believe that Lloyd Williams, along with Kentucky Fuel --

18    there were leases that were being reinstated leading up to the

19    signing of the agreement in May of 2012.           And while that was

20    going on, Mr. Brownlow was aware of that.           And so he was aware

21    of the transaction.

22                 MR. LUCAS:   Objection.     Your Honor, he's speculating

23    again.

24                 THE COURT:   I'll let you recross him on it,

25    Mr. Lucas.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 146 of 245 - Page
                                 ID#: 11000


                            STEPHEN W. BALL - REDIRECT EXAM                146

 1                    MR. GETTY:   Okay.

 2    A.      And so he was aware that Mr. Williams was trying to close

 3    the transaction.

 4    Q.      Did, anytime before the lawsuit was filed, Mr. Brownlow

 5    communicate in any way, orally or in writing, that you were in

 6    breach of this covenant to mine because you had not commenced

 7    mining?

 8    A.      No.

 9    Q.      You were asked by Mr. Lucas about the -- any lawsuits

10    where there were any sanctions.

11    A.      Correct.

12    Q.      And you identified the Branham suit?

13    A.      That's correct.

14    Q.      Right.     You know, is that lawsuit like every other lawsuit

15    in Kentucky, online, to your knowledge, where you can go in and

16    look at the docket sheet and all the orders, et cetera?

17    A.      I'm not overly familiar with Kentucky, but my

18    understanding is it would be, just like any other Kentucky

19    case.

20    Q.      Do you understand the word -- what the word "innuendo"

21    means?

22    A.      I have some understanding of that, yes.

23    Q.      Okay.     What's your understanding of the word "innuendo"?

24    A.      Making a statement to where it's left open-ended so an

25    implication can be drawn from it.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 147 of 245 - Page
                                 ID#: 11001


                          STEPHEN W. BALL - REDIRECT EXAM                  147

 1    Q.    An implication that's perhaps not accurate?

 2    A.    It could definitely be a negative inference.

 3    Q.    And in the Branham suit, Mr. Lucas didn't ask you anything

 4    more about that discovery.         Was it a discovery sanction?

 5    A.    It was a -- it was the result of a discovery issue, yes.

 6    Q.    And was it -- I mean, what are we talking about

 7    dollarwise?      Was it a minor amount?

 8    A.    It was similar to this case in the sense that they sought

 9    default judgment.

10    Q.    Okay.     And with respect to the sanction that was entered,

11    what happened to it?

12    A.    It was later set aside.

13    Q.    So it's set side entirely as of this moment?

14    A.    Correct.

15    Q.    Do you think if Mr. Lucas had checked the file and looked

16    at it carefully, like anyone could, do you think he would have

17    seen it was set aside?

18                  MR. LUCAS:   Objection, Your Honor.

19                  THE COURT:   Mr. Getty?    I'll sustain the objection.

20    He said he doesn't know how the system works.            Go ahead,

21    Mr. Getty.

22                  MR. GETTY:   Okay.

23    BY MR. GETTY:

24    Q.    Does that sanction, that minor -- the discovery sanction,

25    does it exist today?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 148 of 245 - Page
                                 ID#: 11002


                          STEPHEN W. BALL - REDIRECT EXAM                  148

 1    A.    No, it was set aside.

 2    Q.    Okay.     Let me show you now what I want to mark as --

 3    Mr. Lucas has got me enamored with marking pleadings.             So I

 4    want to mark as the next exhibit the response, prehearing

 5    memorandum that was filed in these proceedings earlier by John

 6    Kelley.    You have it, don't you?        It'd be 57.

 7                  MR. LUCAS:   No.     I am going to object to that.      I

 8    have used -- marking filings by them, by an adverse party.                 I

 9    don't think it's proper for them to introduce their own filings

10    for the truth of it.

11                  THE COURT:   Well, I don't know that that's what it's

12    being offered for yet.       I'll allow for some initial questions

13    to see where it's going.

14          What number would we be on, Sheila?

15                  THE CLERK:   57.

16                  THE COURT:   Okay.     Plaintiffs' Exhibit 57.

17                  THE CLERK:   Defendants'.

18                  THE COURT:   You can mark it -- Defendants', excuse

19    me.   I'm not ruling it's admissible at this point, but I'll let

20    you question the witness.

21                  MR. GETTY:   Okay.

22                  THE COURT:   Do you have a copy for Mr. Lucas?

23                  MR. GETTY:   I have a copy for the Court and for the

24    witness.

25                  THE COURT:   Does Mr. Lucas have a copy?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 149 of 245 - Page
                                 ID#: 11003


                         STEPHEN W. BALL - REDIRECT EXAM                   149

 1                 MR. GETTY:     Do you have a copy?

 2          You can get the document number.         It's 262, Your Honor.

 3                 THE COURT:     Okay.   And provide that other one to

 4    Mr. Lucas, if you can.        Looks like you have an extra there,

 5    don't you?

 6                 MR. GETTY:     I have an extra for him.

 7                 THE WITNESS:     Thank you.

 8    BY MR. GETTY:

 9    Q.    One of the allegations in this case is that the $10,000

10    retainer amount is due and owing.          In fact, I think there was

11    an exhibit put in that through a certain point in time

12    Mr. Brownlow alleges there's 620,000 plus due and owing to him.

13    Do you recall that?

14    A.    Yes.

15    Q.    If you would flip over to page 20 of 36.

16                 MR. LUCAS:     Your Honor, again, I'm going to object to

17    the witness looking at this document.          To use their own

18    filings, their advocate's filings, and try to have the witness

19    testify from that, I think is totally improper.

20                 THE COURT:     Mr. Getty, your response?

21                 MR. GETTY:     I think it's highly probative and highly

22    relevant as to the issue of whether or not Mr. Brownlow's

23    alleged retainer agreement was, in fact, canceled, or whether

24    or not they were on notice that it was canceled.            Because on

25    page 22 of this document, Mr. Kelley, my predecessor, clearly,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 150 of 245 - Page
                                 ID#: 11004


                         STEPHEN W. BALL - REDIRECT EXAM                   150

 1    after recounting --

 2                 MR. LUCAS:   I'm going to --

 3                 MR. GETTY:   -- several matters, that he now provides

 4    clear notice that Mr. Brownlow's services were and have been

 5    terminated.

 6                 THE COURT:   Okay.    Go ahead, Mr. Lucas, with the

 7    thought you were going to express.

 8                 MR. LUCAS:   I would yield to the Court.        Your Honor

 9    was about to say something.

10                 THE COURT:   This is different than the use that

11    Mr. Lucas made of pleadings, in my view.           There's no need to

12    have the witness reiterate your clients' positions in the

13    pleadings, Mr. Getty.       I've done that.

14            What Mr. Lucas used pleadings, and that includes the

15    affidavits that were filed, to do was to question facts that

16    the Court has to make a determination about in formulating its

17    recommended disposition.       So I do think that the uses are

18    different.     And I've read the pleadings.        So it's not necessary

19    to have a witness reiterate positions that have been stated.

20                 MR. GETTY:   As long as you are aware of it, that's

21    fine.

22                 THE COURT:   I'm certainly familiar with what the

23    defendants' position is on whether that particular course of

24    conduct amounts to termination, yes.

25                 MR. GETTY:   I assumed that, but I wasn't a hundred
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 151 of 245 - Page
                                 ID#: 11005


                          STEPHEN W. BALL - REDIRECT EXAM                  151

 1    percent certain.      I should have known that you -- knowing your

 2    diligence, that you were.

 3                  THE COURT:   Well, I addressed it in the recommended

 4    disposition.

 5                  MR. GETTY:   Okay.

 6                  THE COURT:   Okay.

 7    BY MR. GETTY:

 8    Q.    What is the position of Kentucky Fuel?          And you are the

 9    general counsel.      What is the position of Kentucky Fuel as to

10    whether or not Mr. Brownlow's retainer agreement has been

11    terminated?

12    A.    It has been terminated since 2012.

13    Q.    Okay.     And with respect to -- there's been some sort of

14    innuendo or allegation about the sixth amendment that clarified

15    who was getting what and what amount?

16    A.    Right.

17    Q.    Was the sixth amendment, along with other transaction

18    documents involving the Williams transaction produced in these

19    proceedings to Mr. Brownlow's counsel?

20    A.    To my knowledge, yes.

21    Q.    And at the time they got the sixth amendment, do you

22    believe if they read it, they would understand that any

23    discrepancy in the fifth amendment was being cleared up by the

24    sixth?

25    A.    Yes.     I think it's very straightforward in clarifying the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 152 of 245 - Page
                                 ID#: 11006


                         STEPHEN W. BALL - REDIRECT EXAM                   152

 1    mistakes of the fifth.

 2    Q.    Okay.    There was some reference to, in your affidavits,

 3    the one affidavit where you insisted on confidentiality.              Why

 4    did you insist on confidentiality with respect to certain

 5    aspects of the Williams transaction?

 6    A.    Typically, we always request confidentiality relating to

 7    business transactions, especially ongoing business

 8    transactions.

 9    Q.    Is that a normal business practice or procedure?

10    A.    I find it to be, yes.

11    Q.    And according to your understanding, did you -- did you

12    believe you're under an obligation to protect information

13    concerning that transaction?

14    A.    Yes.

15    Q.    All right.    Ultimately, did you propose that Mr. Brownlow

16    execute a confidentiality agreement?

17    A.    At some point I know that was requested.           I can't remember

18    exactly when that was, but yes.

19    Q.    Okay.    And what happened?     Did he agree?

20    A.    My recollection is he refused to sign it.

21    Q.    Okay.    There also was some reference to the stock

22    transfer.     What, if any, significance did the stock, this

23    transfer of stock -- first of all, what was the stock transfer,

24    the purpose of that?

25    A.    It was -- they were unable to close at the end of January
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 153 of 245 - Page
                                 ID#: 11007


                          STEPHEN W. BALL - RECROSS-EXAM                   153

 1    as originally contemplated.          They originally asked for a short

 2    extension, and then they came back and asked for a second

 3    extension.      And obviously they were having cash flow problems.

 4    And so it was proposed that stock might be a way to acquire an

 5    extension.

 6          At that point it had been dragging on for -- with

 7    Williams, since May of the prior year.            And so we thought it

 8    only made sense that, if we were going to give additional

 9    extensions, they should be supported by some compensation.

10    Q.    Okay.     And was the stock transfer part -- was it a payment

11    pursuant to the extension?

12    A.    Yes.

13    Q.    Okay.     All right.

14                  MR. GETTY:     That's all I have.

15                  THE COURT:     Okay.   Recross, Mr. Lucas?

16                  MR. LUCAS:     Yes.

17    BY MR. LUCAS:

18    Q.    Mr. Ball, if I may borrow one of Mr. Getty's words, in

19    view of the innuendo in his questions about what a search by me

20    or anyone else in the Harlan County suit would have disclosed,

21    are you aware -- I'm sure you are -- that documents in that

22    suit have been sealed?

23    A.    I don't know the extent of the seal.           I know that -- I

24    know that some have been requested.          There are financial

25    documents involved, but I'm not aware of what the status of the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 154 of 245 - Page
                                 ID#: 11008


                           STEPHEN W. BALL - RECROSS-EXAM                  154

 1    record as a whole is.

 2    Q.      So you don't know whether the documents showing what

 3    happened later after the initial sanctions had been sealed or

 4    not?

 5    A.      I don't know.

 6    Q.      On the last point that you were making about when you

 7    cleared up the amounts payable to Kentucky Fuel as not being

 8    that full 11 million shown on the fifth amendment, but in the

 9    sixth amendment -- you're correct, you did produce that sixth

10    amendment to us, right?

11    A.      That's my understanding.

12    Q.      And you produced it in 2016, correct?

13    A.      I'm not aware of the exact time frame.

14    Q.      In that supplemental -- did you not produce it in that

15    supplemental production that was the subject of the renewed

16    sanctions motion that we filed?

17    A.      I don't remember exactly when it was disclosed.

18    Q.      Okay.   Well, if it was produced then, that would have been

19    three years after the affidavits that you and I discussed,

20    where we were talking about whether the plaintiffs knew that it

21    was 11 million versus knew it was 7.5 million or some other

22    number as opposed to 11 million, right?          Because that was in

23    2013.     Do you remember that?

24    A.      Generally.   I think some of them were in 2014, but I -- I

25    generally agree with you.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 155 of 245 - Page
                                 ID#: 11009


                          STEPHEN W. BALL - EXAM BY THE COURT              155

 1    Q.      Okay.     Mr. Getty asked you a few questions about the

 2    blacklined agreement and the prior drafts, and you were candid

 3    enough to say you didn't remember about all that.            In fact, in

 4    your document production in this case, you didn't produce any

 5    of those emails back and forth between you and Mr. Schmid or

 6    any of the blacklined leases, did you -- or, excuse me,

 7    blacklined fourth amendment?

 8    A.      I don't know.        I know we conducted email searches.     I

 9    don't know if -- if any of these were a part of that disclosure

10    or not.

11    Q.      And had all of those been produced, they might shed more

12    light on who drafted which document first, I'm sure, wouldn't

13    they?

14    A.      If they were available, I'm sure that they would, yes.

15    Q.      You testified -- or strike that.

16                    MR. LUCAS:     That's all I have, Your Honor.

17                                    EXAM BY THE COURT

18                    THE COURT:     Okay.   I have a few questions for you,

19    Mr. Ball.

20            The questioning about this Branham case and the sanction

21    that was imposed and that you testified about was lifted was

22    all focused on sanctions imposed by courts.            And that was the

23    use of my term from the questioning I engaged in with

24    Mr. Justice yesterday.

25            Are you aware of any Court finding that Kentucky Fuel
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 156 of 245 - Page
                                 ID#: 11010


                       STEPHEN W. BALL - EXAM BY THE COURT                 156

 1    Corporation has violated a Court order but not imposing a

 2    sanction?

 3                THE WITNESS:     And I'm just trying to think, Your

 4    Honor.   There's not one coming to mind as we sit here today.

 5    And I'm also having -- off the top of my head, trying to draw a

 6    distinction between these two defendants because --

 7                THE COURT:     Well, you can lump them together.         That's

 8    perfectly fine.     I'll restate the question.

 9          Are you aware of any Court finding that either of the

10    defendants, Kentucky Fuel Corporation, James C. Justice

11    Companies, Inc. violated a Court order but that that finding

12    did not result in the imposition of a sanction?

13                THE WITNESS:     I can't think of one offhand.        We've

14    had a couple of things over the course of litigation that we've

15    been late on before, but we've always corrected.            But off the

16    top of my head, I can't recall if those were specific to Court

17    orders, but I -- I don't recall anything that specifically

18    violated a Court order.

19                THE COURT:     The sanction that was imposed in the

20    Branham case -- am I pronouncing that correctly?

21                THE WITNESS:     Yes, sir.

22                THE COURT:     -- do you recall when that was imposed?

23    You can give me an approximate date, month or year.

24                THE WITNESS:     What's strange is I'm recalling the

25    month.   It was in October.       But I can't recall if it was 2013
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 157 of 245 - Page
                                 ID#: 11011


                       STEPHEN W. BALL - EXAM BY THE COURT                   157

 1    or '14.

 2                THE COURT:     Okay.     You think it was one of those two

 3    years, sir?

 4                THE WITNESS:     I do, yes, sir.

 5                THE COURT:     All right.     I think it's clear from your

 6    testimony that you're a skilled attorney.           And I'm going to ask

 7    you some questions.      And I want to tread carefully because I

 8    assume as a part of your training and your experience you've

 9    become well versed in attorney-client privilege, correct?

10                THE WITNESS:     Yes, sir.     I'm sorry to interrupt.           I

11    think it was 2013 --

12                THE COURT:     Okay.

13                THE WITNESS:     -- on the last question.        Because

14    Mr. Dudley was still working for us when that occurred.                And he

15    was not with us in the fall of '14.          So in your prior question,

16    I think it was 2013.

17                THE COURT:     Okay.     That's helpful.     Thank you.

18                THE WITNESS:     I'm sorry.

19                THE COURT:     No.     You don't need to apologize.        That's

20    helpful.    Thank you for the clarification.           So again, I --

21    balancing both the need for me to determine the truth of these

22    matters and of course the referral me but also protect any

23    privilege that might apply, I'm going to tread carefully with

24    these questions.     If you have concern -- you are ably

25    represented.     If you have concern about the potential
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 158 of 245 - Page
                                 ID#: 11012


                       STEPHEN W. BALL - EXAM BY THE COURT                 158

 1    privileged nature of an answer, let me know.           Okay?

 2                THE WITNESS:     Yes, sir.

 3                THE COURT:     All right.     You were present in the

 4    courtroom when I questioned Mr. Justice about his nonattendance

 5    at his deposition, correct?

 6                THE WITNESS:     Yes.

 7                THE COURT:     And you saw Mr. Getty question him about

 8    those same events, correct?

 9                THE WITNESS:     Yes.

10                THE COURT:     And is it true that you traveled with

11    Mr. Justice on the day before the deposition that you appeared

12    for and that was taken by the plaintiff?

13                THE WITNESS:     It is true, yes.

14                THE COURT:     How long was that trip from start to

15    finish, roughly?

16                THE WITNESS:     Approximate, as I recall, it began

17    probably at 7:00 or 8:00 a.m. in the morning for us.             I think

18    it's about an hour flight to Chicago, maybe an hour and a half.

19    And then we met in the engineering firm's office for

20    practically an entire day.          And then I think we flew back to

21    Roanoke, it was relatively late in the day.           I think it was

22    probably 9:00 p.m. or 10:00 p.m.          So it was a 12- to 14-hour

23    day, approximately.

24                THE COURT:     And where did you go next, once you

25    arrived back in Roanoke?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 159 of 245 - Page
                                 ID#: 11013


                       STEPHEN W. BALL - EXAM BY THE COURT                 159

 1                THE WITNESS:     I went home for the evening, because I

 2    knew I had to leave early the next morning for Knoxville.

 3                THE COURT:     And that was to attend your deposition?

 4                THE WITNESS:     Yes, sir.

 5                THE COURT:     Okay.   Did you speak with Mr. Justice

 6    between that time and your deposition?

 7                THE WITNESS:     I did not, no, sir.

 8                THE COURT:     Now, on the day before, were you with

 9    Mr. Justice on that day, do you recall, the day before the trip

10    to Chicago?

11                THE WITNESS:     He and I were definitely near one

12    another.    We were with other people as well.         I don't recall --

13    I don't recall exactly how much time he and I spent together,

14    per se, but we were definitely at the same meeting.

15                THE COURT:     Okay.   Is that the meeting in Chicago, or

16    you mean the day before the Chicago meeting?

17                THE WITNESS:     Oh, I mean the day in Chicago.         I may

18    have misunderstood the question.

19                THE COURT:     It was a poorly worded question.         So the

20    day before that meeting in Chicago, do you recall if you were

21    with Mr. Justice that day?

22                THE WITNESS:     I don't recall.

23                THE COURT:     Okay.   Did you have any discussions with

24    Mr. Justice about his intention to appear for his deposition?

25                THE WITNESS:     I did not discuss it with him directly.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 160 of 245 - Page
                                 ID#: 11014


                       STEPHEN W. BALL - EXAM BY THE COURT                 160

 1                 THE COURT:     At no time prior to the deposition that

 2    was to occur on the same day of yours, you had any discussion

 3    with Mr. Justice about his intention to appear or not appear

 4    for his deposition?

 5                 THE WITNESS:     Not on that deposition.      We did have

 6    depositions that were attempting to be scheduled earlier in the

 7    year.    And I know that I worked with him some on those.            But

 8    for the ones in the October, November time frame, he was

 9    dealing directly with Mr. Dudley on that.           And I was dealing

10    directly with Mr. Dudley on my own as well.           So I was not

11    discussing that with Mr. Justice.

12                 THE COURT:     Did you ever become aware of whether he

13    intended to appear for his deposition by any source, Mr. Ball?

14                 THE WITNESS:     Actually, I found out from Mr. Dudley

15    when -- I thought I was going to be able to do my deposition

16    early in the morning.        And he advised me that Mr. Lucas said

17    that he couldn't do that because that slot was originally

18    reserved for Mr. Justice.        And that was the first time I became

19    aware.    And I'll be honest with you, Your Honor, because

20    Mr. Dudley had -- the only thing he had represented to me is

21    that he thought it was something he would get worked out with

22    Mr. Lucas.     And so he just thought that I would be able to

23    slide into that early morning slot that next day in Knoxville,

24    and then Mr. Lucas declined to do that.          That was the first

25    time I had heard that Mr. Justice was not appearing and that it
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 161 of 245 - Page
                                 ID#: 11015


                       STEPHEN W. BALL - FURTHER CROSS-EXAM                 161

 1    was potentially an issue with Mr. Lucas.

 2                  MR. GETTY:     Excuse me.

 3                  THE COURT:     Did you and Mr. Justice have any

 4    discussion about this case on that evening when you returned to

 5    Roanoke and you went your separate ways because it was late in

 6    the day and you went home?           Did you have any discussion with

 7    Mr. Justice about this case at that time?

 8                  THE WITNESS:     No.

 9                  THE COURT:     All right.    Okay.    Do counsel have

10    follow-up questions to mine?           Mr. Lucas?

11                  MR. LUCAS:     I may have just a couple brief ones, Your

12    Honor.

13                          FURTHER CROSS-EXAMINATION

14    BY MR. LUCAS:

15    Q.    Mr. Ball, it wasn't clear to me what you said.            I believe

16    the Court asked you this, but it wasn't totally clear to me.

17    When did you first learn that Mr. Justice was not going to

18    appear for his deposition?

19    A.    It was whenever Mr. Dudley advised me that my deposition

20    would not start until later in the day.             Because originally he

21    had told me he thought we would be able to get started earlier.

22    I can't remember if that was the night before or the morning

23    of.

24    Q.    Okay.     And had you ever at any time -- the depositions

25    were in November, right?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 162 of 245 - Page
                                 ID#: 11016


                      STEPHEN W. BALL - FURTHER CROSS-EXAM                 162

 1    A.    I believe they were, yes.

 2    Q.    And I think we've established they were the 7th and 8th of

 3    November.     Anytime in the month of November, did you discuss

 4    with Mr. Justice that he was scheduled to be deposed?

 5    A.    No.

 6    Q.    Topic never came up?

 7    A.    No.    Well, you mean anytime in the month of November?

 8    Q.    Yes.    Before the depositions.

 9    A.    Not before the depositions.

10    Q.    When you learned that he was not going to appear for his

11    deposition, did you ask why?

12    A.    No.

13                 MR. LUCAS:   That's all I have.

14                 THE COURT:   Mr. Getty, do you have any follow-up

15    questions, sir?     Certainly there were new matters raised by me.

16    You --

17                 MR. GETTY:   Not on that.     I just want to note for the

18    record, because there was a reference to affidavits in 2016.

19    These two affidavits, Exhibit 39 and Exhibit 38, were executed

20    by Mr. Ball in December 2014 and August 2013, not 2016.

21                 THE COURT:   I don't remember the dates.        But if there

22    was confusion, the documents will speak for itself.             Mr. Lucas,

23    any comment on that?

24                 MR. LUCAS:   The affidavit I think I was referring to

25    was the one that he gave in 2013.         I believe that's what I
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 163 of 245 - Page
                                 ID#: 11017


                      STEPHEN W. BALL - FURTHER CROSS-EXAM                 163

 1    said.

 2                 THE COURT:   Well, as I say --

 3                 MR. LUCAS:   It's all right.

 4                 THE COURT:   -- the documents will speak for

 5    themselves.

 6            Mr. Ball, you can step down.      Of course you can remain in

 7    the courtroom as a party representative.

 8            All right.   Mr. Getty, further evidence on behalf of the

 9    defendants, sir?

10                 MR. GETTY:   We may have some rebuttal by Mr. Justice.

11                 THE COURT:   Potential sur rebuttal, it sounds like?

12                 MR. GETTY:   Yes, sir.

13                 THE COURT:   All right.     Mr. Lucas, your rebuttal

14    proof, sir?

15                 MR. LUCAS:   We'll call Mr. Brownlow, Your Honor.

16                 THE COURT:   Okay.    I will have you sworn again just

17    as a precaution, sir.       If you would direct your attention to

18    the clerk for me, please.

19                          WILLIAM G. BROWNLOW - SWORN

20                 THE COURT:   Mr. Lucas, if you -- what's your best

21    estimate of how long your rebuttal case will take?

22                 MR. LUCAS:   Ten minutes, perhaps.

23                 THE COURT:   Including any additional witnesses?

24                 MR. LUCAS:   Yes, Your Honor.      Yes, Your Honor.      And

25    just so you know, because it's contrary to what I said earlier,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 164 of 245 - Page
                                 ID#: 11018


                    WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM              164

 1    we're not going to call Mrs. Combs.          It'll only be

 2    Mr. Brownlow.

 3                THE COURT:    Sheila, I'm going to try to wrap it up

 4    today.   Do you need -- are you going to request overtime

 5    utilities -- is that why you asked?          Or do you have a

 6    commitment?

 7                THE CLERK:    I was going to make a phone call if we

 8    were going to go past 6:00.

 9                THE COURT:    It may be close to 6:00.        We'll see.       I'd

10    like to wrap it up.      I don't think anyone wants to come back

11    just to see each other again tomorrow morning.

12                MR. LUCAS:    I'm sorry, I didn't mean to interrupt.

13                THE COURT:    Go ahead.

14                MR. LUCAS:    When I was referring to ten minutes, I

15    expect my questioning of Mr. Brownlow right now to last 10

16    minutes or less.

17                THE COURT:    We'll see how it goes.       Go ahead with

18    your questioning.

19                          FURTHER DIRECT EXAMINATION

20    BY MR. LUCAS:

21    Q.    Mr. Brownlow, you've heard the testimony given by Mr. Ball

22    and Mr. Justice, correct?

23    A.    Yes, sir.

24    Q.    I'm going to ask you a few direct questions to understand

25    as to things that they have said.         You've heard the testimony,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 165 of 245 - Page
                                 ID#: 11019


                       WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM           165

 1    I believe, by Mr. Justice that you made representations to him

 2    or someone at Kentucky Fuel about the quality of the coal.

 3            And let me orient you.        This would be in the time frame of

 4    when you were negotiating the -- the original assignment of

 5    leases back in 2005.           Did you make any representations to

 6    anyone from Kentucky Fuel about the quality of the Fivemile

 7    coal?

 8    A.      No.

 9    Q.      Okay.     Did you --

10    A.      And --

11    Q.      Yeah.     Go ahead.

12    A.      -- may I explain that?

13    Q.      Please do.

14    A.      In January of 2005, I had made a loan to a Mr. Ravon

15    Wolford and his entity, so that to provide financing for him to

16    buy the Deep Wood permit and leases and the Fivemile permit

17    application and leases.           And I have taken this security first

18    interest in both of those four estates, the two -- or the

19    permit, the permit application, and the two packages of leases.

20            His note was due in July.        He did not pay.   I began trying

21    to collect first and then foreclose second.           And the

22    foreclosure process took some time, and so it was actually -- I

23    think it was the 25th of September 2005 when I finally was

24    approved under the foreclosure process in Breathitt County.

25            Once the foreclosure process was complete.         I actually did
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 166 of 245 - Page
                                 ID#: 11020


                    WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM              166

 1    not have a document to pick up or a title to pick up or

 2    anything like that.        Mr. Wolford was not coming forth with the

 3    documents, and so I felt a little bit like trying to bathe an

 4    octopus in the dead of night.           I was looking for things and I

 5    didn't know what I was finding.           And I didn't know what I

 6    should be getting.        And so I started digging, trying to find

 7    leases and trying to find the other aspects of this property.

 8                 THE COURT:     Can I interrupt you for just a minute?

 9          (Off the record.)

10                 THE COURT:     Okay.   Mr. Brownlow, if you can complete

11    your thought, and the court reporter may be able to help you

12    with the last thing that you said.           Can you return to where you

13    were, sir?

14                 THE WITNESS:     Yes, sir.

15                 THE COURT:     Go ahead.

16    A.    After I finished the foreclosure procedure on the 25th of

17    September, I began trying to research and find information on

18    the assets that I had, and at about the same time Steve Sarver

19    of Kentucky Fuel came on the scene and indicated they were

20    interested in acquiring the leases and permits and the permit

21    application.     And so 10 days, 12 days, somewhere in that

22    neighborhood after I had acquired them, I transferred and sold

23    to Kentucky Fuel.

24    Q.    So you owned these properties prior to the transfer of

25    them for a total of less than two weeks?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 167 of 245 - Page
                                 ID#: 11021


                    WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM              167

 1    A.    Yes, sir.

 2    Q.    And during that time, did you have access to any core

 3    drillings data?

 4    A.    No, sir.

 5    Q.    Did you ever give any core drillings data, such as some of

 6    the exhibits that we have seen, to anyone at Kentucky Fuel?

 7    A.    I don't recall doing that.

 8    Q.    Okay.    You've heard Mr. Justice's testimony that you made

 9    representations to either him or perhaps someone at Kentucky

10    Fuel that -- that all necessary permits to mine the Fivemile

11    properties have been obtained.        Do you remember that testimony?

12    A.    Yes, sir.

13    Q.    Did you ever make a representation like that?

14    A.    No, sir.

15    Q.    At the time did you know all of the permits that were

16    required --

17    A.    No, I did not.

18    Q.    -- by every agency?

19    A.    I'm sorry.

20    Q.    I was slow with the end of the sentence.           I apologize.

21    Did you know all of the permits from every agency that would be

22    required to mine the property?

23    A.    No, sir.

24    Q.    All right.    Did you make any representations about that to

25    Kentucky Fuel other than the representations in the selling
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 168 of 245 - Page
                                 ID#: 11022


                     WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM             168

 1    document that you were transferring them as is?

 2    A.    I made no representations, other than the selling

 3    documents.

 4    Q.    Okay.     Since then have you learned how much would be

 5    required if someone wants to find out if the land was properly

 6    permitted, you know, how difficult it is to find that out?

 7    A.    Well, in my experience, there are federal agencies that

 8    issue these permits and the willingness to pick up a phone or

 9    to call an engineering firm and ask them to pick up the phone

10    is the basic knowledge required to find out if they have a

11    permit.      For example, the State of Kentucky, you can call

12    either the home office in Frankfort or the regional office,

13    which was at that time in London, and they're more than willing

14    to tell you the status of a given property as far as the

15    Kentucky Department of Natural Resources is concerned.              And I

16    think the same is true with the federal government and with the

17    Corps of Engineers.

18    Q.    Okay.     And you heard Mr. Ball's testimony about you never

19    sent a letter or said, basically, why are you not mining?

20    A.    Yes.

21    Q.    And did you have conversations with Mr. Ball or any

22    representatives of Kentucky Fuel in which you asked them, when

23    are you going to mine, when are you going to mine?

24    A.    Yes, I did.

25    Q.    And how many occasions?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 169 of 245 - Page
                                 ID#: 11023


                     WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM             169

 1    A.     Many, many.

 2    Q.     Can you give us a better idea of that, of how many and

 3    over what period of time?

 4    A.     I would say that most of my contact, after I had completed

 5    the purchase for them under the contract basis of the Benton,

 6    Bevins properties in Pike County and the Logan County

 7    properties in West Virginia, they brought Marc Merritt on, and

 8    so most of my dealings, particularly in the Kentucky

 9    properties, was with Mr. Merritt.         And I sent him -- called him

10    on the telephone and sent him emails multiple times asking him,

11    what is the status, when are we going to start mining Kentucky

12    Fuel's obligation under the leases at Fivemile.

13    Q.     What did he tell you?

14    A.     He said, I'll have to check with Jay, and as soon as Jay

15    gives me an answer, I'll let you know.

16    Q.     Did you then typically get an answer back from Jay through

17    him?

18    A.     No, I did not.

19    Q.     Or from Jay directly?

20    A.     No.

21    Q.     Okay.    During the course of all this, did anyone from

22    Kentucky Fuel say something to the effect, what are you talking

23    about, you know, you know that coal is no good and we're not

24    going to mine it because it's poor quality coal?

25    A.     No.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 170 of 245 - Page
                                 ID#: 11024


                    WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM              170

 1    Q.    Or words to that effect?

 2    A.    No, sir.

 3    Q.    Did you ever get any -- even so much as an email from them

 4    to that effect?

 5    A.    No, sir.

 6    Q.    You heard Mr. Ball ask questions and testify about his

 7    understanding of the phrase industrial -- the "industry

 8    standards" in Article 10, and that -- how that word -- words

 9    "industry standards" modifies the obligation to maximize the

10    extraction of coal.       What was your understanding of that

11    phrase, based upon the negotiations that you had with Mr. Ball

12    and Mr. Merritt?

13    A.    Well, let me back up and give a little history as part of

14    my answer.     In 2000 --

15                 MR. GETTY:     I'd ask that he answer the question

16    first.

17                 THE COURT:     We are getting into some pretty narrative

18    descriptions, Mr. Lucas.           At this late hour, can you narrow or

19    focus your questions for us, please?

20                 MR. LUCAS:     Yes.

21    BY MR. LUCAS:

22    Q.    What was your understanding -- based upon the negotiations

23    that you had at The Greenbrier that everybody has talked about

24    what was your understanding of the "industry standards" as that

25    phrase is used in the covenant to mine in Article 10 of the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 171 of 245 - Page
                                 ID#: 11025


                   WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM               171

 1    fourth amendment?

 2    A.    That Kentucky Fuel had promised that they would mine the

 3    property and that the language with regard to industry

 4    standards dealt entirely with this general notion that out of

 5    100 percent of the coal you can't get 100 percent; you can get

 6    some number less than that, say, 90 percent, because sometimes

 7    there's coal that is either lost to scrap or lost over the side

 8    or just doesn't make its way into the truck and down the hill.

 9    Q.    You heard Mr. Ball's testimony that he somehow knew what

10    you were aware of in connection with Mr. Williams's efforts to

11    try to close the Williams-NewLead transaction.            Prior to the

12    time that you and your son first heard about NewLead from

13    Mr. Justice, prior to that, were you aware that Mr. Williams

14    was trying to close that transaction?

15    A.    No.

16    Q.    One last question just on a document.          In connection with

17    all of the discussion that we've had yesterday and prior to

18    that in this lawsuit about the various tax returns, are you

19    familiar with affidavits that were filed on behalf of the

20    defendants explaining those tax returns?

21    A.    Yes, sir.

22    Q.    All right.    I'd like to have this one tendered to the

23    witness just for identification, Your Honor.

24                THE COURT:    Okay.    Meaning you don't intend to admit

25    it or you may?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 172 of 245 - Page
                                 ID#: 11026


                    WILLIAM G. BROWNLOW - FURTHER DIRECT EXAM              172

 1                 MR. LUCAS:   After he does.

 2                 THE COURT:   Okay.

 3                 MR. LUCAS:   I am going to ask it be admitted.          I'm

 4    not going to ask him any questions on it.

 5                 THE COURT:   Oh, okay.     So that is going to be

 6    Plaintiffs' --

 7                 MR. LUCAS:   I'll just ask him if he recognizes this

 8    part of the record.

 9                 THE COURT:   That's fine.     Objection, Mr. Getty?       You

10    can remain seated.

11                 MR. GETTY:   I'm certainly inclined to object at this

12    point.   This is supposedly rebuttal.         I mean, let's just get

13    this done.     I'm not going to object.

14                 THE COURT:   Okay.    Your question, Mr. Lucas?

15    BY MR. LUCAS:

16    Q.    You've seen this affidavit before filed by the defendants

17    in this litigation, correct?

18    A.    Yes.

19                 MR. LUCAS:   Okay.    Your Honor, I would offer it as

20    the next exhibit.

21                 THE COURT:   And that's going to be Plaintiffs' 41,

22    correct, Sheila?

23                 THE CLERK:   Yes.

24                 THE COURT:   Objection, Mr. Getty?

25                 MR. GETTY:   I said no.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 173 of 245 - Page
                                 ID#: 11027


                     WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM              173

 1                  THE COURT:   Okay.   That will be admitted into

 2    evidence as Plaintiffs' Exhibit 41.

 3                  MR. LUCAS:   Nothing further, Your Honor.

 4                  THE COURT:   Okay.   Mr. Getty, cross-examination, sir?

 5                                CROSS-EXAMINATION

 6    BY MR. GETTY:

 7    Q.    Let's just sort of go in reverse order.          Isn't it a fact

 8    that you introduced Mr. Williams to Kentucky Fuel?

 9    A.    Mr. Williams actually made a deal --

10    Q.    I prefer a yes or no and then you can explain, please.

11    A.    I think I did introduce him back in probably 2005 or '6,

12    somewhere in there.

13    Q.    Okay.     And you understood at the time that you introduced

14    Mr. Williams that he was interested in the possibility of

15    acquiring the Fivemile leases and permits, plus even more in

16    terms of permits, right?

17    A.    I didn't know about the even more part.          But in 2005 or

18    '6, whenever I first introduced him, that's what he said he was

19    interested in.

20    Q.    You knew from the outset he was very keenly interested in

21    the Fivemile permits and leases?

22    A.    He told me those were the two permits he was interested

23    in, because he paid Mr. Wolford $2 million for them after

24    Mr. Wolford no longer owned them.         And he was trying to figure

25    out some way to get his money back.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 174 of 245 - Page
                                 ID#: 11028


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               174

 1    Q.    So you go as far back as 2005 with Mr. Williams?

 2    A.    No.

 3    Q.    You said 2005?

 4    A.    Well, what I said was that he told me that's what he had

 5    done in that time period.

 6    Q.    Okay.   And isn't it a fact, Mr. Brownlow, you and

 7    Mr. Schmid actually helped Mr. Williams obtain certain leases,

 8    didn't you?

 9    A.    I don't have a recollection of that.

10    Q.    You don't have a recollection that you assisted him in

11    acquiring some of the leases in that general area?

12    A.    I don't know what leases he has, so I'm having a hard time

13    figuring out what you're talking about.

14    Q.    When Mr. Wolford defaulted, did you ask him why he didn't

15    mine the coal?

16    A.    Did I ask Mr. Wolford?       I never met Mr. Wolford.

17    Q.    But you granted him -- you transferred certain Fivemile

18    permit leases to him, right?

19    A.    To Mr. Wolford?     No, I never did.

20    Q.    Well, what was Mr. Wolford mining or what did he purport

21    to mine?

22    A.    Mr. Wolford bought the Deep Wood leases and the Deep Wood

23    permit and the Fivemile leases and the Fivemile permit

24    application from Doug Terry --

25    Q.    Okay.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 175 of 245 - Page
                                 ID#: 11029


                     WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM              175

 1    A.    -- in January of 2005.

 2    Q.    And you loaned him the money to do that?

 3                  MR. LUCAS:   Let him finish.

 4                  THE COURT:   He does need to be able to finish the

 5    answer.

 6          Go ahead, Mr. Brownlow.

 7    A.    And I helped provide the financing in January of 2005 to

 8    Mr. Wolford for him to buy those from Mr. Terry.

 9    Q.    Okay.

10    A.    And when he did not pay me in -- six months later when the

11    notes were due, I began collection and ultimately foreclosed on

12    them, which resulted in --

13    Q.    Go ahead.

14    A.    -- which resulted in foreclosure, I mentioned, on, I

15    think, September 25 --

16    Q.    Okay.

17    A.    -- 2005.

18    Q.    And the Deep Wood and the Fivemile leases and permits were

19    held by Mr. Terry, and you financed Mr. Wolford to purportedly

20    buy them, right?

21    A.    That was -- that was my understanding of the transaction.

22    Q.    And you took security interest in the leases and permits?

23    A.    Well, I actually took -- my actual security interest was

24    in the ownership of the corporations that owned those leases

25    and permits.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 176 of 245 - Page
                                 ID#: 11030


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               176

 1    Q.    That owned them.      Okay.   Are you saying that he basically

 2    bought the stock of the corporation that held title to the

 3    Deepwood and Fivemile leases permits?

 4    A.    I think one was a corporation and one was an LLC.

 5    Q.    And you took a security interest in -- a membership

 6    interest or the stock, which you foreclosed on?

 7    A.    Correct.

 8    Q.    And you did that within how many months?           Six months or

 9    less of his default in paying you?

10    A.    The note was a six month note.

11    Q.    Okay.   So six months came due and he didn't pay you, and

12    you sued him and foreclosed, correct?

13    A.    Ultimately, I foreclosed.

14    Q.    So you didn't wait two years to enforce that obligation

15    against Mr. Wolford, did you?

16    A.    Well, his note was really quite clear with regard to for

17    when it was due.

18    Q.    My question was:      You didn't wait two years to take action

19    against him, did you?

20    A.    I took action after six months.

21    Q.    All right.    Not two years?

22    A.    Six months is not two years, that's correct.

23    Q.    And with respect to this clause that you are trying to

24    enforce here, paragraph 10 in the fourth amendment -- fourth

25    assignment, you waited almost two years to try and invoke it
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 177 of 245 - Page
                                 ID#: 11031


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               177

 1    against Kentucky Fuel, didn't you?

 2    A.    I think the calendar speaks for itself.

 3    Q.    If you executed it in November of 2010 and you filed the

 4    lawsuit in May of 2012, so that would be one month in 2010, all

 5    the months in 2011, and then another five months, so that's --

 6    how many months?     16, 17 months?

 7                MR. LUCAS:    Objection.     Relevance.

 8                THE COURT:    I'll overrule the objection.         Go ahead,

 9    Mr. Brownlow.

10    BY MR. GETTY:

11    Q.    Isn't that correct, that's 16 -- I'm terrible with math.

12    I'll just tell you that right up front.          But that would be

13    November and December of 2010, so two months there, 12 months

14    in 2011, so that's 14 months.        And then you got another 5

15    months into May.     That's really actually 19 months, almost two

16    years, isn't it?

17    A.    Well, I think it's 18 months, if you actually add it up.

18    Q.    Did you ask Kentucky Fuel to give up the Deep Wood leases

19    and permits so you could flip it to Mr. Hoops?

20    A.    Actually, they said that they had no interest --

21                MR. LUCAS:    Your Honor, objection.       It's beyond the

22    scope of the direct.

23                THE COURT:    I do think it was, Mr. Getty.         Do you

24    think that was a matter covered on direct examination?

25                MR. GETTY:    I believe that he opened up the door when
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 178 of 245 - Page
                                 ID#: 11032


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               178

 1    he talked about what the discussions were with, you know, our

 2    transaction.

 3                 THE COURT:   Mr. Lucas?

 4                 MR. LUCAS:   I'm not sure what that means when he says

 5    what the discussions were with our transaction, how that opens

 6    the door to something about Mr. Hoops with respect to property

 7    that is not the subject of this lawsuit.

 8                 THE COURT:   Okay.    I'm going to overrule the

 9    objection.      I understand.

10          Mr. Getty, do try to tailor your questioning to the

11    subject matters that were covered on direct examination.              The

12    question was:      "Did you ask Kentucky Fuel to give up the Deep

13    Wood leases and permits so you could flip it to Mr. Hoops?"

14    BY MR. GETTY:

15    Q.    Answer.

16    A.    Actually, they asked me to take them back.           They wanted

17    rid of them.      They didn't want them and said the reason they

18    didn't want them is that they did not have any of the mineral

19    leased in that permitted area any longer.

20    Q.    Uh-huh.

21    A.    And so they wanted to get rid of that and asked me to find

22    somebody else who would be interested.

23    Q.    And then you transferred them to Mr. Hoops and --

24    according to your earlier testimony, you transferred them to

25    Mr. Hoops, and I think you said and made a lot of money.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 179 of 245 - Page
                                 ID#: 11033


                      WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM              179

 1    A.     I don't think that's what I said.        What I said was I got

 2    rid of them.

 3    Q.     And then with respect to Kentucky Fuel, do you know how

 4    much they paid you from day one up until now in minimum

 5    royalties?

 6                   MR. LUCAS:   Objection, Your Honor.     This really is

 7    beyond the scope.

 8                   THE COURT:   It is.   I'll sustain that.

 9           Your next question, Mr. Getty.

10    BY MR. GETTY:

11    Q.     And Exhibit 8 in the information, you said, you never had

12    any core data.       Did you give this information that was

13    generated by Doug Terry to my clients?

14    A.     I don't recall giving it to them, no.

15    Q.     If they said -- they said earlier in the testimony;

16    Mr. Justice said that that was the case, that you gave it to

17    him.    If he says that, are you disputing his testimony or are

18    you just saying you may have and you just don't recall?

19    A.     My recollection is Mr. Terry was more than willing to

20    share his data with anybody who asked for it.            So I don't

21    recall whether he shared it with them or not.

22    Q.     Okay.     Is it your testimony here today, sir, that under

23    this paragraph 10 of the covenant to mine, that it was your

24    understanding at all times that my client was obligated to

25    start mining that coal whether they lost money or made money?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 180 of 245 - Page
                                 ID#: 11034


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               180

 1    A.      Well, here's -- here's the lead-up to --

 2    Q.      Can I get an answer?    Yes or no, is that your position as

 3    you understand it?

 4    A.      My position is is that that paragraph is quite clear that

 5    this coal is to be mined, and that they made a promise to mine

 6    it.     Now, in order to understand how you get to that point, you

 7    have to understand the history of this and how it has been

 8    brought forward.     And the way it's been brought forward --

 9                 MR. GETTY:   Your Honor, can I get an answer as to,

10    you know, whether it's his position we have to mine the coal

11    even if we lose money?

12                 THE COURT:   You did.    Your question was, yes or no,

13    is that your position as you understand, I believe.             And I may

14    have the phrasing a little mixed up.          And he stated what his

15    position was.     He's explaining now.       I think it's a fair

16    response.

17    A.      The history of what happened was Kentucky Fuel had

18    obtained these properties through the original assignments in

19    2005.     That went along for a few years, and then finally, in

20    2009, I started getting calls from landowners who said, we're

21    not getting paid our annual minimum royalties.            And so I tried

22    to get in touch with the folks at Kentucky Fuel, and they're

23    difficult to get through to and seldom either answer the phone

24    or return phone calls.

25            So I decided, well, I don't want this thing to get broken
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 181 of 245 - Page
                                 ID#: 11035


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               181

 1    up and lost, so I need to go ahead and renew these leases.

 2    Many of the leases had expired on their own terms.             And many of

 3    them just simply had not been paid the annual minimum

 4    royalties.        So I formed --

 5                 THE COURT:     Okay.   I am going to interrupt you.

 6    Mr. Getty, this is nearly verbatim of what was described at the

 7    outset of his initial testimony on direct examination days ago.

 8    Is there another topic --

 9                 MR. GETTY:     Maybe I can sort of crystallize it and

10    get it --

11                 THE COURT:     Be more specific.

12                 MR. GETTY:     Yeah.

13    BY MR. GETTY:

14    Q.      Isn't it a fact that you've taken the position in this

15    litigation that my client was obligated -- is obligated to mine

16    that coal whether or not they can make money in mining it?                 Yes

17    or no?

18    A.      Yes, they're obligated to mine the coal.

19    Q.      And from the time that you executed that covenant in

20    November of 2010, isn't it true that there is not one letter,

21    not one note, not one communication in writing of any sort

22    directing them to commence mining?

23    A.      There is much conversation and many emails with regard to

24    that.

25    Q.      Uh-huh.     Do you think this was an important matter, that
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 182 of 245 - Page
                                 ID#: 11036


                     WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM              182

 1    they had to mine this coal?

 2    A.    Absolutely.

 3    Q.    And you never reduced any demand on that important matter

 4    to writing, did you?

 5    A.    I think Mr. Schmid's letters indicate that they defaulted

 6    under the agreement.

 7    Q.    Have you ever heard the phrase "Where's Waldo?"            Where's

 8    Mr. Schmid?      He's not here, is he?

 9                  THE COURT:   Mr. Getty, questions.

10    BY MR. GETTY:

11    Q.    Is Mr. Schmid here?

12    A.    No.

13    Q.    Did you call him as a witness?

14    A.    No.

15    Q.    Okay.     I just have one other point.       There was a schedule

16    of cases put into the record.        Do you know whether that was

17    accurate or not, Exhibit 15, Plaintiffs'?

18    A.    I didn't prepare that schedule.

19    Q.    Okay.     Did you check or make any attempt to verify whether

20    it was current in any respect?

21    A.    None whatsoever.

22    Q.    Did you make any effort to -- to determine that virtually

23    every case on that list, except for maybe three or four, had

24    long ago been settled or dismissed?          Did you make any effort to

25    do that?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 183 of 245 - Page
                                 ID#: 11037


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               183

 1    A.    I did not.

 2    Q.    Do you know whether your lawyers did?

 3    A.    That's privileged.

 4    Q.    Would you assume that your lawyers would be diligent

 5    enough --

 6                THE COURT:    The relevance of that, Mr. Getty?

 7                MR. LUCAS:    Your Honor, I object.       I'm going to

 8    object to the relevance.

 9                MR. GETTY:    It's --

10                MR. LUCAS:    Let me finish, please.

11                MR. GETTY:    I'll withdraw the question.

12                THE COURT:    Actually, I started -- I asked the

13    question.    So I want to hear Mr. Getty's response.           And then

14    I'll certainly hear from you as well, Mr. Lucas.

15                MR. LUCAS:    I'm sorry, I didn't mean to interrupt.            I

16    didn't hear your question.

17                THE COURT:    My question was:      What's the relevance?

18                MR. GETTY:    I think the relevance is, you know, this

19    case has been nothing but sort of implication and innuendo.

20    And, you know, to come into this Court and to present a witness

21    with a list of cases that were long ago dismissed to create the

22    impression -- to poison this Court or to create the impression

23    we're bad guys and we still have these cases out there.              Most

24    of those cases have been dismissed.         I have a schedule that

25    would tell you that.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 184 of 245 - Page
                                 ID#: 11038


                    WILLIAM G. BROWNLOW - FURTHER CROSS-EXAM               184

 1          So I just think the way it's been practiced on that --

 2    that point, of coming to this Court, you know, borders on --

 3    well, it's just wrong, and I have a right to clear it up and

 4    clarify it.     He's testified that he didn't check, and to his

 5    knowledge, obviously, his lawyers didn't check either.

 6                 THE COURT:   Okay.

 7                 MR. GETTY:   You know, I think we have an obligation

 8    and candor with this Court and opposing counsel.            You don't

 9    come into this Court, Your Honor, and you don't hold up a

10    schedule, you know, and create the impression that the client

11    that's involved -- or clients that are involved have all these

12    cases pending against them.         And they don't.    I'll represent to

13    you they don't.

14                 THE COURT:   Okay.     Mr. Getty --

15                 MR. GETTY:   They're all gone, settled, dismissed,

16    resolved except one or two.

17                 THE COURT:   Are you finished questioning the witness,

18    Mr. Getty?

19                 MR. GETTY:   Yes.

20                 THE COURT:   Okay.     Mr. Lucas, you are welcome to add

21    a comment if you choose.         Or you have additional -- you have

22    redirect?

23                 MR. LUCAS:   I just want to respond to that and very

24    briefly on redirect.      Mr. Getty misunderstands the relevance of

25    the list.     It's not and it's never been --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 185 of 245 - Page
                                 ID#: 11039


                       WILLIAM G. BROWNLOW - REDIRECT EXAM                 185

 1                 MR. GETTY:   Is that a question or is that a

 2    statement?

 3                 THE COURT:   Mr. Getty, he didn't interrupt you.

 4                 MR. GETTY:   I agree, and I apologize.

 5                 THE COURT:   Go ahead, Mr. Lucas.

 6                 MR. LUCAS:   They were not offered for, and neither I

 7    nor anyone else ever represented that all of those cases were

 8    still pending.     Their relevance was that there was an

 9    interrogatory asking about all litigation that they had been

10    involved in and that they provided a list that is woefully

11    incomplete, and like every other -- that's an exaggeration --

12    but like so much other of the discovery in this case was never

13    supplemented so that we got a complete list.           And as we sit

14    here today, we still don't even know a full answer to that

15    interrogatory.     That's the relevance.

16                 THE COURT:   After the evidence is concluded, we'll

17    discuss the schedule going forward and how the argument will be

18    presented.     Your redirect, Mr. Lucas.

19                              REDIRECT EXAMINATION

20    BY MR. LUCAS:

21    Q.    Mr. Brownlow, you were questioned by Mr. Getty just now

22    about the question of whether or not you thought the agreement

23    required them to mine regardless of their arguments about

24    economic conditions or profitability.          So that's what I want to

25    focus you on now.      And you were trying to give some context for
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 186 of 245 - Page
                                 ID#: 11040


                       WILLIAM G. BROWNLOW - REDIRECT EXAM                 186

 1    that, for why you thought that was a reasonable interpretation

 2    in view of the history of the parties.          Can you just give the

 3    Court the Reader's Digest view of why you believe that's a

 4    reasonable interpretation?

 5    A.    There were several different dynamics in play in October

 6    and November leading up to the fourth amendment.            One dynamic

 7    was that some adverse parties had signed some leases within the

 8    Deep Wood and Fivemile area and had filed a complaint with the

 9    Department of Natural Resources seeking to have the permits on

10    those two properties taken away.

11          Part of the problem was that Kentucky Fuel had never

12    applied to have the permits issued in their name.            And so on

13    the 25th of October of that year, I received a letter from the

14    Kentucky Department of Natural Resources in which they said

15    they were going to have a hearing and a determination on the

16    25th of November, one month later, in which they were going to

17    decide to either revoke those permits or if they got some

18    substantiation that the leases and the permits were together

19    and not separated, then they might consider allowing the

20    permits to stay with the property.         And so --

21    Q.    And these were for the --

22    A.    This is for both Fivemile and Deep Wood.

23                MR. GETTY:    Excuse me.     This is hearsay.      There's not

24    been a document to support this put into the record.             You know,

25    it's more, you know, innuendo or implication without proof.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 187 of 245 - Page
                                 ID#: 11041


                       WILLIAM G. BROWNLOW - REDIRECT EXAM                   187

 1                THE COURT:    What was the last question, Madam Court

 2    Reporter?

 3          (The record was read as follows:

 4                QUESTION:    "Mr. Brownlow, you were questioned by

 5    Mr. Getty just now about the question of whether or not you

 6    thought the agreement required them to mine regardless of their

 7    arguments about economic conditions or profitability.             So

 8    that's what I want to focus you on now.          And you were trying to

 9    give some context for that, for why you thought that was a

10    reasonable interpretation in view of the history of the

11    parties.    Can you just give the Court the Reader's Digest view

12    of why you believe that's a reasonable interpretation?")

13                THE COURT:    Did you you start a question after that?

14                MR. LUCAS:    I don't think so.      During his answer, I

15    was asking him were these for the Fivemile leases and he said

16    it was for both Fivemile and Deep Wood.

17                THE COURT:    All right.     Can you refocus the witness

18    to try to avoid potential hearsay, Mr. Lucas?

19                MR. LUCAS:    Yes, Your Honor.      And let me say, it's

20    not the hearsay because it's not offered for the truth of

21    whether the Kentucky DNR or anyone else was going to hold a

22    hearing or whether the violations were meritorious or not.

23    It's offered to show that's what he understood and what led --

24    it was the context leading up to the fourth amendment, so it's

25    not hearsay.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 188 of 245 - Page
                                 ID#: 11042


                       WILLIAM G. BROWNLOW - REDIRECT EXAM                 188

 1                MR. GETTY:    It is hearsay.      And how do I know that it

 2    never occurred, that he simply comes into this Court and makes

 3    it up out of whole cloth, just like a couple of other issues in

 4    this case have been made up out of whole cloth.            It's hearsay.

 5    If -- he's saying what he was told by the Department of Natural

 6    Resources, and that is pure hearsay.

 7                MR. LUCAS:    It is only hearsay if it's offered for

 8    the truth of the matter.       He can question him about whether or

 9    not he's being truthful when he says, I was told this.

10                MR. GETTY:    Well, you know --

11                THE COURT:    Wait a second.      Wait a second.

12                MR. GETTY:    Of course he's going to say he's

13    truthful.

14                THE COURT:    Well, Mr. Getty we don't know that.          None

15    of us have a crystal ball.        We don't know what the answers to

16    the questions are going to be.

17                MR. GETTY:    Your Honor, I wasn't purporting to be

18    like Karnak --

19                THE COURT:    No, no.

20                MR. GETTY:    -- that I could hold a paper up to my

21    temple and know what was going to be said.           I'm just trying to

22    be funny.

23                THE COURT:    I'll allow it for the purpose Mr. Lucas

24    has described.     Go ahead with your questioning.

25
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 189 of 245 - Page
                                 ID#: 11043


                       WILLIAM G. BROWNLOW - REDIRECT EXAM                 189

 1    BY MR. LUCAS:

 2    Q.    Go ahead, sir.

 3    A.    I actually received a letter from the Department of

 4    Natural Resources, said there would be a hearing and a

 5    determination on the 25th of November.          I also, at the same

 6    time, had a large number of leases within the Fivemile area

 7    that Kentucky Fuel had let slip away, which I had signed new

 8    leases on.    And so there was a certain amount of pressure on

 9    everybody concerned, that being myself and Kentucky Fuel, to

10    find some resolution so that we could respond to the Department

11    of Natural Resources prior to the 25th of November.

12          And so it was with that in mind that Mr. Schmid and I

13    began pushing for some sort of new agreement or some sort of

14    resolution in the latter part of October and the first part of

15    November.    And from that we evolved into the meetings at The

16    Greenbrier and ultimately into the documents that are the

17    fourth amendment.

18    Q.    And it's been well established that during this time

19    Kentucky Fuel had not mined the property?

20    A.    Correct.

21    Q.    And I believe you testified on direct that was one of your

22    principle objectives going into the meeting, that the property

23    must be mined; is that correct?

24    A.    Yes.   And as a matter of fact, at the meeting on the

25    evening of the 11th of November, at dinner at The Greenbrier,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 190 of 245 - Page
                                 ID#: 11044


                       WILLIAM G. BROWNLOW - RECROSS-EXAM                  190

 1    attended by Mr. Merritt and Mr. Ball and myself and Mr. Schmid,

 2    and I think there was another party from Kentucky Fuel, maybe

 3    Terry Miller, but I'm not sure about that -- but in any event,

 4    I asked the question at least ten times, how can I be sure that

 5    this promise to mine the coal is going to be different from all

 6    the other promises when you haven't done anything?             And they

 7    repeatedly said, don't worry, we're going to mine it this time.

 8                MR. LUCAS:    That's all I have, Your Honor.

 9                THE COURT:    Recross, Mr. Getty?

10                              RECROSS-EXAMINATION

11    BY MR. GETTY:

12    Q.    So would it be accurate to say when you got communication

13    from the Department of Natural Resources about the permits that

14    that was a danger sign?       As I understand your testimony, I

15    understand it was a danger.

16    A.    It was a case that had been ongoing at the Department of

17    Natural Resources for some time.         And they finally set a

18    settlement conference or a final adjudication of it.             And the

19    attorneys I had at Sites and Harbison said, you need to get

20    this thing resolved before the 25th of November so it's not a

21    problem for you.

22                MR. GETTY:    Move to strike any reference to Stites

23    attorneys or what they said.

24    BY MR. GETTY:

25    Q.    Mr. Brownlow, what you described is a situation which put
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 191 of 245 - Page
                                 ID#: 11045


                        WILLIAM G. BROWNLOW - RECROSS-EXAM                 191

 1    these permits in jeopardy, right?

 2    A.    Yes.

 3    Q.    Yes.     That was a real danger to you, wasn't it?

 4    A.    Certainly.

 5    Q.    And did you ever put in writing, either before or after

 6    the November agreement was entered into, you must mine this

 7    coal regardless, period, end of story?          You never did, did you?

 8    A.    I don't recall a letter like that.

 9    Q.    I'd asked you about this exhibit, the core drills.             You

10    don't deny that prior -- well in advance of the November 2010

11    meeting you received this core drill information from

12    Mr. Terry, didn't you?

13    A.    That's possible.

14    Q.    Okay.     Did you read it and understand it and realize how

15    terrible this coal is?

16    A.    I've actually answered that before.

17    Q.    Please answer it again.       Will you indulge me?

18    A.    Could you repeat the question?

19    Q.    You said you answered it before as to whether you received

20    this information from Mr. Terry and understood that this coal

21    was of this bad quality --

22                  MR. LUCAS:   Your Honor, I think this is beyond the

23    scope of my last redirect.

24                  THE COURT:   This is beyond the scope of the redirect,

25    Mr. Getty.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 192 of 245 - Page
                                 ID#: 11046


                    WILLIAM G. BROWNLOW - EXAM BY THE COURT                192

 1    BY MR. GETTY:

 2    Q.    If you knew the coal was of bad quality, why would you

 3    ever ask my client to mine it?

 4    A.    I don't agree with your assumption, sir.

 5                MR. GETTY:     That's all I have.

 6                THE COURT:     Mr. Brownlow, you can return to counsel

 7    table.

 8                                EXAM BY THE COURT

 9                THE COURT:     Well, actually, I have a question for

10    you, Mr. Brownlow.       Your reference a few moments ago to

11    Stites & Harbison.       Has any attorney with Stites & Harbison

12    ever represented you in this piece of litigation?

13                THE WITNESS:     No, sir.

14                THE COURT:     Have you ever called upon them for advice

15    concerning this litigation?

16                THE WITNESS:     No, sir.

17                THE COURT:     Has anyone attorney from Stites &

18    Harbison ever acted as a lawyer in this proceeding in any way?

19                THE WITNESS:     No, sir.

20                THE COURT:     Okay.   Thank you.    You all are welcome to

21    ask follow-up questions because I have a conflict if Stites &

22    Harbison is acting as a lawyer in the proceeding, so I wanted

23    to make that clear.       That's the first time I've ever heard of

24    their involvement.

25          Questions, Mr. Lucas?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 193 of 245 - Page
                                 ID#: 11047


                                                                           193

 1                 MR. LUCAS:   They have not been involved in this

 2    litigation in any way, shape, or form.

 3                 THE COURT:   Certainly never been counsel of record.

 4    Mr. Getty?

 5                 MR. GETTY:   No.     No questions.

 6                 THE COURT:   You can step down, sir.

 7                 THE CLERK:   The exhibits?

 8                 THE COURT:   Yes.     Did we have a new exhibit?

 9                 THE CLERK:   We do.

10                 THE COURT:   Do you intend for Exhibit 41 to be

11    admitted into evidence, Mr. Lucas?

12                 MR. LUCAS:   That was the Brian Rice affidavit?

13                 THE CLERK:   Yes.

14                 MR. LUCAS:   Yes, please, Your Honor.

15                 THE COURT:   Objection to that, Mr. Getty?

16                 MR. GETTY:   No.

17                 THE COURT:   Okay.     Further proof of the plaintiffs,

18    Mr. Lucas?

19                 MR. LUCAS:   Your Honor, the only further proof are

20    depositions which we have marked and shared with the other

21    side, the designations, and they are depositions of

22    Mr. Williams, deposition of Mr. Ball, and a deposition of

23    Kentucky Fuel 30(b)(6), with Mr. Ball as the representative.

24                 THE COURT:   Is this the entirety of these

25    depositions?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 194 of 245 - Page
                                 ID#: 11048


                                                                           194

 1                 MR. LUCAS:   No, Your Honor.      What I have done is --

 2    thank you -- is we've -- we thought this would be the easiest

 3    way.     And I can actually mark -- well, I can call out, for the

 4    record, the pages that they're on so you don't have to flip

 5    through them.     But we basically marked them in red in the

 6    margin, the portions that we wanted to designate so flipping

 7    through them it would be easier for Your Honor to see.

 8                 THE COURT:   Okay.     And, Mr. Getty, is there any

 9    objection to those being made a part of the record and not read

10    into evidence, sir?

11                 MR. GETTY:   No.     We have some additional designations

12    we'd like to --

13                 THE COURT:   Cross designations?

14                 MR. GETTY:   Cross designations.       And I have a list of

15    those.     I can read those into the record.        And what I would

16    suggest is that if they mark their -- you know, their portions,

17    then if he can provide that to us before we give them to the

18    Court, we'll go ahead and highlight where we want to add to it.

19                 THE COURT:   How about --

20                 MR. GETTY:   I also have a list that we can -- I

21    actually put a title, handwritten, Defendants designations of

22    depositions.

23                 THE COURT:   Why don't we do this?       Could you provide

24    the transcripts, Mr. Lucas, and I could set a period of time

25    for you to put in writing your list of designations and then
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 195 of 245 - Page
                                 ID#: 11049


                                                                           195

 1    the defense cross designations --

 2                 MR. LUCAS:   Certainly.

 3                 THE COURT:   -- and just hold the evidence open for

 4    that limited purpose?

 5                 MR. LUCAS:   Certainly.     Most of them, with one or two

 6    minor exceptions, were identified on our exhibit list.              But I

 7    said there's one or two.       I'm sure we can get together and just

 8    send it, if it pleases you, in whatever form you want it in,

 9    just a letter saying, these are the designations by each of us.

10                 THE COURT:   File it in the record.       File a notice

11    with the designations.       Is that fair enough?

12                 MR. LUCAS:   Yes, sir.

13                 MR. GETTY:   And we'll do likewise.

14                 THE COURT:   Is a week enough time to do that,

15    Mr. Lucas?     You want ten days?

16                 MR. LUCAS:   Yeah.

17                 THE COURT:   Actually, we're getting right up on

18    Christmas.     How much time would you need?

19                 MR. LUCAS:   I think we can have that done by the end

20    of next week.     I think we ought to have it.        He's got his

21    designated.     I've got mine designated.       We ought to be meeting

22    when we break up here right now to do it.

23                 THE COURT:   Okay.    So that will be on or about before

24    the 21st.     Is that fair enough, Mr. Getty?

25                 MR. GETTY:   Yeah.    That'd be fine.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 196 of 245 - Page
                                 ID#: 11050


                                                                           196

 1                THE COURT:    File those notices with plaintiffs'

 2    deposition designations and defendants' cross designations on

 3    or before --

 4                MR. GETTY:    What day is the 21st?

 5                THE COURT:    It's Friday, next week.

 6                MR. GETTY:    Can we just go to the next Monday?

 7                THE COURT:    Yes.     We're closed.    You can file them

 8    electronically, but that's Christmas Eve.

 9                MR. GETTY:    Oh, no, no.     We'll do it by the 20th, I'm

10    sorry.

11                THE COURT:    Okay.

12                MR. GETTY:    I'm sorry.

13                THE COURT:    Sure.

14                MR. LUCAS:    Let me ask just --

15                MR. GETTY:    Yes.

16                MR. LUCAS:    -- Your Honor's preference on that.          The

17    ones that I've got here -- and just for the record, I misspoke.

18    We didn't have them.      They're not in red.       They're in yellow.

19                THE COURT:    Okay.

20                MR. LUCAS:    Would you prefer that large format like

21    this where it is one page per piece of paper, or does Your

22    Honor prefer the mini script where we've got four?

23                THE COURT:    You don't need to put together a

24    different format for me.         That's fine.

25                MR. LUCAS:    We've got it both ways.        Whichever you
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 197 of 245 - Page
                                 ID#: 11051


                                                                           197

 1    prefer.

 2                 THE COURT:    The large format is fine.

 3                 MR. LUCAS:    Okay.

 4                 THE COURT:    Further proof then from the plaintiffs,

 5    Mr. Lucas?

 6                 MR. LUCAS:    Yes, Your Honor.     Do you want me then

 7    to --

 8                 THE COURT:    Maybe you didn't hear my question.         Is

 9    there further proof from the plaintiffs?

10                 MR. LUCAS:    Oh, I'm sorry.     No.

11                 THE COURT:    Okay.   All right.       Finish your question,

12    sir.

13                 MR. LUCAS:    I was just going to ask if you want me

14    to -- if you want to use these copies with what we're going to

15    file, if you want me to pass these up.

16                 THE COURT:    That's fine.     Those can be provided to

17    the clerk to be made a part of the record, please.

18            Go ahead, Roger.    You can grab those.

19                 THE CLERK:    You want them as exhibits or --

20                 THE COURT:    No, they'll just be designated as a part

21    of the record provided at the hearings.             Is that okay, Sheila?

22                 THE CLERK:    Yes.

23                 THE COURT:    All right.     So that concludes the

24    plaintiffs' presentation of evidence; is that correct?

25    Mr. Lucas?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 198 of 245 - Page
                                 ID#: 11052


                                                                           198

 1                 MR. LUCAS:   Yes, Your Honor.

 2                 THE COURT:   Okay.     You mentioned the possibility of

 3    surrebuttal, Mr. Getty.

 4                 MR. GETTY:   I just want to put Mr. Justice on for two

 5    minor real quick points.         And one is to -- since we touched

 6    upon this with Mr. Brownlow, put this -- make sure that you

 7    have the actual, real accurate information in the record.

 8                 MR. LUCAS:   That's redundant.      It's already --

 9    Mr. Justice already testified to that.          Ours was rebuttal.

10                 MR. GETTY:   He never testified to this.

11                 MR. LUCAS:   Oh, I'm sorry.

12                 THE COURT:   Yes.

13                 MR. LUCAS:   I misunderstood.      I thought you were

14    referring to other documents.         I apologize.    Go ahead.

15                 MR. GETTY:   I think it'll take less than 10 minutes.

16                 THE COURT:   That's fine.     I'm just thinking through.

17    One moment.     I mean, it's not surrebuttal evidence.          That list

18    came in through Mr. Lucas' examination of Mr. Ball, correct?

19                 MR. GETTY:   Yeah, but Mr. Ball had no knowledge of

20    this.    Mr. Justice has the knowledge to refute the implication

21    that was false.

22                 THE COURT:   Okay.     We're going to take a 5-minute

23    break.    I'll allow this.       But surrebuttal is rare.      It has to

24    strictly be limited to the scope that you have just described,

25    Mr. Getty.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 199 of 245 - Page
                                 ID#: 11053


                                                                           199

 1          And I do want to take a five-minute break.           Sheila, is

 2    that okay for you to make your call?

 3                 THE CLERK:   That's fine.

 4                 THE COURT:   Anything before the break, Mr. Lucas?

 5                 MR. LUCAS:   No, Your Honor.

 6                 THE COURT:   Okay.     Mr. Getty?

 7                 MR. GETTY:   No, sir.

 8                 THE COURT:   We'll be in recess for five minutes.

 9             (A recess was taken from 4:56 to 5:03 p.m.)

10                 THE COURT:   Thank you.     We're back on the record.

11    Mr. Lucas, you've got something on your mind.

12                 MR. LUCAS:   Yes.     Mr. Harlan and I were discussing.

13    She's got some exhibits she wants to offer, and I neglected to

14    add that there's one, Plaintiffs' Exhibit 5, to which there was

15    no objection, and I would offer that.

16                 THE COURT:   I preserved a ruling on 5.        There was a

17    list of those discussed.         There was a -- sort of a group, 4, 5,

18    9, and 55.     Is that the right list, Sheila?

19                 MR. LUCAS:   5 is not one of the ones that I offered

20    initially, but it was designated as an exhibit and there's been

21    no objection.

22                 THE COURT:   Okay.     Is there an objection to that

23    being entered into evidence, Mr. Getty?

24                 MR. GETTY:   No, there is not.

25                 THE COURT:   Plaintiffs' Exhibit 5 will be admitted,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 200 of 245 - Page
                                 ID#: 11054


                                                                             200

 1    too.    Other exhibit issues, Mr. Lucas?

 2                   MR. LUCAS:    No, Your Honor.    That's it from us.

 3                   THE CLERK:    Those that were sealed initially, are

 4    they staying sealed?

 5                   THE COURT:    I'm going to address that in a moment.

 6    Thank you.

 7           Okay.     Yes.   Ms. Harlan, correct?

 8                   MS. HARLAN:    Yes.    Yes, Your Honor.    Thank you.

 9                   THE COURT:    You're welcome.

10                   MS. HARLAN:    These are just the exhibits -- and I'll

11    be glad to provide the Court with this list.             I've given a --

12    offered a copy to Mr. Lucas and gave them a screen shot of it.

13                   THE COURT:    You're moving to have --

14                   MS. HARLAN:    These are exhibits we have utilized

15    throughout the proceedings that we're moving to have entered,

16    but I think I need to do them individually simply because there

17    are any objections.

18                   THE COURT:    That's fine.

19                   MS. HARLAN:    I asked if we could do it subject to

20    objection, and I didn't get a response.

21                   THE COURT:    Just one moment.    Let me get your books.

22                   MS. HARLAN:    Sure.

23                   THE COURT:    Go ahead, ma'am.

24                   MS. HARLAN:    All right.    The first one was

25    Defendants' Exhibit 1, which was the Fivemile mining and
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 201 of 245 - Page
                                 ID#: 11055


                                                                           201

 1    reclamation map which came from permit application 813-0354.

 2                 THE COURT:     Yes.     There was an objection initially to

 3    that.

 4                 MS. HARLAN:     There was an objection, Your Honor.           I

 5    didn't mean to interrupt.           I'm sorry.    And we had addressed

 6    that in our responses to --

 7                 THE COURT:     Right.

 8                 MS. HARLAN:     -- the objections.

 9                 THE COURT:     Mr.     Lucas?

10                 MR. LUCAS:     Wait.     I'm trying to find my objections,

11    Your Honor.

12            You say your Exhibit 1?

13                 MS. HARLAN:     Our Exhibit 1.

14                 THE COURT:     Yes.

15                 MR. LUCAS:     That's the Fivemile mining and

16    reclamation.     Okay.     Yes.

17            Your Honor, a lot of these I have objections to relevance

18    on, and I don't want to waive those.             I've raised that

19    relevance objection earlier and you've allowed the evidence in.

20    So I may just say I object to relevance to preserve it, but I

21    understand, based on Your Honor's rulings, it would come in.

22    But I just want to preserve that.

23                 THE COURT:     You can preserve that.       That's fine.

24                 MR. LUCAS:     So I object to that one on relevance

25    grounds.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 202 of 245 - Page
                                 ID#: 11056


                                                                           202

 1                 THE COURT:    Okay.     That will be admitted, Defendants'

 2    Exhibit 1.

 3                 MS. HARLAN:    Number 2, the Deep Wood Mining

 4    reclamation map from the permit 813-0264.

 5                 THE COURT:    Mr. Lucas, same objection?

 6                 MR. LUCAS:    I object to that, both on grounds of

 7    relevance and it had not been previously identified or

 8    produced.

 9                 THE COURT:    Okay.     Was it produced in discovery?         Do

10    you know, Ms. Harlan?

11                 MS. HARLAN:    Your Honor, if I could -- and I'm sorry.

12    I should have had this in front of me.          I could look at our

13    response.     Our response to each of their objections was

14    included in a response on that chart, and I should have printed

15    it over the break and I didn't.          It will take me two minutes to

16    pull it up.

17                 THE COURT:    No.     I mean -- okay.   If not -- it wasn't

18    produced or provided, that is a problem, but I don't believe

19    the testimony concerning it was so prejudicial that it needs to

20    be excluded.     I'll admit --

21                 MS. HARLAN:    And I would --

22                 THE COURT:    I'll admit number 2.

23                 MS. HARLAN:    Exhibit Number 3, this was the 10-mile

24    radius aerial photo of the Fivemile mine that was from Google

25    Earth.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 203 of 245 - Page
                                 ID#: 11057


                                                                           203

 1                THE COURT:    Mr. Lucas?

 2                MR. LUCAS:    Same objections.      Relevance and not

 3    previously produced.

 4                THE COURT:    Okay.

 5                MS. HARLAN:     And that's accurate.      It was not

 6    produced.    It was something that --

 7                THE COURT:    I'll admit Defendants' Exhibit 3.

 8                MS. HARLAN:     4 you have excluded.      5 you have

 9    excluded.    The next one, 9, you have excluded.          The next one

10    that we utilized was Defendants' Exhibit 11, which was a Doug

11    Terry email to Steve Sarver regarding the permit transfer GSI:

12    Mining LLC, permit number 813-0415 transfer.           And it was all

13    part of a permit time application --

14                THE COURT:    Yes.

15                MS. HARLAN:     -- from -- to GSI coal mining.

16                THE COURT:    Yes, I have it here.       Mr. Lucas?

17                MR. LUCAS:    Your Honor, again, I object on -- let's

18    see what we preserved.       I objected to -- same grounds, Your

19    Honor, relevance and not previously produced.

20                MS. HARLAN:     Your Honor, I believe that these were

21    included in the subsequently overruled motion for ruling on

22    measure of damages as an exhibit as part of the explanation of

23    the Kentucky-Fuel-GSI transaction.

24                THE COURT:    You think this was filed in the record as

25    a part of your filing on that motion?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 204 of 245 - Page
                                 ID#: 11058


                                                                           204

 1                MR. GETTY:    It was.     It was.

 2                MS. HARLAN:     I believe it was -- I believe that --

 3                THE COURT:    Okay.

 4                MS. HARLAN:     -- it was one of the exhibits to that

 5    motion, yes, Your Honor.

 6                THE COURT:    There still -- of course, it's prejudice.

 7    I mean, it's not as if to prepare for the hearing the

 8    plaintiffs have to sift through every single thing that was

 9    filed and throw darts at a board and try to figure out what is

10    going to be in an exhibit and what is not.

11          That's the point of the process, to assert -- for

12    disclosure and to assert objections.            Is that the prejudice

13    you're claiming, Mr. Lucas?

14                MR. LUCAS:    Yes, Your Honor.

15                MS. HARLAN:     Your Honor, it wouldn't -- I'm sorry.

16                THE COURT:    Go ahead.

17                MS. HARLAN:     My understanding is also it would not

18    have been produced previously other than, I suppose, through a

19    very late supplement, because I believe that the -- and I'd

20    have to ask my client because I don't have it off the top of my

21    head -- that the GSI-Kentucky Fuel agreement was a relatively

22    recent agreement.

23                THE COURT:    Well, but the duty to supplement is the

24    converse of that.      I'll exclude 11.

25                MS. HARLAN:     And the same will be -- the same
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 205 of 245 - Page
                                 ID#: 11059


                                                                           205

 1    situations with number 12.        That's the bond that was put in

 2    place for Fivemile.

 3                THE COURT:    Okay.    Objection to that one, Mr. Lucas?

 4                MR. LUCAS:    Same objections, Your Honor.

 5                THE COURT:    I'll admit Exhibit 12.

 6                MS. HARLAN:     Number 14, Your Honor, was the costs for

 7    rehabilitating the Haddix loadout facility.

 8                THE COURT:    Mr. Lucas?

 9                MR. LUCAS:    Your Honor, I objected to that both on

10    lack of foundation and that it had not been previously

11    identified or produced.       I mean, that's a classic one that, you

12    know, I hadn't had a chance -- and just for the record, when

13    you're talking about when we got these, I know I said this

14    before, but I want to make sure it's clear that part of the

15    prejudice is I didn't get these until just recently in

16    December, after having requested them the first time I saw them

17    on their list.

18          And I never had time, given everything else we had to do

19    in this case, to go through all these and look at these

20    numbers, for example.       So I object to this one for those

21    reasons and not previously produced.

22                THE COURT:    I understand.      And I don't remember the

23    testimony about this exhibit.        That's why I'm struggling a bit.

24                MS. HARLAN:     I believe Mr. Getty laid the foundation

25    of it and utilized it with Mr. Justice.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 206 of 245 - Page
                                 ID#: 11060


                                                                           206

 1                MR. GETTY:     What was it?

 2                MS. HARLAN:     The Haddix loadout facility

 3    rehabilitation clause.

 4                MR. JUSTICE:     Yes, yes.    I testified about that.

 5                MR. GETTY:     It's relevant.

 6                THE COURT:     Okay.   One at a time.     I mean,

 7    Ms. Harlan's handling this.        I'll admit Plaintiffs' Exhibit 14

 8    subject to Mr. Lucas' preserving all of these objections.

 9          The next exhibit, Ms. Harlan.

10                MS. HARLAN:     Is Defendants' Exhibit 15, which was the

11    Kentucky Fuel accounting records of the Fivemile minimum

12    royalties that were paid in 2010, 2011, and 2012.            And again, I

13    believe that these were utilized with Mr. Justice.

14                MR. LUCAS:     Your Honor, on Exhibit 15, I certainly

15    object to that for lack of foundation.          There was -- the

16    testimony Mr. Justice attempted -- I believe it was Mr. Justice

17    who attempted to put that in, and some of the figures didn't

18    total and he couldn't explain how this was prepared, why some

19    of the figures were like this, or why there were these errors.

20    So there's no foundation laid that it's an accurate, reliable

21    business record.

22                MS. HARLAN:     And if it was --

23                THE COURT:     You're objecting to an exhibit that you

24    proved had inaccuracies, that -- the substance of which that

25    defendants are relying on to show that this is what should be
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 207 of 245 - Page
                                 ID#: 11061


                                                                           207

 1    included in the measure of damages.          And I guess my point is,

 2    doesn't the exhibit help you, given -- I understand you're

 3    preserving the objections, Mr. Lucas.            I'll admit 15.

 4          The next exhibit, Ms. Harlan.

 5                MS. HARLAN:     Defendants' Exhibit 16 was Kentucky Fuel

 6    accounting record costs for Fivemile and Deep Wood mines.

 7    Again, I believe this was used with Mr. Justice in order to

 8    demonstrate the expenditures and investments that Kentucky Fuel

 9    had made in trying to prepare the Fivemile and Deep Wood sites.

10                THE COURT:    Yes.      Mr. Lucas?

11                MR. LUCAS:    I'll just stand on my cross-examination

12    on this one, Your Honor.

13                THE COURT:    Yeah.      That needs to be admitted because

14    it provides context to those questions which were important.

15          Go ahead, Ms. Harlan.

16                MS. HARLAN:     Number 17, I don't believe this was

17    admitted.    This was the asset purchase agreement between

18    Williams Industries and Kentucky Fuel with its exhibits, and I

19    believe that Mr. Lucas has utilized it.

20                MR. LUCAS:    We didn't object to that one.

21                MS. HARLAN:     Okay.     Thank you.    I wasn't clear on

22    that one.

23                MR. LUCAS:    May I sit down, Your Honor?

24                THE COURT:    Of course.

25                MS. HARLAN:     I believe that 18 through 42 were
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 208 of 245 - Page
                                 ID#: 11062


                                                                           208

 1    admitted, some subject to objections.

 2                 THE COURT:    Now, I'll need the clerk to verify that.

 3                 THE CLERK:    40 has not been admitted.

 4                 MS. HARLAN:    I beg your pardon.      40 was the fifth

 5    amendment to the asset purchase agreement between Williams

 6    Industries and Kentucky Fuel, again, one that Mr. Lucas also

 7    utilized, I think with plaintiffs' exhibits.

 8                 MR. LUCAS:    No objection to 40.

 9                 THE COURT:    That will be admitted.

10                 MS. HARLAN:    Is there any other one, Madam Clerk?

11    I'm sorry.

12                 THE CLERK:    There are some more above this, but 43

13    and 44 were not.

14                 MS. HARLAN:    But through that, 42, is that all

15    correct?

16                 THE CLERK:    Above higher numbers.      Numbers --

17                 MS. HARLAN:    18 through 42.

18                 THE CLERK:    6, 7, 8, 9 --

19                 MS. HARLAN:    No, ma'am, I'm --

20                 THE CLERK:    You're still at the bottom?

21                 MS. HARLAN:    -- just asking.

22                 THE CLERK:    Okay.

23                 MS. HARLAN:    From my --

24                 THE CLERK:    You're -- that's right.

25                 MS. HARLAN:    My notes reflected 18 --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 209 of 245 - Page
                                 ID#: 11063


                                                                           209

 1                THE CLERK:     That's right.

 2                MS. HARLAN:     -- through 42 --

 3                THE CLERK:     That's right.

 4                MS. HARLAN:     -- have --

 5                THE COURT REPORTER:        I'm sorry.   Can you repeat that?

 6                THE COURT:     Just so everybody is clear, I'm not in a

 7    hurry.   And as I said yesterday, late in the day, whenever

 8    everyone wants to get home, this is where mistakes are made.

 9    So take your time.       Let's get it correctly.

10          Restate the list, please.

11                MS. HARLAN:     I have, according to my records,

12    Defendants' Exhibit 18 through 42, now including 40, as having

13    been admitted.

14                THE CLERK:     That's correct.

15                MS. HARLAN:     Defendants' Exhibit 43 was the

16    September 23rd, 2013 notice of default letter that was signed

17    by Roger Hunter.

18                MR. LUCAS:     And on that one and 44, our only

19    objections have been to relevance.

20                THE COURT:     Yes, those will be admitted.

21                MS. HARLAN:     Thank you.     Exhibit 45, Defendants'

22    Exhibit 45, was the sixth amendment to the asset purchase

23    agreement between Williams Industries and Kentucky Fuel.

24                MR. LUCAS:     No objection.

25                THE COURT:     Admitted.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 210 of 245 - Page
                                 ID#: 11064


                                                                           210

 1                MS. HARLAN:     Number 46 was the permit transfer and

 2    operating agreement between Kentucky Fuel and GSI Coal Mining.

 3                MR. LUCAS:     No objection.

 4                THE COURT:     Admitted.

 5                MS. HARLAN:     47 were 2017 and 2018 emails between

 6    Doug Terry and Justice representatives.

 7                MR. LUCAS:     I'm not sure that they've been the

 8    subject of testimony.

 9                THE COURT:     I don't think there was any discussion of

10    those.

11                MS. HARLAN:     I beg your pardon.      Then I must have

12    marked it incorrectly.       I'm sorry.

13                THE COURT:     That I can recall.

14                MS. HARLAN:     47, Doug Terry emails.

15                MR. JUSTICE:     Yes, I read one into the record.

16                MS. HARLAN:     Okay.   Mr. Justice is indicating to me

17    he read one into the record.

18                THE COURT:     Well, then, it's in the record.

19                MR. JUSTICE:     It was the one about --

20                MR. LUCAS:     Your Honor --

21                MR. JUSTICE:     -- the coal was 5 percent sulfur.

22                MR. LUCAS:     47 is a whole series --

23                THE COURT:     Yes.

24                MR. LUCAS:     -- of emails.    I'm not prepared to

25    contradict the witness.       I don't recall any of them being read.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 211 of 245 - Page
                                 ID#: 11065


                                                                           211

 1    But if there was one read, it's somewhere lost in this stack.

 2                THE COURT:    Well, if it was read, its substance is in

 3    the record.    And independently admitting the email is probably

 4    not going to add anything; is that correct, Ms. Harlan?

 5                MS. HARLAN:     That's correct.     The one that was read

 6    into the record, which apparently was deemed the one to be

 7    important, was the one that talked about there being 5 percent

 8    ash content in the coal.

 9                THE COURT:    So admitting the email is not going to

10    add anything, correct?

11                MS. HARLAN:     That's correct.

12                THE COURT:    Okay.    Well, 47 will not be admitted.

13                MS. HARLAN:     The next one that we utilized was

14    Defendants' Exhibit 52, which was the flight logs and notes

15    regarding Mr. Justice's trip to Chicago.

16                MR. LUCAS:    Relevance. not previously produced.

17                THE COURT:    Okay.    I think the -- I think for the

18    limited purpose of assessing damages, they're -- those records

19    are admissible.     I'll let the 52 in.

20                MS. HARLAN:     And just for clarification, we did not

21    utilize Defendants' 48 through 51.

22                THE COURT:    Okay.

23                MS. HARLAN:     Defendants' Exhibit 53 were a list of

24    Fivemile coal leases and payments.         No, they were just the

25    leases.    I beg your pardon.      These were the leases that were
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 212 of 245 - Page
                                 ID#: 11066


                                                                           212

 1    utilized with Mr. Justice to demonstrate in part that Mr. Terry

 2    had been the president of Fivemile when the leases were entered

 3    into.

 4                 THE COURT:    Yes.

 5                 MR. LUCAS:    Your Honor, it's a different Fivemile.

 6    These have no relevance

 7                 MS. HARLAN:    I think that -- I beg your pardon.         I

 8    thought we had determined, well, if it was just a relevance

 9    objection, that they could be entered over.

10                 THE COURT:    53, the objection -- yeah, I think what

11    he's saying, Ms. Harlan, is it's a different relevance.              It's

12    relevance but in a different way, or he's articulating it more

13    specifically.

14                 MS. HARLAN:    And we believe -- oh, I'm sorry.

15                 THE COURT:    Well, is it a different Fivemile is the

16    question.

17                 MS. HARLAN:    I mean, I think that's been established

18    that it was a different Fivemile, Your Honor.            But it also

19    establishes Mr. Terry's involvement with this particular

20    property and these leases from the outset, including what he is

21    doing now on the property.

22                 THE COURT:    I think that was established through the

23    testimony.     53 will be excluded.

24                 MS. HARLAN:    Plaintiff -- or, excuse me, Defendants'

25    Exhibit 54 was a list of payments made to Mr. Brownlow for
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 213 of 245 - Page
                                 ID#: 11067


                                                                           213

 1    consulting services.

 2                THE COURT:    Mr. Lucas?

 3                MR. LUCAS:    Just one moment, Your Honor.

 4                THE COURT:    Sure.

 5                MR. LUCAS:    Your Honor, I am going to stand on my

 6    relevance objection to this for this reason.           Any money that

 7    they ever paid to Mr. Brownlow for any other reason is not

 8    relevant to this damages problem.         This is about the payments

 9    due pursuant to Fivemile.         The testimony is that there are

10    payments on here that related to other things, and so -- so

11    this document is -- is not accurate to the extent that it

12    purports to be payments in connection with Fivemile.             So it's a

13    combination of inaccurate and lack of foundation and not

14    relevant.

15                THE COURT:    Okay.     Well, I'm going to admit it

16    because I -- I don't think I'd be able to understand the

17    testimony without it.       Now, the testimony established what you

18    just argued, or at least established it for me to evaluate it.

19                MR. LUCAS:    I understand.

20                THE COURT:    I'll admit 54.

21                MS. HARLAN:     And then the final one is Defendants'

22    Exhibit 56, which was the Brownlow-Justice financial model

23    regarding projected future payments.

24                MR. LUCAS:    I don't think anyone ever discussed this

25    one either.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 214 of 245 - Page
                                 ID#: 11068


                                                                           214

 1                THE COURT:    I don't remember any testimony about 56.

 2                MS. HARLAN:     I may have written that one down

 3    incorrectly, Your Honor.       I apologize.

 4                MR. GETTY:    There was not, Your Honor.

 5                THE COURT:    Okay.

 6                MS. HARLAN:     I apologize.     I should have checked.

 7                THE COURT:    So 56 will not be admitted.

 8                MS. HARLAN:     And then Mr. Getty has just indicated to

 9    me that he would like to add -- this is the partial list.              This

10    was Plaintiffs' Exhibit 15, the partial list of the Kentucky

11    Fuels, Justice Company litigation which we have gone through

12    and marked as to which ones are settled.

13                MR. GETTY:    That's the document I put in real quickly

14    with Mr. Justice.

15                THE COURT:    Well, that's --

16                MR. GETTY:    I just want it to be a part of the

17    record.

18                MR. LUCAS:    Is that ones that have been -- you're

19    saying have been resolved?

20                MS. HARLAN:     We have just handwritten on there which

21    ones are resolved.

22                MR. LUCAS:    Okay.    I object to that on relevancy

23    grounds.

24                THE COURT:    Well, okay.      But let's think about it for

25    a moment.    The way that issue arose, I think, was initially
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 215 of 245 - Page
                                 ID#: 11069


                                                                             215

 1    from my questioning of Mr. Justice with respect to just the

 2    number of lawsuits that were pending.          And that then developed

 3    into questions of Mr. Ball about the accuracy of the

 4    interrogatory response.       I never intended to put at issue

 5    whether these are litigious defendants or not.            It doesn't

 6    matter to me how many are pending or have been resolved.

 7    That's not a fact that I would rely on for anything in

 8    connection with what's been referred to me.

 9           My questioning to Mr. Justice was to get a sense of the

10    scope of the litigation to assess if there were reported

11    sanctions, how those figure into that scope.           Whether there are

12    a lot of lawsuits out there involving these parties does not

13    matter to me.     So, Mr. Getty, I don't know if that makes you

14    feel better about your surrebuttal --

15                MR. GETTY:    Well --

16                THE COURT:    But that's not -- it's just not --

17                MR. GETTY:    It's offered to show --

18                THE COURT:    The only thing it was -- the only thing

19    that Mr. Lucas tried to establish was that the interrogatory

20    response was not correct, to go to Mr. Ball's credibility.

21    Now, to me, it doesn't matter if there are a lot of lawsuits or

22    not.    There could be one.     There could be a thousand.        It

23    doesn't matter with the damages.

24                MR. GETTY:    It verifies or supports because, as you

25    go through the list, after you check them, his testimony was
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 216 of 245 - Page
                                 ID#: 11070


                                                                           216

 1    there's five or six pending, active cases.           And that list, once

 2    you go through it -- and some of those --

 3                THE COURT:    Okay.

 4                MR. GETTY:    -- cases were 2010.       There's only about

 5    five or six --

 6                THE COURT:    I'll allow you to question him without

 7    the use of the exhibit.       Is that fair enough, Mr. Getty?         I

 8    mean, you can use the exhibit, but we don't need to have the

 9    exhibit admitted into evidence.

10                MR. GETTY:    That's fine.

11                THE COURT:    Is that fair enough, Mr. Lucas?

12                MR. LUCAS:    Well, it is, Your Honor.        To make clear,

13    I'm not trying to prove, as Your Honor said, that they're a

14    litigious corporation.       It's that the interrogatory -- not just

15    Mr. Ball's correct on the stand, but that the interrogatory

16    answer was incomplete and never supplemented.

17           And so the fact that some of them have been resolved -- if

18    all of them had been resolved, if they had prevailed on every

19    lawsuit is immaterial.       I was looking for lawsuits so I could

20    look for things that might be relevant to this case.             We saw

21    one.    That was the sole purpose of it.        So we're wasting time

22    if we argue about, did you win this case, is it still pending.

23                THE COURT:    It does not seem to be a damages issue,

24    was the point that I was attempting to make.

25           But, Mr. Getty, your thoughts on the matter?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 217 of 245 - Page
                                 ID#: 11071


                                                                           217

 1                MR. GETTY:    I would, you know, respectfully beg to

 2    differ.

 3                THE COURT:    How does it go to damages whether these

 4    suits were resolved or not?

 5                MR. GETTY:    Well, it goes to whether or not there are

 6    lawsuits out there that would hinge upon the Justice Companies

 7    or Kentucky Fuel.      I mean, if they've been dismissed, then

 8    they've been dismissed.       I mean, I frankly -- honestly, I feel

 9    compelled to say that I think that list was offered to create

10    an impression that there are all these lawsuits out there, and

11    that's not true.

12                THE COURT:    Okay.

13                MR. GETTY:       Most of them are long since gone.         If

14    you look at the dates of filings, some of them were like 2010

15    and '11.    They've been gone for a long time.

16                THE COURT:    Okay.    The relevance that you just

17    described is not convincing to me.         In fact, I think it would

18    be totally inappropriate if I were to take into consideration

19    that there might be huge liabilities from these to affect the

20    calculation of damages.       No, I don't think we're talking about

21    a relevant subject matter for the presentation of surrebuttal

22    proof, Mr. Getty.      And so no, we don't -- I'm going to -- I'm

23    not going to allow the exhibit.         We haven't had testimony about

24    it yet.

25          And what I said is true.       The damages determination is not
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 218 of 245 - Page
                                 ID#: 11072


                                                                           218

 1    going to be in any way, even with respect to the punitive

 2    damages calculation, a function of whether there are other

 3    lawsuits pending or not, Mr. Getty.         So I hope that gives you

 4    some comfort.     It's not going to be a basis of the decision.             I

 5    don't think there's a need to --

 6                MR. GETTY:    It does.

 7                THE COURT:    -- present the surrebuttal proof.

 8                MR. GETTY:    And I think we can do it very quickly and

 9    wrap things up.

10                THE COURT:    Well, I don't think you need to put the

11    evidence on.     It doesn't go to anything that is a fact at

12    issue.

13                MR. GETTY:    I would like it to be part of the record,

14    though.    I would like it to be on the record.

15                THE COURT:    Okay.     We can put it on the record so

16    that Judge Van Tatenhove doesn't have to consider it if he

17    disagrees with my ruling.         We'll do that.    It's essentially a

18    proffer because I'm not going to rely on it.

19                MS. HARLAN:     Your Honor, I have one thing.

20                THE COURT:    Yes.

21                MS. HARLAN:     I know we shouldn't tag team, but

22    sitting back here, as I listened to Your Honor's questions and

23    then saw this list come in, my concern about not including this

24    list included the fact that the introduction of the list

25    perhaps gave the impression or attempted to give the impression
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 219 of 245 - Page
                                 ID#: 11073


                                                                           219

 1    that Mr. Justice or Mr. Ball had misspoken or misled when they

 2    indicated the existence of five or six current cases.

 3                THE COURT:    I understand.      I made my ruling --

 4                MS. HARLAN:     Thank you.

 5                THE COURT:    -- on that issue.      I understand the

 6    point.   This is a proffer.       This evidence that I am about to

 7    hear is presented just as a preservation technique in the

 8    event -- when I issue my R&R, the evidentiary is raised, Judge

 9    Van Tatenhove disagrees with me and wants to consider the

10    evidence instead of referring it back to me for an additional

11    evidentiary hearing.

12          Is that clear enough, Mr. Lucas?

13                MR. LUCAS:    I think you're telling me I don't

14    cross-examine him on it?

15                THE COURT:    Well, no.      I want to wrap it up in one

16    neat package and we're going to talk about how to do that

17    later.   We'll just see what the evidence is.

18                MR. LUCAS:    It's clear.

19                THE COURT:    Mr. Getty, are you comfortable preserving

20    it in that fashion?

21                MR. GETTY:    Yes.

22                THE COURT:    Call your witness, please.

23                MR. GETTY:    Absolutely.

24                THE COURT:    Come on forward and be sworn in, please.

25                MR. GETTY:    We have extra copies.       Pass them on up to
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 220 of 245 - Page
                                 ID#: 11074


                                                                           220

 1    the Court, please.

 2                 THE COURT:     You can be sworn again, please.

 3                           JAMES C. JUSTICE - SWORN

 4                                 SURREBUTTAL EXAM

 5    BY MR. GETTY:

 6    Q.      Just real quickly --

 7                 THE COURT:     I'm sorry.   Does the witness have it?

 8                 THE WITNESS:     No, sir, I don't.

 9                 THE COURT:     This is his copy.     Mr. Getty, you don't

10    need to approach.      He's got it.

11                 MR. GETTY:     That has the colors on it, so it would

12    probably be better for him to have that.

13                 COURT SECURITY OFFICER:      Here you go, sir.

14    BY MR. GETTY:

15    Q.      Mr. Justice, just real quickly, can you -- you see here

16    what was marked as Plaintiffs' Exhibit 15.           Have you checked

17    the status of all of these cases and noted which cases are

18    pending as of this day?

19    A.      Yes, sir, I have.     My previous testimony said that I

20    thought there were around five cases pending.            There are

21    actually six cases in total pending.          One is a workers' comp

22    case.     Two are insurances cases associated with the flood at

23    The Greenbrier in 2016.        One is the case -- it's in Harlan

24    County, that the default judgment was set aside.            And the other

25    two; one is a property tax issue in Magoffin County that Billy
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 221 of 245 - Page
                                 ID#: 11075


                                                                           221

 1    Shelton is working on.

 2    Q.      Property tax or unmined minerals?

 3    A.      Unmined minerals on coal.

 4    Q.      Okay.

 5    A.      I misspoke.     And the last one is a case that we're denying

 6    liability, but our attorneys told me that maximum exposure

 7    would be $50,000.

 8    Q.      Okay.

 9    A.      All the rest -- all the rest of them have been settled or

10    set aside.

11    Q.      For example, there's some in 2010, '11, '12.         Have those

12    long since disappeared and gone?

13    A.      Yes, sir, they have.

14    Q.      And do you believe if those records had been checked, that

15    it would readily have been known that they were settled and

16    gone?

17    A.      It was very easy for -- for our attorneys to check those

18    today and find out very quickly that they have been long since

19    gone.

20    Q.      Okay.     And apparently that wasn't done before the list was

21    presented?

22    A.      Obviously not.

23                    MR. GETTY:   Okay.   That's all I have.    Thank you.

24                    THE COURT:   Okay.   Mr. Lucas?

25                    MR. LUCAS:   No questions, Your Honor.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 222 of 245 - Page
                                 ID#: 11076


                                                                           222

 1                 THE COURT:     Okay.   You can step down, Mr. Justice.

 2    Thank you.

 3          So that concludes the presentation of evidence from both

 4    sides, correct, Mr. Lucas?

 5                 MR. LUCAS:     Yes, Your Honor.

 6                 THE COURT:     And Mr. Getty?

 7                 MR. GETTY:     Yes, sir.

 8                 THE COURT:     And to be clear, the last witness that

 9    was offered, that was just a preservation in the form of a

10    proffer.

11          I want to talk how to proceed going forward.           The parties

12    will need to obtain a transcript and I want it briefed.              I want

13    it briefed in such a way that there are specific record

14    citations to every factual assertion made in the briefs,

15    period.

16          There have been developments in the law that need to be

17    addressed as well.        The one that was raised in the defendants'

18    prehearing motion for ruling that I denied without prejudice

19    was the concept of the defendants' argument that the economic

20    loss rule has been adopted and precludes recovery on the fraud

21    theory.    I denied that motion without prejudice, Mr. Getty, but

22    all those matters, if you intend to reraise them, can be raised

23    in the form of objections to my R&R.           So that is why I denied

24    them without prejudice.

25                 MR. GETTY:     I understand that.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 223 of 245 - Page
                                 ID#: 11077


                                                                           223

 1                THE COURT:      Okay.     So there are things that need to

 2    be briefed and they need to be briefed in detail.            And here's

 3    my goal, and I want everyone to be as clear as we can on this.

 4          This case jumps out off of my docket because of two

 5    numbers.    One.     Two.   The case is six years old.      It has to be

 6    resolved on the merits.           It's narrowed to the point now where

 7    there is one job for me to do and then there will be one job

 8    for Judge Van Tatenhove to do.           The job is you all are to brief

 9    it to provide me with your arguments, I'll make my recommended

10    disposition.       The statute -- that's another form of a report

11    and recommendation.

12          The statute has a 14-day period for objections.

13    Judge Van Tatenhove will entertain the objections, make his

14    ruling, and enter a final judgment.           In order to facilitate

15    that process, given the proliferation of filings in the case,

16    I'm going to order that no motion can be filed by either party

17    without leave first.

18          Is there an objection to that, Mr. Lucas?

19                MR. LUCAS:      No, Your Honor.

20                THE COURT:      Mr. Getty?

21                MR. GETTY:      No.     I think that's a good suggestion.

22                THE COURT:      So then there is one filing I need from

23    the plaintiffs, I think.           But what I'm talking about now is how

24    long you all need after you obtain the transcript to prepare

25    your briefs.       And again, specific record citations are
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 224 of 245 - Page
                                 ID#: 11078


                                                                           224

 1    absolutely necessary for me to thread together the evidence

 2    that has been presented.

 3           In thinking about it, it seems to me that 40 pages is

 4    enough to brief from both sides, and then perhaps a 25-page

 5    reply from the plaintiff.         They get the first and last word.

 6    It's their burden of proof.

 7           Mr. Lucas, do you think a 40-page memorandum will suffice,

 8    sir?

 9                MR. LUCAS:    I believe so, Your Honor.

10                THE COURT:    Okay.     Do you think a 40-page memorandum

11    in response will suffice, Mr. Getty?

12                MR. GETTY:    I'm not sure, given the extent of this

13    record.    I would -- I would suggest maybe we consider

14    increasing that maybe from 40 to 50.

15                THE COURT:    I won't go any higher than that.          50

16    pages for plaintiffs' initial memorandum, 50 pages for

17    defendants' response memorandum.         30 pages for the reply

18    memorandum.    Mr. Lucas, is that fair enough?

19                MR. LUCAS:    Yes, Your Honor.

20                THE COURT:    I don't know how long it'll take to

21    obtain the transcript once it's ordered, but Mr. Lucas, how

22    long do you think you need to put your brief together once you

23    have the transcript, sir?

24                MR. LUCAS:    Your Honor, I had asked the court

25    reporter earlier what normal turnaround time was, and she told
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 225 of 245 - Page
                                 ID#: 11079


                                                                           225

 1    me 30 days.     Is the Christmas -- if I may inquire, is the

 2    Christmas schedule, Christmas and New Year's holidays apt to

 3    impact that?

 4                 THE COURT:   I can get it to you within 30 days.

 5                 MR. LUCAS:   May I have just a moment?

 6                 THE COURT:   Sure.    Yes, sir.

 7               (Off the record.)

 8                 MR. LUCAS:   Your Honor, my normal default would be to

 9    request 30 days.     Due to other scheduling issues that affect my

10    own schedule, I would ask for 45 days.

11                 THE COURT:   I want to pick a date.       Does that give

12    you more comfort?      I mean, I know you don't know when you're

13    going to get the transcript, but if it's roughly 30 days from

14    today --

15                 MR. LUCAS:   If it's roughly 30 days from today, that

16    would be January 14.      So if I had -- hold on a minute.

17                 THE COURT:   That would be roughly March 1st, you're

18    looking at it for 45 days, right?

19                 MR. LUCAS:   Yes, sir.     And I could do that.

20                 THE COURT:   That's Friday, March 1st.        Okay.    You

21    sure?   Assuming you get the transcript by within 30 days?

22                 MR. LUCAS:   Yes, sir.

23                 THE COURT:   Okay.    Mr. Getty, how long do you think

24    you nee to respond?

25                 MR. GETTY:   Same period would be fine with us.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 226 of 245 - Page
                                 ID#: 11080


                                                                           226

 1                  THE COURT:   30 day from March 1st?

 2                  MR. GETTY:   About -- 45 days.

 3                  THE COURT:   45 from March 1st?

 4                  MR. GETTY:   Yes, sir.

 5                  THE COURT:   Okay.

 6                  MR. LUCAS:   And, Your Honor --

 7                  THE COURT:   Yes.

 8                  MR. LUCAS:   Excuse me.    I didn't mean to interrupt.

 9                  THE COURT:   Go ahead.

10                  MR. LUCAS:   If I can do it earlier, I will.        And can

11    we just have it that it's -- assuming we get it within 30 days,

12    March 1st, but if I file it earlier, that that would then start

13    their 45-day clock?

14                  THE COURT:   Is there an objection to that, Mr. Getty?

15                  MR. GETTY:   I'm sorry?

16                  THE COURT:   He's saying if he files his before

17    March 1st.

18          Okay.     Let's just do this.     Defendants' response brief 45

19    days from the date plaintiffs' brief is filed.            And then how

20    long do you need for a reply, Mr. Lucas?           We're scrapping the

21    March 1st certain date -- well, we are going to keep the

22    March 1st date.

23                  MR. LUCAS:   Right.

24                  THE COURT:   Plaintiffs' brief no later than

25    March 1st.      If it's filed prior to that or on that day, the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 227 of 245 - Page
                                 ID#: 11081


                                                                           227

 1    defendants' response brief is due 45 days from the date of the

 2    plaintiffs' filed.

 3                 MR. GETTY:   I would rather just keep it March 1st and

 4    then 45 days, and then whatever you give me because -- the

 5    reason I'm saying that --

 6                 THE COURT:   Okay.

 7                 MR. GETTY:   -- is in March, I've got like two Fourth

 8    Circuit briefs and a Sixth Circuit brief.

 9                 THE COURT:   Okay.     March 1st for plaintiffs,

10    April 15th for defendants.         How long do you need to respond in

11    terms of the reply, Mr. Lucas?

12                 MR. LUCAS:   May I consult a minute?

13                 THE COURT:   Sure.

14                 MR. GETTY:   That is tax day.      We can handle it,

15    though.

16                 THE COURT:   Okay.

17                 MR. LUCAS:   21 days, Your Honor.

18                 THE COURT:   Okay.     So then that would put you at

19    May 6th.

20                 MR. LUCAS:   May which?

21                 THE COURT:   May 6th.

22                 MR. LUCAS:   May 6.

23                 THE COURT:   It's a Monday.      That's plaintiffs' reply

24    memorandum.     So I need one more filing from the plaintiffs,

25    Mr. Lucas.     Finish your note.      Do you need to finish your
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 228 of 245 - Page
                                 ID#: 11082


                                                                           228

 1    note-taking?

 2                 MR. LUCAS:   I have finished.

 3                 THE COURT:   Okay.     The tax returns that are the tax

 4    documents that were returned that were provisionally sealed, my

 5    basic question is are those the same as the documents that were

 6    previously filed and subject to the motions to seal or to

 7    unseal?    I don't think Judge Van Tatenhove has ruled on that.

 8    I ruled they should be unsealed, but will remain provisionally

 9    sealed until he rules on it, any objections, and objections

10    were asserted.     Do you know?

11                 MR. LUCAS:   They are the same documents, Your Honor.

12                 THE COURT:   Okay.     What I would like for you to file

13    for me is a notice describing which of those exhibits match up

14    with those that are addressed by way of my order on that motion

15    to unseal.     So the record's clear, if -- I'm not going to

16    revisit it.     It's the same analysis.       If Judge Van Tatenhove

17    thinks they should remain sealed, he'll consider it.             Already

18    it's teed up for him now.         If he unseals them, then the

19    exhibits will be unsealed.         If he keeps them sealed, then these

20    exhibits would remain sealed.         Is there an objection to that?

21                 MR. LUCAS:   I'm not sure I understand.

22                 THE COURT:   Okay.     Well, let me make it clear.

23                 MR. LUCAS:   Okay.

24                 THE COURT:   Here's my memory of the posture and my

25    clerk can correct me if I'm wrong.         There were exhibits --
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 229 of 245 - Page
                                 ID#: 11083


                                                                           229

 1    there were the tax returns that are still sealed in the Court

 2    record.     I ruled they should be unsealed.        But to allow for

 3    objections to that ruling, I kept them sealed.            Objections were

 4    lodged, so they remain sealed.

 5          I don't think Judge Van Tatenhove has ruled on that.             So

 6    they're only sealed at this point because of the objections

 7    raised to my ruling.      The exhibits that you tendered in this

 8    hearing should just be dealt with in the same fashion as those

 9    that Judge Van Tatenhove is going to decide on, if they mirror.

10    If they mirror the ones that are sealed, Judge Van Tatenhove is

11    going to decide whether to keep them sealed or not.             Does that

12    help you?

13                 MR. LUCAS:   I understand.      Can I say it in my own

14    words to make sure I understand it?

15                 THE COURT:   Yes.

16                 MR. LUCAS:   What you're looking for us is to look

17    back at the document numbers that were the subject of that

18    motion to seal then that were addressed in your order

19    recommending that they be unsealed, and just if these exhibits

20    are identical to them, just say our Exhibit 27c or whatever

21    matches document number such and so?

22                 THE COURT:   Yes.    You could set forth a chart that

23    says these -- plaintiffs' exhibit number blank matches record

24    entry number that is provisionally sealed.           If they're not, you

25    can put in your notice they're not already subject to an order
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 230 of 245 - Page
                                 ID#: 11084


                                                                            230

 1    of the Court.

 2                MR. LUCAS:     Here's the only thing that I raise and

 3    partly as a reflection of my own, probably, lack of

 4    understanding about some of the sealed documents.            We had

 5    found, and Mr. Webster's also been involved in this, so I'll

 6    ask him to ad lib here, too, if necessary.

 7                THE COURT:     Okay.

 8                MR. LUCAS:     But we have found on many of these

 9    documents that are sealed, getting the exhibit numbers to them

10    has proved to be somewhat of a challenge.           And I -- maybe I'm

11    going to let Scott address that, if I may.

12                THE COURT:     That's fine.

13                MR. LUCAS:     Because I just don't want that to present

14    a practical problem where we're trying to cope with Your

15    Honor's order.

16                THE COURT:     Yes.

17                MR. WEBSTER:     The problem, and we ran into it trying

18    to find some documents in the 150 range for today, is that

19    there's never -- once a document is filed under seal, there's

20    never a chance -- especially with exhibits that have sort of

21    general descriptions like tax returns -- to determine precisely

22    what sealed docket entry number may correspond with a

23    particular tax return.       I try to keep very, very good notes,

24    but sometimes it's just -- and the clerk's office, because I

25    think the law requires it, won't tell you.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 231 of 245 - Page
                                 ID#: 11085


                                                                           231

 1                THE COURT:     What's that, Sheila?

 2                THE CLERK:     Pardon?

 3                THE COURT:     You're shaking your head.

 4                THE CLERK:     No, we won't tell them.

 5                THE COURT:     Yes.

 6                THE CLERK:     If it's sealed, we don't even know about

 7    it.

 8                MR. WEBSTER:     There seems there ought to be a way

 9    that --

10                THE COURT:     All right.     Okay.   We'll do it.    My clerk

11    will do it.    Scratch it.        I don't need a motion from the

12    plaintiffs.    We'll compare the exhibit numbers that are

13    provisionally sealed to the ones that are subject to my order.

14    I don't know exactly when we'll do that.           But we'll come up

15    with the analysis and I'll put on an order.

16                MR. LUCAS:     And, Your Honor, I'll commit to do this.

17    I just didn't want to get in a situation where because of the

18    technologies I could find myself in violation of your order.

19                THE COURT:     I understand.

20                MR. LUCAS:     But I will go back and look at our

21    records of what we filed at the time, and if I can construct a

22    chart like that to help you, I will.

23                THE COURT:     Okay.     If you can do that, can you file

24    it, say, what -- in three weeks?

25                MR. LUCAS:     Okay.     Between us, we'll make every
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 232 of 245 - Page
                                 ID#: 11086


                                                                           232

 1    effort to do that.

 2                THE COURT:     Okay.    And that is just so that there's

 3    not duplication of effort.         There's already been a ruling.

 4    There's going to be another ruling.          If they're the same

 5    documents, there's no need for me to revisit those issues, or

 6    Judge Van Tatenhove, frankly.

 7                MR. LUCAS:     There's one other issue on that, let me

 8    raise.

 9                THE COURT:     Yes.

10                MR. LUCAS:     Because, Sheila, if I may, raised it with

11    us.

12                THE COURT:     Yes.

13                MR. LUCAS:     Which was the redaction of the taxpayer

14    information number.      And when she raised that, we looked at the

15    exhibits and the -- the exhibits that we had introduced as

16    the -- I think the way they were described was the alleged

17    first tax returns for both companies.

18          We went through, and I think the ones that we tendered,

19    the taxpayer ID number was redacted from those; is that

20    correct?

21                MR. HASKINS:     From the witness copy.

22                MR. LUCAS:     On the witness copy.

23                MR. HASKINS:     And --

24                THE COURT REPORTER:       I'm sorry.    He's speaking and

25    I'm not getting it in the record.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 233 of 245 - Page
                                 ID#: 11087


                                                                           233

 1                THE COURT:    She can't hear your colleague.

 2                MR. LUCAS:    I apologize.     It's my understanding that

 3    the taxpayer identification number for the individual first

 4    alleged tax returns was redacted because it only appeared on

 5    the first page.

 6          On the consolidated returns, which I think were the 28

 7    series, that was the consolidated returns, the ones that

 8    apparently were actually filed for James C. Justice Companies

 9    for all -- for them and all of their subsidiaries.             And so on

10    many, many pages there are taxpayer ID numbers.            And we have

11    not gotten all of those redacted.         So I don't know how that

12    affects what -- what you want to do under the sealing.

13                THE COURT:    Well, okay.     So am I understanding

14    correctly there are exhibits that have been admitted into

15    evidence that you need to review pursuant to Rule 542 to see if

16    anything needs to be redacted?

17                MR. LUCAS:    That's correct.

18                THE COURT:    Okay.    It shouldn't affect what I'm

19    telling you about.

20          The provisionally sealed exhibits from this hearing,

21    Sheila, can counsel see those if they come into the clerk's

22    office?

23                THE CLERK:    If you direct us to let them see them, we

24    will let them.

25                THE COURT:    I'm directing the clerk's office to allow
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 234 of 245 - Page
                                 ID#: 11088


                                                                           234

 1    counsel for both sides to see the provisionally sealed exhibits

 2    from this hearing.

 3                MR. LUCAS:    Well, in that case, do you want us -- I

 4    mean, we want to do it the way the Court needs it done.              Do you

 5    want us to come up to the clerk's office, look at those, and

 6    physically redact where all the taxpayer identification numbers

 7    are?

 8                THE COURT:    Is there an objection to that, Mr. Getty?

 9    I mean, it's counsel's obligation to review these for the

10    privacy protection.      Is there -- so the question, Mr. Getty, is

11    they would go to -- they would come to the clerk's office, have

12    the exhibits and review them again for redaction requirement.

13                MR. GETTY:    That would be fine.       We would just want

14    the opportunity to --

15                THE COURT:    See what they redacted?

16                MR. GETTY:    Yeah, see what they redacted.

17                THE COURT:    Can you keep a record of what you redact

18    and provide it to Mr. Getty?

19                MR. LUCAS:    Well, it'd be only the taxpayer

20    identification number.       I mean, we tendered them this way, Your

21    Honor, because that's the way they were produced to us,

22    unredacted.

23                THE COURT:    That's fine.     It's only going to be the

24    taxpayer identification.

25                MR. LUCAS:    That's all we're going to redact.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 235 of 245 - Page
                                 ID#: 11089


                                                                           235

 1                 THE COURT:   Then send them a letter that says that.

 2    Is that fair enough?

 3                 MR. GETTY:   That's fair.

 4                 THE COURT:   You make a record of what you redact, and

 5    send it to Mr. Getty.

 6                 MR. LUCAS:   Okay.

 7                 THE COURT:   But that's distinctly not the clerk's

 8    obligation nor the Court's obligation.          If there are exhibits

 9    that have financial account numbers, personal identification,

10    taxpayer identification information, it's not the Court or the

11    clerk's obligation to review those for redaction requirements.

12    Is that clear, Mr. Lucas?

13                 MR. LUCAS:   No, I understand.      And that's why I

14    raised it, because the Court personnel, you know, advised us of

15    that.     And when they were under seal, I thought, well, they're

16    protected, but if there was a chance they were going to be

17    unsealed, I wanted to make that disclosure, that it needs to be

18    fixed.

19                 THE COURT:   All right.     Do you know if the ones that

20    are in the record and they're subject to my provisional seal

21    from the previous motion, do you know if those contain the

22    taxpayer identification?

23                 MR. LUCAS:   I don't know, Your Honor.

24                 THE COURT:   All right.     I'm not laughing at your

25    answer.     I'm laughing at how circular the analysis is.           Well, I
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 236 of 245 - Page
                                 ID#: 11090


                                                                           236

 1    don't know how to solve that.         But you can have access to these

 2    sealed exhibits from the clerk to fulfill your redaction

 3    obligations.     If you think you need to access other sealed

 4    filings for that same obligation, file a motion for leave to

 5    file a motion to do that.

 6                MR. LUCAS:    And I have permission to do that?

 7                THE COURT:    Either side has permission to file a

 8    motion for leave.      I'm not prejudicing you from filing

 9    anything.

10                MR. LUCAS:    I got it.

11                THE COURT:    But I need to approve motions that are

12    filed.   So just file a motion for leave with a description of

13    what you intend to file.       Is that fair enough?

14                MR. LUCAS:    Yes, sir.

15                THE COURT:    Did I confuse you or am I clear?

16                MR. LUCAS:    I think it does not.

17                THE COURT:    Bad question.      Okay.   So on this motion

18    for leave requirement, just if you think something needs to be

19    presented to the Court, just file a motion for leave explaining

20    why, and I'll consider that.        So I'm not prejudicing anyone

21    from actually filing anything, I just think there needs to be a

22    threshold to determine if it's something that needs to be

23    raised at that time.      Is that clear enough, Mr. Lucas?

24                MR. LUCAS:    Yes, sir.

25                THE COURT:    Mr. Getty?
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 237 of 245 - Page
                                 ID#: 11091


                                                                           237

 1                 MR. GETTY:    Yes.     Yes, Your Honor, it is.

 2                 THE COURT:    Okay.     Sheila, you have other exhibits

 3    with respect to defendants' exhibits; is that correct?

 4                 THE CLERK:    There were several that have not been

 5    mentioned, not been admitted, not been excluded.            They probably

 6    need to come out of the exhibits.

 7                 MS. HARLAN:    They will come out of the exhibit books.

 8    We put them in, thinking we may use them, decided against using

 9    them.     We'll take everything that was excluded or that was not

10    utilized.

11                 THE COURT:    Does that need to be done for both sides,

12    Sheila?

13                 THE CLERK:    No.     No, sir.   Plaintiffs have all been

14    admitted.

15                 THE COURT:    Okay.     Okay.    You can get with the

16    clerk's office to do that, Ms. Harlan?

17                 MS. HARLAN:    Yes, Your Honor.

18                 THE COURT:    Okay.     Sheila, is that satisfactory?

19                 THE CLERK:    Yes.     Sure.

20                 THE COURT:    You've got something on your mind,

21    Mr. Lucas?

22                 MR. LUCAS:    One last issue, Your Honor.

23                 THE COURT:    Yes.

24                 MR. LUCAS:    The Court had previously ruled, and

25    pursuant to the contract between the parties, that as the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 238 of 245 - Page
                                 ID#: 11092


                                                                           238

 1    prevailing party, the plaintiffs allowed to recover attorneys'

 2    fees.   Judge Van Tatenhove and you both later recommend -- or

 3    said that that would be dealt with at the end.            So we obviously

 4    hadn't attempted to deal with that here and assumed it would be

 5    resolved at the final -- final stage of this case.

 6                THE COURT:    That makes sense to me.

 7                MR. LUCAS:    And then in connection with that, though,

 8    one of -- one of the related costs that will be incurred is

 9    paying the court reporter for the transcript that she's going

10    to prepare of this hearing.        And in view of that order, that

11    the defendants are liable for those costs, I would expect that

12    the defendant should be taxed with that cost and have to pay

13    the court reporter when it comes time to pay her, so that the

14    transcript can be filed.

15                MR. GETTY:    I'm sure she wants to be paid up front

16    and not wait for -- the court reporter always needs to be paid.

17    I have no problems splitting it at the outset and then

18    reallocating it later.       She needs to be paid for her work.

19                MR. LUCAS:    Well, no, and I just said that because

20    my -- the practice in Knoxville was when the court reporter had

21    it prepared, before she filed it -- before he or she filed it,

22    they said, we've got to be paid before it's filed.             You know,

23    it should be paid whenever the local practice is, whether it's,

24    you know, next week or when it's filed.          But she won't know how

25    long it is next week.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 239 of 245 - Page
                                 ID#: 11093


                                                                           239

 1                 THE COURT:   Yeah.    Ma'am Court Reporter, what's your

 2    practice?     What's your expectation?

 3                 THE COURT REPORTER:     Normally we ask for a rather

 4    large deposit of at least half.         And then once upon completion,

 5    before it's actually sent, the remaining half.

 6                 THE COURT:   Okay.    Now, Mr. Getty says he is offering

 7    to split that cost.

 8                 MR. GETTY:   I am.

 9                 THE COURT:   Mr. Lucas, is that satisfactory?          I can't

10    determine if it's taxable now because we don't know it's

11    taxable, who's prevailing.        Actually, the clerk would do that,

12    in the first instance.       It's not the Court.

13                 MR. LUCAS:   Well, it's not a taxable cost, Your

14    Honor.     It's a matter of the contract.       And the Court has

15    previously ruled that they were liable for the attorneys' fees.

16    That's the law of the case, attorneys' fees and costs.              That's

17    the law of the case, so they should be charged with this

18    expense.     It's not a taxation cost.

19                 MR. GETTY:   Can I make a suggestion?

20                 THE COURT:   Let me make a suggestion.

21          And you're welcome to remain standing or not.            It's up to

22    you, Mr. Lucas.

23          I intended to cover this in any event.          On December 1st,

24    2015, the Federal Rules of Civil Procedure were amended.              And

25    Rule 1 was amended to add that the rules should be construed,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 240 of 245 - Page
                                 ID#: 11094


                                                                           240

 1    administered, and employed by the Court and the parties to

 2    secure the just, speedy, and inexpensive determination of every

 3    action and proceeding.

 4          There was a great deal of study by the rules committee

 5    conducted before that change was adopted, and, Mr. Getty, I

 6    want you and your clients to listen because this is -- I'm

 7    speaking directly to the parties --

 8                 MR. GETTY:   No, I am.

 9                 THE COURT:   -- now.     That is not aspirational.       It's

10    not a goal.     It's a requirement.      The parties are required, by

11    Rule 1, to cooperate to facilitate the just, efficient, and

12    speedy resolution of this matter.         That's what I expect, and

13    that is what is going to happen from here on out in the case,

14    period.     I'm bound by the rule, just as the parties are, and

15    that is what is going to happen to get this case finally

16    resolved.

17          And I hope I'm being clear.        I've not yet seen a sanction

18    imposed -- actually, I have seen a sanction imposed for

19    violation of that rule, not in this Court, but it's been

20    reported.     And that is the Court's expectation.         It's required

21    by the rule.     That is how this case is going to come to its

22    resolution.

23          The parties should be able to agree on something like this

24    issue of the cost of the transcript at this point.             I'm open to

25    an additional suggestion as long as it is in keeping with the
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 241 of 245 - Page
                                 ID#: 11095


                                                                           241

 1    requirement of the rule that I just described.            Mr. Lucas?

 2                MR. LUCAS:    I've got nothing further to say on it.            I

 3    yield to the Court's discretion.

 4                THE COURT:    Okay.

 5                MR. GETTY:    May I make my suggestion?

 6                THE COURT:    Yes.

 7                MR. GETTY:    As I said before, I think the court

 8    reporter needs to be paid.        I would suggest that perhaps she

 9    tell us, here's what I estimate, what I believe it's going to

10    cost.   She gives us that number, and after she gives us that

11    number, within a certain manner of days or promptly, we pay her

12    half that, Mr. Lucas' clients pay half that.           Once the

13    transcript comes in, if it's more than that amount and her

14    estimate was short, then we're obligated to split the

15    additional amount which she will tell us what it is.              But she

16    needs to be paid up front.

17                THE COURT:    If that can be done and both parties

18    preserve the ability to seek reimbursement of that in the

19    future, is that fair enough, Mr. Lucas?

20                MR. LUCAS:    Yes, Your Honor.

21                THE COURT:    Okay.    Madam Court Reporter, will that

22    get you what you need?

23                THE COURT REPORTER:      I'm sorry?

24                THE COURT:    They're offering to ask for an estimate

25    and to split it and pay you that when you provide the estimate,
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 242 of 245 - Page
                                 ID#: 11096


                                                                           242

 1    correct, Mr. Getty?

 2                 THE COURT REPORTER:     I can provide them an estimate.

 3                 THE COURT:   Okay.    And then is it true that once it's

 4    fully paid for, it will be then be filed in the record?              Is

 5    that right?

 6                 THE COURT REPORTER:     Right, it will be.

 7                 THE COURT:   Are we all on the same page?

 8                 MR. LUCAS:   Yes, Your Honor.

 9                 MR. GETTY:   And if you're short -- may I address her?

10                 THE COURT:   Yes.

11                 THE COURT REPORTER:     Can we go off the record?        I

12    can't write and converse with them, or --

13                 THE COURT:   I think -- no, no.       Let's keep going

14    here.     If you have another matter to raise -- the Court's

15    blessed the proposal that's been made -- you can talk to the

16    court reporter after the hearing.         Is that fair enough?

17                 MR. GETTY:   That would be fine.

18                 THE COURT:   All right.     I do appreciate the

19    presentation of the evidence.        That concludes every -- well, we

20    have covered everything on my list in terms of how to proceed

21    going forward.     And I'm just underscoring my expectations again

22    with respect to what Rule 1 requires.

23            Is there anything else we need to take up at this time,

24    Mr. Lucas?

25                 MR. LUCAS:   No, Your Honor.
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 243 of 245 - Page
                                 ID#: 11097


                                                                           243

 1                 THE COURT:    Okay.     Mr. Getty?

 2                 MR. GETTY:    No, Your Honor.        I just want to say it's

 3    been a pleasure appearing in front of you.

 4                 THE COURT:    Okay.     I appreciate that.     And everyone

 5    travel safely, please.       I do hope you feel better soon,

 6    Mr. Getty.

 7          And we will be adjourned for the day.            Thank you all.

 8             (Proceedings concluded at 5:59 p.m.)

 9                                         - - -

10

11                              C E R T I F I C A T E

12          I, S. Diane Farrell, RDR, CRR, do hereby certify that the

13    foregoing is a correct transcript from the record of

14    proceedings in the above-entitled case.

15

16    /s/S. Diane Farrell                                January 12, 2019
      S. Diane Farrell, RDR, CRR                         Date of Certification
17

18                                       I N D E X

19    JAMES C. JUSTICE III                                        PAGE

20    Exam by the Court                                             6

21    STEPHEN W. BALL                                             PAGE

22    Direct Examination by Mr. Getty                              14
      Cross-Examination by Mr. Lucas                               64
23    Redirect Examination by Mr Getty                            139
      Recross-Examination by Mr. Lucas                            153
24    Exam by the Court                                           155
      Further Cross-Examination by Mr. Lucas                      161
25
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 244 of 245 - Page
                                 ID#: 11098


                                                                           244

 1    WILLIAM G. BROWNLOW IV

 2    Further Direct By Mr. Lucas                                164
      Further Cross-Examination by Mr. Getty                     172
 3

 4                                             IDENTIFIED      ADMITTED
      Plaintiffs'   Exhibit   10                     3             3
 5    Plaintiffs'   Exhibit   11a                    3             3
      Plaintiffs'   Exhibit   11b                    3             3
 6    Plaintiffs'   Exhibit   11c                    3             3
      Plaintiffs'   Exhibit   11d                    3             3
 7    Plaintiffs'   Exhibit   11e                    3             3
      Plaintiffs'   Exhibit   11f                    3             3
 8    Plaintiffs'   Exhibit   11g                    3             3
      Plaintiffs'   Exhibit   11h                    3             3
 9    Plaintiffs'   Exhibit   11i                    3             3
      Plaintiffs'   Exhibit   11j                    3             3
10    Plaintiffs'   Exhibit   11k                    3             3
      Plaintiffs'   Exhibit   11m                    3             3
11    Plaintiffs'   Exhibit   11n                    3             3
      Plaintiffs'   Exhibit   11o                    3             3
12    Plaintiffs'   Exhibit   11p                    3             3
      Plaintiffs'   Exhibit   11q                    3             3
13    Plaintiffs'   Exhibit   11r                    3             3
      Plaintiffs'   Exhibit   11s                    3             3
14    Plaintiffs'   Exhibit   11t                    3             3
      Plaintiffs'   Exhibit   11u                    3             3
15    Plaintiffs'   Exhibit   11v                    3             3
      Plaintiffs'   Exhibit   15                    87            98
16    Plaintiffs'   Exhibit   36                    98            98
      Plaintiffs'   Exhibit   37                   109           109
17    Plaintiffs'   Exhibit   38                   109           109
      Plaintiffs'   Exhibit   39                   114           114
18    Plaintiffs'   Exhibit   40                   123           123
      Plaintiffs'   Exhibit   41                   135             -
19    Defendants'   Exhibit   1                    200            202
      Defendants'   Exhibit   2                    202            202
20    Defendants'   Exhibit   3                    202            203
      Defendants'   Exhibit   4                    203               -
21    Defendants'   Exhibit   5                    203               -
      Defendants'   Exhibit   9                    203               -
22    Defendants'   Exhibit   11                   203               -
      Defendants'   Exhibit   12                   205            205
23    Defendants'   Exhibit   14                   205            206
      Defendants'   Exhibit   15                   206            207
24    Defendants'   Exhibit   16                   207            207
      Defendants'   Exhibit   17                   207            207
25    Defendants'   Exhibit   18                   208            208
      Defendants'   Exhibit   19                   208            208
Case: 6:12-cv-00091-GFVT-HAI Doc #: 426 Filed: 01/28/19 Page: 245 of 245 - Page
                                 ID#: 11099


                                                                           245

 1    Defendants'   Exhibit   20                    208           208
      Defendants'   Exhibit   21                    208           208
 2    Defendants'   Exhibit   22                    208           208
      Defendants'   Exhibit   23                    208           208
 3    Defendants'   Exhibit   24                    208           208
      Defendants'   Exhibit   25                    208           208
 4    Defendants'   Exhibit   26                    208           208
      Defendants'   Exhibit   27                    208           208
 5    Defendants'   Exhibit   28                    208           208
      Defendants'   Exhibit   29                    208           208
 6    Defendants'   Exhibit   30                    208           208
      Defendants'   Exhibit   31                    208           208
 7    Defendants'   Exhibit   32                    208           208
      Defendants'   Exhibit   33                    207           208
 8    Defendants'   Exhibit   34                    208           208
      Defendants'   Exhibit   35                    206           206
 9    Defendants'   Exhibit   36                    208           208
      Defendants'   Exhibit   37                    208           208
10    Defendants'   Exhibit   38                    208           208
      Defendants'   Exhibit   39                    208           208
11    Defendants'   Exhibit   40                    208           208
      Defendants'   Exhibit   41                    208           208
12    Defendants'   Exhibit   42                    208           208
      Defendants'   Exhibit   43                    209           209
13    Defendants'   Exhibit   44                    209           209
      Defendants'   Exhibit   45                    209           209
14    Defendants'   Exhibit   46                    210           210
      Defendants'   Exhibit   47                    211             -
15    Defendants'   Exhibit   48                    211             -
      Defendants'   Exhibit   49                    211             -
16    Defendants'   Exhibit   50                    211             -
      Defendants'   Exhibit   51                    211             -
17    Defendants'   Exhibit   53                    212             -
      Defendants'   Exhibit   54                    213           213
18    Defendants'   Exhibit   56                    213             -

19

20

21

22

23

24

25
